Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 1 of 524 PageID 1



                              United States District Court
                               Middle District of Florida
                                    (Tampa Division)

Ohio Security Insurance Company                       Case No. 8:19-cv-2416

        Plaintiff,
v.

Clearcomm of Tampa Bay, Inc.

     Defendant.
_________________________________________/

                                           Complaint

        Ohio Security, Ohio Security Insurance Company (“Ohio Security”) sues Clearcomm,

Clearcomm of Tampa Bay, Inc. (“Clearcomm”) and says:

                                 Jurisdiction and Parties

     1. This is an action for damages exceeding $75,000.00 excluding interest, costs, and fees. This

court has jurisdiction of this matter and these parties pursuant to 28 USC §1332.

     2. Ohio Security is an Ohio corporation authorized to conduct business in Florida whose

principal place of business is in Keene, New Hampshire.

     3. Clearcomm is a Florida for-profit corporation whose principal place of business is Largo,

Florida.

     4. Venue in this District is proper pursuant to 28 USC §1391.

                                   General Allegations

     5. On or about 2 November 2016, Ohio Security issued Clearcomm commercial policy

number BZS (17) 57 61 64 46 (“BZS policy”). A copy of the BZS policy is attached as exhibit 1.




                                                 1
Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 2 of 524 PageID 2



   6. The BZS policy covers locations throughout the United States, and carried with it an initial

premium of $60,639.21, which grew to $77,885.66 during the life of the policy, of which only

$48,773.10 was paid, leaving a balance of $29,112.76.

   7. On or about 2 November 2016, Ohio Security issued Clearcomm umbrella policy USO (17)

57 61 64 46 (“USO policy”). A copy of the USO policy is attached as exhibit 2.

   8. The USO policy carried an estimated premium of $4,733.00, later revised to $3,248.00, of

which $2,029.00 has been credited, leaving a balance of $1,219.00.

   9. On or about 2 November 2016, Ohio Security issued Clearcomm workers compensation

policy XWS (17) 57 61 64 46 (“XWS policy”). A copy of the XWS policy is attached as exhibit 3.

   10. The XWS policy carried an estimated premium of $39,931.00, later revised to

$115,525.00, of which $48,758.00 has been paid, leaving a balance of $66,767.00.

   11. Ohio Security has demanded payment on all three policies, but has not received a response

or payment. A copy of the statement is attached as exhibit 4.

   12. Ohio Security performed all of the obligations required of it under the policies. All

conditions precedent to this action have occurred or have been waived or performed.

                                        Count I
                                   Breach of Contract
                                      (BZS Policy)

   13. Ohio Security realleges paragraphs 1-6 and 11-12 and incorporates them as if here

reiterated.

   14. The BZS policy is a contract of insurance that contains the respective rights and

responsibilities of Ohio Security as the insurer and Clearcomm as the insured.

   15. Clearcomm breached its contract by failing and refusing to pay the retrospective premium

due.

                                                2
Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 3 of 524 PageID 3



   16. As a result of Clearcomm’s breach of contract, Ohio Security has been damaged.

   WHEREFORE, Ohio Security, requests the entry of judgment against Clearcomm, for

damages in a principal amount according to proof; interest; costs, and such further relief this court

deems appropriate.

                                        Count II
                                   Breach of Contract
                                      (USO Policy)

   17. Ohio Security realleges paragraphs 1-4, 7-8, and 11-12 and incorporates them as if here

reiterated.

   18. The USO policy is a contract of insurance that contains the respective rights and

responsibilities of Ohio Security as the insurer and Clearcomm as the insured.

   19. Clearcomm breached its contract by failing and refusing to pay the retrospective premium

due.

   20. As a result of Clearcomm’s breach of contract, Ohio Security has been damaged.

   WHEREFORE, Ohio Security, requests the entry of judgment against Clearcomm, for

damages in a principal amount according to proof; interest; costs, and such further relief this court

deems appropriate.

                                        Count III
                                   Breach of Contract
                                      (XWS Policy)

   1. Ohio Security realleges paragraphs 1-4, and 9-112 and incorporates them as if here

reiterated.

   2. The XWS policy is a contract of insurance that contains the respective rights and

responsibilities of Ohio Security as the insurer and Clearcomm as the insured.




                                                 3
Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 4 of 524 PageID 4



   3. Clearcomm breached its contract by failing and refusing to pay the retrospective premium

due.

   4. As a result of Clearcomm’s breach of contract, Ohio Security has been damaged.

   WHEREFORE, Ohio Security, requests the entry of judgment against Clearcomm, for

damages in a principal amount according to proof; interest; costs, and such further relief this court



Dated 30 September 2019                       Respectfully submitted,


                                              /s/ Michael R. Morris
                                              Michael R. Morris
                                              Florida Bar No. 70254
                                              Morris & Morris, P.A.
                                              Attorneys for Ohio Security Insurance Company
                                              777 South Flagler Drive, Suite 800- West Tower
                                              West Palm Beach, Florida 33401
                                              Telephone Number 561.903.05
                                              Facsimile Number 561.828.9351
                                              E-mail address michael@morris.law




                                                 4
               Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 5 of 524 PageID 5
                                                                                                                        34 2992



           BZS
           57616446
                                                                           INSURANCE INTERMEDIARIES INC
           11/02/2017
                                                                           280 N HIGH ST STE 300
                                                                           COLUMBUS, OH 43215-2535
57616446




           We strive to produce a quality product for our agents to deliver to the policyholder. In doing so,
           we ask that you assist us by taking time to review the enclosed policy accuracy. If there are any
           modifications that need to be made, we request that you return this letter to the Business Center
           outlining what is in error.

           Named Insured:         CLEARCOMM OF TAMPABAY, INC.
005687




           Corrections needed to be made on this policy (This form is not for routine change requests):
560




           Thank you for your assistance.


           Please send to:         Liberty Mutual Insurance
of 376




                                  ATTENTION: C.S.I. UNIT
1




           CAU:



           NONE
                                                                                                                  Exhibit
                                                                                                                                    exhibitsticker.com




                                                                                                                      1
                                                                                                           Ohio Security v. Clearcomm
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 6 of 524 PageID 6




                                  This page intentionally left blank.
of 376
2
                Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 7 of 524 PageID 7

                                                     Policyholder        Information

           Named Insured & Mailing Address                                      Agent Mailing Address & Phone No.

           CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
           PO Box 10216                                                         INSURANCE INTERMEDIARIES INC
           Largo, FL 33773                                                      280 N HIGH ST STE 300
                                                                                COLUMBUS, OH 43215-2535
57616446




                                Dear Policyholder:
                                We know you work hard to build your business. We work together with your agent,
                                INSURANCE INTERMEDIARIES INC                    (800) 444-1744
                                to help protect the things you care about. Thank you for selecting us.
005687




                                Enclosed are your insurance documents consisting of:




                                        .    Commercial Protector
560




                                To find your specific coverages, limits of liability, and premium, please refer to your
                                Declarations page(s).

                                If you have any questions or changes that may affect your insurance needs, please
                                contact your Agent at (800) 444-1744
                                                                  .



                                                            .     Verify that all information is correct
                                                            .     If you have any changes, please contact your
                                                                  Agent at (800) 444-1744
                                         Reminders          .     In case of a claim, call your Agent or 1-800-362-0000
of 376




           You Need To Know
3




           .   CONTINUED ON NEXT PAGE




           To report a claim, call your Agent or 1-800-362-0000

           DS 70 20 01 08
               Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 8 of 524 PageID 8

         You Need To Know - continued

         .   NOTICE(S) TO POLICYHOLDER(S)
             The Important Notice(s) to Policyholder(s) provide a general explanation of changes in coverage to your policy. The
             Important Notice(s) to Policyholder(s) is not a part of your insurance policy and it does not alter policy provisions or
             conditions. Only the provisions of your policy determine the scope of your insurance protection. It is important that you
             read your policy carefully to determine your rights, duties and what is and is not covered.


             FORM NUMBER                   TITLE
             NP   70   68   02   07        Texas Important Contact Information
             NP   70   81   06   01        Florida Notice
             NP   72   42   01   15        Terrorism Insurance Premium Disclosure And Opportunity To Reject
             NP   73   56   06   04        Fighting Fraud Insurance
             NP   74   06   01   06        Flood Insurance Notice
             NP   74   44   09   06        U.S. Treasury Department’s Office of Foreign Assets Control (OFAC) Advisory
                                           Notice to Policyholders
             NP 74 48 01 16                Important Notice Notice to Policyholders Louisiana Fair Plan Emergency
                                           Assessment
             NP 75 07 04 12                To Our Florida Commercial Policyholders
             NP 75 24 01 08                South Carolina - Potential Eligibility for Windstorm Loss Mitigation Premium
                                           Discounts Advisory Notice
             NP 89 69 11 10                Important Policyholder Information Concerning Billing Practices
             NP 90 22 09 10                Ordinance or Law Notice - Virginia
             NP 93 73 03 13                Texas Period To File A Claim or Bring Legal Action Against Us Notice - Windstorm
                                           or Hail - Catastrophe
             NP 98 20 01 15                Jurisdictional Boiler And Pressure Vessel Inspections
             NP 99 65 01 16                Important Notice To Policyholders - Employment-Related Practice Exclusion
             SNI42 02 04 15                Texas Notice - Notification Of The Availability Of Loss Control
                                           Information/Services

         .   This policy will be direct billed. You may choose to combine any number of policies on one bill with your billing
             account. Please contact your agent for more information.
of 376
4
               Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 9 of 524 PageID 9

                            TEXAS                                                   TEXAS
                       IMPORTANT NOTICE                                       AVISO IMPORTANTE
                IMPORTANT CONTACT INFORMATION                            INFORMACION IMPORTANTE DE
                                                                                COMUNICARSE

           To obtain information   or make a complaint:          Para obtener informacion    o para someter una
                                                                 queja:

           You may call Liberty Mutual Insurance’s toll-free     Usted puede llamar al numero de telefono gratis
           telephone number for information or to make a         de Liberty Mutual Insurance para informacion o
           complaint at                                          para someter una queja al

                            1-800-443-2534                                        1-800-443-2534
57616446




           You may also write to Liberty Mutual Insurance        Usted tambien puede escribir a Liberty Mutual
           at:                                                   Insurance:
           Liberty Mutual Insurance                              Liberty Mutual Insurance
           P.O. Box 833906                                       P.O. Box 833906
           Richardson, Texas 75083-3906                          Richardson, Texas 75083-3906
005687




           You may contact the Texas Department of Insur-        Puede comunicarse con el Departamento de
           ance to obtain information on companies, cov-         Seguros de Texas para obtener informacion
           erages, rights or complaints at                       acerca de companias, coberturas, derechos o
                                                                 quejas al

                            1-800-252-3439                                        1-800-252-3439
560




           You may write the Texas Department        of Insur-   Puede escribir al Departamento     de Seguros de
           ance                                                  Texas
           P.O. Box 149104                                       P.O. Box 149104
           Austin, TX 78714-9104                                 Austin, TX 78714-9104
           FAX# (512) 475-1771                                   FAX # (512) 475-1771

           Web: http://www.tdi.state.tx.us                       Web: http://www.tdi.state.tx.us
           E-mail: ConsumerProtection@tdi.state.tx.us            E-mail: ConsumerProtection@tdi.state.tx.us

           PREMIUM OR CLAIM DISPUTES:                            DISPUTAS SOBRE PRIMAS O RECLAMOS:
of 376




           Should you have a dispute concerning your             Si tiene una disputa concerniente a su prima o a
           premium or about a claim you should contact           un reclamo, debe comunicarse con el agente o
           the agent or Liberty Mutual Insurance first. If the   Liberty Mutual Insurance primero. Si no se
           dispute is not resolved, you may contact the          resuelve     la    disputa,   puede     entonces
           Texas Department of Insurance.                        comunicarse con el departmento (TDI).
5




           ATTACH THIS NOTICE TO YOUR POLICY:                    UNA ESTE AVISO A SU POLIZA:

           This notice is for information only and does not      Este aviso     es solo   para    proposito de
           become a part or condition of the attached doc-       informacion   y no se convierte en parte o
           ument.                                                condicion del documento adjunto.




           NP 70 68 02 07                                                                               Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 10 of 524 PageID 10
                                                                                 NP 70 81 06 01
                                                   FLORIDA NOTICE


         The following statement is added to the policy:

         Any questions or problems concerning your policy, please contact:

         A.   Your agent,

         B.   Your local Liberty Mutual Insurance Servicing Office

              MAILING ADDRESS:
              P.O. Box 49130
              Charlotte, NC 28277-9130
              704-759-7661
of 376
6




         NP 70 81 06 01                                                             Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 11 of 524 PageID 11



                                                                     11/15/16

           CLEARCOMM OF TAMPABAY, INC.                                    BZS (17)    57 61 64 46
                                                                          From 11/02/2016 To 11/02/2017
           PO Box 10216
           Largo, FL 33773


           (800) 444-1744
           INSURANCE INTERMEDIARIES INC

           280 N HIGH ST STE 300
57616446




           COLUMBUS, OH 43215-2535

                                            TERRORISM INSURANCE PREMIUM DISCLOSURE
                                                   AND OPPORTUNITY TO REJECT
005687




           This notice contains important information about the Terrorism Risk Insurance Act and its effect on your
           policy. Please read it carefully.
           THE TERRORISM RISK INSURANCE ACT
           The Terrorism Risk Insurance Act, including all amendments ("TRIA" or the "Act"), establishes a program
           to spread the risk of catastrophic losses from certain acts of terrorism between insurers and the federal
           government. If an individual insurer’s losses from certified acts of terrorism exceed a specified deductible
           amount, the government will reimburse the insurer for a percentage of losses (the "Federal Share") paid in
560




           excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program Trig-
           ger". An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
           billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
           this amount. If aggregate insured losses exceed $100 billion, losses up to that amount may be pro-rated, as
           determined by the Secretary of the Treasury.
           The Federal Share and Program Trigger by calendar year are:

                     Calendar Year                   Federal Share                      Program Trigger
                     2015                            85%                                $100,000,000
                     2016                            84%                                $120,000,000
                     2017                            83%                                $140,000,000
                     2018                            82%                                $160,000,000
of 376




                     2019                            81%                                $180,000,000
                     2020                            80%                                $200,000,000

           MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE-
           MIUM
7




           TRIA requires insurers to make coverage available for any loss that occurs within the United States (or
           outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified
           act of terrorism" AND that is otherwise covered under your policy.
           A "certified act of terrorism"   means:
                A ny act that is certified by the Secretary of the Treasury , in consultation          with the Secretary of
               Homeland Security, and the Attorney General of the United States.
               (i)   to be an act of terrorism;




           NP 72 42 01 15                               2015 Liberty Mutual Insurance                            Page 1 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 12 of 524 PageID 12
             (ii) to be a violent act or an act that is dangerous to -
                  (I) human life;
                  (II) property; or
                  (III) infrastructure;
             (iii) to have resulted in damage within the United States, or outside of the United States in the case of -
                   (I) an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
                        vessel (or a vessel based principally in the United States, on which United States income tax is
                        paid and whose insurance coverage is subject to regulation in the United States); or
                   (II) the premises of a United States mission; and
             (iv) to have been committed by an individual or individuals as part of an effort to coerce the civilian
                  population of the United States or to influence the policy or affect the conduct of the United States
                  Government by coercion.
         REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO
         We have included in your policy coverage for losses resulting from "certified acts of terrorism"       as defined
         above.
         THE PREMIUM CHARGE FOR THIS COVERAGE APPEARS ON THE DECLARATIONS PAGE OF THE POLICY
         AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
         ERNMENT UNDER THE ACT. If we are providing you with a quote, the premium charge will also appear on
         your quote as a separate line item charge.
         IF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
         EDGMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any rejection is received
         within thirty (30) days of the effective date of your policy .
         Before making a decision to reject terrorism       insurance, refer to the Disclaimer for Standard Fire Policy
         States located at the end of this Notice.

             I hereby reject this offer of coverage. I understand that by rejecting this offer, I will have no coverage for
             losses arising from "certified acts of terrorism" and my policy will be endorsed accordingly.


         Policyholder/Applicant’s      Signature                    Print Name                        Date Signed



         Named Insured                                                         Policy Number
         CLEARCOMM OF TAMPABAY, INC.                                     BZS   (17)     57 61 64 46


         Policy Effective/Expiration    Date
of 376




         From 11/02/2016 To 11/02/2017


         IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:
                  Attn: Commercial Lines Division - Terrorism
8




                  PO Box 66400
                  London, KY 40742-6400
         Note: Certain states (currently CA, GA, IA, IL, ME, MO, NY, NC, NJ, OR, RI, WA, WI and WV) mandate
         coverage for loss caused by fire following a "certified act of terrorism" in certain types of insurance policies.
         If you reject TRIA coverage in these states on those policies, you will not be charged any additional
         premium for that state mandated coverage.
         The summary of the Act and the coverage under your policy contained in this notice is necessarily general
         in nature. Your policy contains specific terms, definitions, exclusions and conditions. In case of any
         conflict, your policy language will control the resolution of all coverage questions. Please read your policy
         carefully.
         If you have any questions regarding this notice, please contact your agent.

         NP 72 42 01 15                                2015 Liberty Mutual Insurance                           Page 2 of 2
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 13 of 524 PageID 13
                                           FIGHTING INSURANCE FRAUD

                                   INSURANCE FRAUD COSTS YOU MONEY!
           More than 10 percent of all insurance claims are fraudulent. Preventing insurance fraud will directly benefit
           you by lowering the insurance premiums you pay.

           We are committed to putting a stop to insurance fraud. Help us by bringing this costly crime to a halt. If you
           are aware of an individual committing fraud, call the Texas Department of Insurance Fraud Hotline at
           1-888-327-8818.

           We and the Texas Committee on Insurance Fraud are fighting insurance fraud through public education,
           communication and cooperation.
57616446
005687
560
of 376
9




           NP 73 56 06 04                                                                                    Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 14 of 524 PageID 14
                                                                                                    NP 74 06 01 06


                                          FLOOD INSURANCE NOTICE

         Unless a Flood Coverage endorsement is attached, your policy does not provide flood coverage and you will
         not have coverage for property damage from floods unless you purchase a separate policy for flood insur-
         ance through the Federal Emergency Management Agency (FEMA) National Flood Insurance Program.

         If you would like more information   about obtaining coverage under the National Flood Insurance Program,
         please contact your agent.
of 376
10




         NP 74 06 01 06                                                                                Page 1 of 1
             Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 15 of 524 PageID 15


                                                                                                                          NP 74 44 09 06


                            U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
                                        ASSETS CONTROL ("OFAC")
                                   ADVISORY NOTICE TO POLICYHOLDERS

           No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
           your policy. You should read your policy and review your Declarations page for complete information on the
           coverages you are provided.

           This Notice provides information concerning possible impact on your insurance coverage due to directives
57616446




           issued by OFAC. Please read this Notice carefully.

           Please refer any questions you may have to your insurance agent.

           The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presiden-
005687




           tial declarations of "national emergency". OFAC has identified and listed numerous:
                   Foreign agents;
                   Front organizations;
                   Terrorists;
                   Terrorist organizations; and
                   Narcotics traffickers;
560




           as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
           Treasury’s web site - http//www.treas.gov/ofac.

           In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
           entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
           National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
           contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
           considered to be such a blocked or frozen contract, no payments nor premium refunds may be made
           without authorization from OFAC. Other limitations on the premiums and payments also apply.
of 376
11




                                                   2011 Liberty Mutual Insurance. All rights reserved.
           NP 74 44 09 06        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 16 of 524 PageID 16

                                                                                                     NP 74 48 01 16

                                             IMPORTANT NOTICE
                                          NOTICE TO POLICYHOLDERS
                                Louisiana FAIR Plan Emergency Assessment


         On the declarations page of your policy, you will see surcharges added to your policy as a result of
         assessments by the Louisiana Citizens Plan. Payment of the surcharge amounts are required to keep your
         policy in force.


         Why you are being surcharged:


         The Louisiana Citizens Plan administers both the Coastal Plan and the FAIR (Fair Access to Insurance
         Requirements) Plan. These plans were created by the Louisiana Legislature in order to provide property
         insurance for citizens of Louisiana that are unable to obtain insurance through the voluntary market. In
         situations where the Citizens Plan pays out more than they have charged, they are allowed to assess all
         insurers who write property insurance in the state in order to pay for excess losses. In turn, insurers may
         surcharge all property policies in order to recoup the amounts they have been assessed.

         If you want to learn more about the Citizens plan, you can go to their website located at
         http://www.lacitizens.com/ .


         PLEASE REFERANY QUESTIONS YOU MAY HAVE TO YOUR INSURANCE AGENT.
of 376
12




         NP 74 48 01 16                             2015 Liberty Mutual Insurance                       Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 17 of 524 PageID 17
                                                                                                         NP 75 07 04 12



           TO OUR FLORIDA COMMERCIAL POLICYHOLDERS

           The Florida legal code requires insurance companies to make guidelines for risk management plans avail-
           able to their commercial insureds. To comply with this requirement, we have guidelines and a questionnaire
           which will be supplied to you upon request. These provisions apply to commercial property and casualty
           insurance. For the purpose of this law, commercial property insurance means coverage of commercial risks,
           excluding windstorm coverage.

           In addition to the items listed above, safety consultation services are available. There is no charge for our
           safety consultation services. Safety consultations may result in safety or loss control recommendations that
           should be completed.
57616446




           If you are interested in learning more about the program and our guidelines for it, complete the request
           below and mail it back to us. Sending this request back to us does not obligate you in any way.

           I would like to know more about Risk Management. Please send me your guidelines and other related
005687




           information, which includes a request for consultation services. I understand I am under no obligation.

           Name (as shown on policy)

           Policy Number                                                        Effective Date

           Name of Person to Contact
560




           Contact Person’s Title or Position

           Mailing Address




           Business Phone

           Authorized Signature

           Mail to:
of 376




                      Liberty Mutual Insurance
                      Loss Prevention Department
                      P.O. Box 49130
                      Charlotte, NC 28277-9130
13




           NP 75 07 04 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 18 of 524 PageID 18


                                                                                                 BUSINESSOWNERS
                                                                                                     NP 75 24 01 08


                         SOUTH CAROLINA - POTENTIAL ELIGIBILITY FOR
                      WINDSTORM LOSS MITIGATION PREMIUM DISCOUNTS
                            ADVISORY NOTICE TO POLICYHOLDERS

         The purpose of this Notice is to advise you that you may be eligible for a reduction in the premium for your
         Businessowners insurance if certain steps have been taken to prevent or reduce damage form windstorm.
         The discounts, if any, would apply only to the portion of the premium attributable to wind coverage.

         Contact you producer or insurer for additional information.
of 376
14




         NP 75 24 01 08                             ISO Properties, Inc., 2007                            Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 19 of 524 PageID 19
                                                                                                        NP 89 69 11 10




                                 IMPORTANT POLICYHOLDER INFORMATION
                                     CONCERNING BILLING PRACTICES

           Dear Valued Policyholder: This insert provides you with important information about our policy billing
           practices that may affect you. Please review it carefully and contact your agent if you have any questions.

           Premium Notice: We will mail you a policy Premium Notice separately. The Premium Notice will provide
           you with specifics regarding your agent, the account and policy billed, the billing company, payment plan,
           policy number, transaction dates, description of transactions, charges/credits, policy amount balance, mini-
           mum amount, and payment due date. This insert explains fees that may apply to and be shown on your
           Premium Notice.
57616446




           Available Premium Payment Plans:
               Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
               balance shown on your Premium Notice in full. No installment billing fee applies when the Annual
               Payment Plan applies.
005687




               Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
               installments (e.g.: quarterly or monthly installments - Installment Payment Plans vary by state). As
               noted below, an installment fee may apply when the Installment Payment Plan applies.

           The Premium Payment Plan that applies to your policy is shown on the top of your Premium Notice. Please
           contact your agent if you want to change your Payment Plan election.

           Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Installment
560




           Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
           charge will not apply, however, if you pay the entire balance due when you receive the bill for the first
           installment. Because the amount of the installment charge varies from state to state, please consult your
           Premium Notice for the actual fee that applies.

           Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
           request you submit to us due to insufficient funds in your account or for some other reason. If that is the
           case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
           will apply. Because the amount of the return fee varies from state to state, please consult your Premium
           Notice for the actual fee that applies.

           Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
           is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
           future date that will also reflect a late payment fee charge. Issuance of the cancellation notice due to
           non-payment of a scheduled installment(s) may result in the billing and collection of all or part of any
of 376




           outstanding premiums due for the policy period. Late Payment Fees vary from state to state and are not
           applicable in some states.

           Special Note: Please note that some states do not permit the charging of certain fees. Therefore, if your
           state does not allow the charging of an Installment Payment Plan, Dishonored Payment or Late Payment
15




           Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

           EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
           Notices and, in most cases, will not be charged installment fees. For more information on our EFT-Auto-
           matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

           Once again, please contact your agent if you have any questions about the above billing practice informa-
           tion.

                                  Thank you for selecting us to service your insurance needs.




           NP 89 69 11 10                 2010 Liberty Mutual Insurance Company. All rights reserved.       Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 20 of 524 PageID 20
                                                                                                                       NP 90 22 09 10


                                          IMPORTANT NOTICE
                           CONCERNING VIRGINIA CODE ANN. SECTION 38 2-2124
                                BUILDING ORDINANCE OR LAW COVERAGE


         To: Our Policyholders

         Coverage can now be added to your policy for increased costs to repair or replace damaged property due to
         the application of ordinances or laws that regulate construction, repair or demolition.

         This additional coverage provides protection when a building damaged by a covered cause of loss must be
         repaired or replaced in a more costly manner because the type of construction used, when the building was
         built, does not comply with current building codes. Coverage can also be provided when ordinances or laws
         require the demolition of the damaged building, including undamaged portions, prior to rebuilding in
         compliance with current building codes.

         A.   Description of Coverages Available:

              1.   Coverage For Loss To The Undamaged Portion Of The Building - Covers loss in value of the
                   undamaged portion of the building due to demolition pursuant to a building ordinance or law. This
                   is not a separate limit of insurance. Building coverage is extended to include loss to the undamaged
                   portion of the building.

              2.   Demolition Cost Coverage - Covers the cost of demolishing and removing the debris of the
                   undamaged portion of the building, if demolition is required by building ordinance or law. This
                   coverage is not included in the Limit of Insurance applicable to the building.

              3.   Increased Cost Of Construction - Covers the increased cost to repair, reconstruct or remodel
                   damaged or undamaged parts of the building to comply with building ordinance or law, following
                   damage to the building by a covered cause of loss. This coverage is not included in the Limit of
                   Insurance applicable to the building.

         B.   There are two Coverages available:

              1.   Ordinance or Law provides the coverages described in A. above, subject to an exclusion of all costs
                   associated with the enforcement of an ordinance or law pertaining to pollution cleanup or assess-
                   ment.
of 376




              2.   Ordinance or Law Coverage - Virginia (Broad) Endorsement provides the coverages described in A.
                   above, but does not exclude all costs associated with the enforcement of an ordinance or law
                   pertaining to pollutant cleanup or assessment. It excludes testing for the existence, concentrat ion
                   or effects of pollutants unless such testing is performed in the course of pollutant cleanup of the
                   building and is required by the ordinance or law. Pollutant cleanup coverage includes cleanup of
16




                   undamaged parts of a damaged building, if the ordinance or law so requires.

         This notice does not provide any coverage and should not be construed to replace any provision of your policy or
         endorsements. If there is any conflict between your policy or endorsements and this notice, the provisions of your
         policy and endorsements shall prevail.




                                                2012 Liberty Mutual Insurance. All rights reserved.
         NP 90 22 09 10       Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 21 of 524 PageID 21
                                                                                                                         NP 93 73 03 13

                                    TEXAS PERIOD TO FILE A CLAIM OR BRING
                                       LEGAL ACTION AGAINST US NOTICE -
                                    WINDSTORM OR HAIL - CATASTROPHE AREA

           This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can
           it be construed to replace any provisions of your policy (including its endorsements). If there is any conflict
           between this Notice and the policy (including its endorsements), the provisions of the policy (including its
           endorsements) shall prevail.
           Carefully read your policy, including the endorsements attached to your policy.
           In accordance with Texas Insurance Code Section 2301.010(f), we are notifying you that:
               1.   With respect to loss or damage in the State of Texas caused by windstorm or hail in the catastrophe
57616446




                    area, as defined by the Texas Insurance Code, any claim must be filed with us not later than one
                    year after the date of the loss or damage that is the subject of the claim, except that a claim may be
                    filed after the first anniversary of the date of the loss or damage for good cause shown by the
                    person filing the claim; and
               2.   Any legal action brought against us under the policy for loss or damage in the State of Texas
005687




                    caused by windstorm or hail in the catastrophe area, as defined by the Texas Insurance Code, must
                    be brought within the earlier of the following:
                    a.   Two years and one day from the date we accept or reject the claim; or
                    b.   Three years and one day from the date of the loss or damage that is the subject of the claim.
560
of 376
17




                                                  2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 73 03 13       Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 22 of 524 PageID 22

                                                                                                       NP 98 20 01 15


                     JURISDICTIONAL BOILER AND PRESSURE VESSEL INSPECTIONS

         Most jurisdictions (cities or states) are governed by laws and regulations that require owners of boilers and
         pressure vessels to have their equipment inspected on a routine basis. Jurisdictions require that equipment
         is installed and operated according to these regulations, and it is the equipment breakdown engineering
         inspector’s responsibility to verify the equipment complies with all requirements.

         Liberty Mutual Equipment Breakdown is a National Board Accredited Authorized Inspection Agency. This
         designation is recognized by authorities having jurisdictions in the U.S. & provinces of Canada and gives
         Liberty Mutual commissioned inspectors the ability to perform jurisdictionally required inspection on boil-
         ers and pressure vessels at insured locations. We have field inspectors strategically located throughout the
         U.S. to perform boiler and pressure vessel inspection for our customers and clients.

         To request a Jurisdictional Inspection please:

                  Call the LMEB Hotline (877) 526-0020

         Or

                  Email your request to LMEBInspections@Libertymutual.com

         The assigned EB Risk Engineer will call to schedule within 24 - 48 hours. When requesting an inspection
         please include the following:

                  Current Policy Number

                  Location Address

                  Contact Name

                  Contact Phone Number and/or Email Address
of 376
18




         NP 98 20 01 15                             2015 Liberty Mutual Insurance                         Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 23 of 524 PageID 23

                                                                                                       NP 99 65 01 16


                               IMPORTANT NOTICE TO POLICYHOLDERS -
                             EMPLOYMENT-RELATED PRACTICES EXCLUSION

           Dear Valued Policyholder,

           Thank you for selecting us as your carrier for your commercial insurance. This notice contains a brief
           summary of material (or significant) coverage changes made to your policy.

           Please read your policy and review your declarations page for complete coverage information. No coverage
           is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
           discrepancies between your policy and this notice, the provisions of the policy shall prevail.
57616446




           Should you have questions after reviewing the changes outlined below, please contact your independent
           agent. Thank you for your business.

           CLARIFICATION OF COVERAGE:

           If not already included on your expiring policy, then Employment-Related   Practices Exclusion (BP 04 17 or
005687




           BP 04 60) has been added to your renewal policy.

           If you elected Employment-Related Practices Liability Coverage (BP 82 46), this exclusion form does not
           reduce coverage under your policy, but clarifies that Employment Related Practices exposures are covered
           under BP 82 46.
560
of 376
19




           NP 99 65 01 16                            2015 Liberty Mutual Insurance                         Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 24 of 524 PageID 24
                                                                                                        SNI 42 02 04 15

                      TEXAS NOTICE - NOTIFICATION OF THE AVAILABLITY OF
                            LOSS CONTROL INFORMATION SERVICES

         We are committed to providing loss control information/services, at no charge, to Texas commercial auto-
         mobile liability, general liability and professional liability policyholders in an effort to prevent and reduce
         potential claims and losses.
         To obtain further information about these services, please contact our Risk Control Consulting Center at 1
         866 757 7324 or email RCConsultingCenter@LibertyMutual.com.
of 376
20




         SNI 42 02 04 15                             2015 Liberty Mutual Insurance.                         Page 1 of 1
                          Case 8:19-cv-02416-SDM-JSS   Document
                                                  Coverage           1 In:Filed 09/30/19 Page 25 ofPolicy
                                                           Is Provided                               524Number:
                                                                                                          PageID 25
                                                                 Ohio Security Insurance Company                         BZS (17) 57 61 64 46
                                                                 9450 Seward Road, Fairfield, Ohio 45014                 Policy Period:
                                                                                                                         From 11/02/2016 To 11/02/2017
                                                                                                                         12:01 am Standard Time
                                                                 Commercial      Protector    Common                     at Insured Mailing Location
                                                                 Policy Declarations
                      Named Insured & Mailing Address                                       Agent Mailing Address & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                           (800) 444-1744
                      PO Box 10216                                                          INSURANCE INTERMEDIARIES INC
                      Largo, FL 33773                                                       280 N HIGH ST STE 300
                                                                                            COLUMBUS, OH 43215-2535



                      Named Insured Is: CORPORATION
57616446




                      Named Insured Business Is: CELL PHONE STORE

                      In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
                      provide the insurance as stated in this policy.
005687




                      SUMMARY OF COVERAGE PARTS AND CHARGES

                      These Declarations together with the Businessowners Coverage Form (and other applicable forms and endorsements, if
                      any, issued to form a part of them) complete this policy.

                      COVERAGE PART                                                                CHARGES
560




                      Commercial Protector                                                 $60,539.21

                                                                 Total Charges for all of the above coverage parts:                          $60,539.21
                                                                 Certified Acts of Terrorism Coverage: $301.00                               (Included)
                                                                                                                                  Note: This is not a bill




                      IMPORTANT MESSAGES
of 376




                      .   Equipment Breakdown Enhancement Is Included - See Policy Forms and Endorsements summary
21




                      Servicing Office    Ohio Regional Office
                      and Issue Date      11/15/16                                                      Authorized Representative


                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 21 01 08
           11/15/16           57616446      N0164234     560                    OCAOPPNO               AGENT COPY        005687           PAGE   21   OF   376
                       Case 8:19-cv-02416-SDM-JSS   Document
                                               Coverage           1 In:Filed 09/30/19 Page 26 ofPolicy
                                                        Is Provided                               524Number:
                                                                                                       PageID 26
                                                            Ohio Security Insurance Company                       BZS      (17) 57 61 64 46
                                                                                                                  Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                            Common Policy Declarations                            12:01 am Standard Time
                                                                                                                  at Insured Mailing Location
                    Named Insured                                                      Agent

                    CLEARCOMM OF TAMPABAY, INC.                                        (800) 444-1744
                                                                                       INSURANCE INTERMEDIARIES INC




                    OTHER NAMED INSUREDS

                    See Named Insured Endorsement DS8804

                    SUMMARY OF LOCATION(S) AND PREMIUM(S)

                    0001 3909 14th St NW, Washington, DC 20011-5438                                             $1,472.00
                    0002 2305 Benning Rd NE, Washington, DC 20002-4826                                          $1,337.00
                    0003 1346 Good Hope Rd SE, Washington, DC 20020-6910                                        $1,337.00
                    0004 1410 N Capitol St NW 1sf Flr, WASHINGTON, DC 20002                                     $1,493.00
                    0005 1903A Michigan Ave NE, Washington, DC 20018-3334                                       $1,337.00
                    0006 3232 Georgia Ave NW Suite102, WASHINGTON, DC 20010                                     $1,185.00
                    0007 6638 Reisterstown Rd Ste 12, Baltimore, MD 21215-2305                                   $479.00
                    0008 7730 Wise Ave, Dundalk, MD 21222-3200                                                   $378.00
                    0009 6846 Liberty Rd, RANDALLSTOWN, MD 21133                                                 $405.00
                    0010 5403 East Dr, Arbutus, MD 21227-2605                                                    $405.00
                    0011 7000 Arundel Mills Circle 55, HANOVER, MD 21076                                         $368.00
                    0012 1134 S Charles St, Baltimore, MD 21230-4240                                             $546.00
                    0013 10300 Little Patuxent Parkway 65, COLUMBIA, MD 21044                                    $368.00
                    0014 7553 Ritchie Hwy, Glen Burnie, MD 21061-3716                                            $405.00
of 376




                    0015 6000 Greenbelt Rd Ste 52, Greenbelt, MD 20770-1018                                      $368.00
                    0016 3222 Greenmount Ave, Baltimore, MD 21218-3438                                           $546.00
                    0017 229 N Howard St, Baltimore, MD 21201-3555                                               $546.00
22




                    0018 8610 Washington Blvd Ste 106, Jessup, MD 20794-9601                                     $522.00
                    0019 400 West Lexington St E LM 10/11, BALTIMORE, MD 21201                                   $546.00


                    In witness whereof, we have caused this policy to be signed by our authorized officers.




                               Mark Touhey                                          Paul Condrin
                                 Secretary                                            President

                    To report a claim, call your Agent or 1-800-362-0000
                    DS 70 21 11 16

         11/15/16         57616446        N0164234    560                  OCAOPPNO                AGENT COPY     005687           PAGE   22   OF   376
                         Case 8:19-cv-02416-SDM-JSS   Document
                                                 Coverage           1 In:Filed 09/30/19 Page 27 ofPolicy
                                                          Is Provided                               524Number:
                                                                                                         PageID 27
                                                              Ohio Security Insurance Company                     BZS      (17) 57 61 64 46
                                                              9450 Seward Road, Fairfield, Ohio 45014             Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                                                                                  12:01 am Standard Time
                                                              Commercial      Protector    Common                 at Insured Mailing Location
                                                              Policy Declarations
                      Named Insured                                                      Agent

                      CLEARCOMM OF TAMPABAY, INC.                                        (800) 444-1744
                                                                                         INSURANCE INTERMEDIARIES INC



                      SUMMARY OF LOCATION(S) AND PREMIUM(S) - CONTINUED
57616446




                      0020 5138 Park Heights Ave, Baltimore, MD 21215-5817                                       $546.00
                      0021 114 E Patapsco Ave, Brooklyn, MD 21225-1745                                           $546.00
                      0022 1640-1642 Pennsylvania Ave, Baltimore, MD 21217-3115                                  $546.00
                      0023 6901 Security Blvd Ste 885, Windsor Mill, MD 21244-8415                               $368.00
005687




                      0024 41 Shipping Pl Ste 1ST, Dundalk, MD 21222-4393                                        $522.00
                      0025 10610 Baltimore Ave Unit B, Beltsville, MD 20705-2142                                 $405.00
                      0026 8200 Perrry Hall Blvd 5517-5518, NOTTINGHAM, MD 21236                                 $368.00
                      0027 7387A Baltimore-Annaplois Blvd, Glen Burnie, MD 21061-3222                            $730.00
                      0028 224 N Eutaw St, Baltimore, MD 21201-1709                                              $546.00
560




                      0029 2463 Chillum Rd A-15, HYATTSVILLE, MD 20782                                           $405.00
                      0030 950 Largo Town Center Dr No 2, UPPER MARLBORO, MD 20774                               $405.00
                      0031 14312 Spring Hill Dr, Spring Hill, FL 34609-5263                                     $1,012.00
                      0032 1801 NW Us Highway 19, Crystal River, FL 34428-6133                                  $1,024.00
                      0033 4548 S Suncoast Blvd, Homosassa, FL 34446-1103                                       $1,072.00
                      0034 210 US HWY 41 S, INVERNESS, FL 34450                                                 $1,072.00
                      0035 5480 Spring Hill Dr, Spring Hill, FL 34606-4559                                      $1,401.00
                      0036 8482 Lockwood Ridge Rd, Sarasota, FL 34243-2920                                      $1,072.00
                      0037 4033 Mariner Blvd, Spring Hill, FL 34609-2467                                        $1,072.00
of 376




                      0038 11051 Spring Hill Dr, Spring Hill, FL 34608-5049                                     $1,401.00
                      0039 3780 Tampa Rd, Oldsmar, FL 34677-3041                                                $1,072.00
                      0040 3386 Tampa Rd, Palm Harbor, FL 34684-3425                                            $1,072.00
23




                      0041 6581 102nd Ave, PINELLAS PARK, FL 33782                                              $1,072.00
                      0042 10091 Us Highway 19, Port Richey, FL 34668-3742                                      $1,072.00
                      0043 1611 SE Us Highway 19, Crystal River, FL 34429-4830                                  $1,171.00
                      0044 4385 Commercial Way, Weeki Wachee, FL 34606-1963                                     $2,096.00
                      0045 1100 N Tuttle Ave Unit 4, Sarasota, FL 34237-3012                                    $1,032.00
                      0046 6224 Commercial Way, Weeki Wachee, FL 34613-6325                                     $1,072.00




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 21 11 16
           11/15/16         57616446        N0164234    560                  OCAOPPNO              AGENT COPY     005687           PAGE   23   OF   376
                       Case 8:19-cv-02416-SDM-JSS   Document
                                               Coverage           1 In:Filed 09/30/19 Page 28 ofPolicy
                                                        Is Provided                               524Number:
                                                                                                       PageID 28
                                                            Ohio Security Insurance Company                     BZS      (17) 57 61 64 46
                                                            9450 Seward Road, Fairfield, Ohio 45014             Policy Period:
                                                                                                                From 11/02/2016 To 11/02/2017
                                                                                                                12:01 am Standard Time
                                                            Commercial      Protector    Common                 at Insured Mailing Location
                                                            Policy Declarations
                    Named Insured                                                      Agent

                    CLEARCOMM OF TAMPABAY, INC.                                        (800) 444-1744
                                                                                       INSURANCE INTERMEDIARIES INC



                    SUMMARY OF LOCATION(S) AND PREMIUM(S) - CONTINUED

                    0047 36948 State Road 54, Zephyrhills, FL 33541-6915                                      $1,072.00
                    0048 3023 Wade Hampton Blvd, Taylors, SC 29687-2700                                        $849.00
                    0049 201 Mauldin St, Greenville, SC 29601                                                  $458.00
                    0050 1779 Woodruff Rd SteB, GREENVILLE, SC 29607                                           $458.00
                    0051 1170 Woodruff Rd, Greenville, SC 29607-4154                                           $458.00
                    0052 609 White Horse Rd, Greenville, SC 29605-3531                                         $409.00
                    0053 704 Easley Bridge Rd, Greenville, SC 29611-5124                                       $458.00
                    0054 2501 Paxton St, Harrisburg, PA 17111-1034                                            $1,037.00
                    0055 921 N 3rd St, Harrisburg, PA 17102-2064                                               $497.00
                    0056 4600 Jonestown Rd, Harrisburg, PA 17109-6214                                          $446.00
                    0057 910 Great Bridge Blvd, Chesapeake, VA 23320-6642                                      $601.00
                    0058 810 High St, Portsmouth, VA 23704-3334                                               $1,190.00
                    0059 43 Hidenwood Shopping Ctr, Newport News, VA 23606-2200                                $576.00
                    0060 1075 George Washington Hwy S, Chesapeake, VA 23323-6339                               $601.00
                    0061 4200 Portsmouth Blvd, Chesapeake, VA 23321-2100                                       $601.00
                    0062 171 W Ocean View Ave, Norfolk, VA 23503-1502                                          $615.00
                    0063 1241 Frederick Blvd, Portsmouth, VA 23707-4124                                        $601.00
                    0064 404 E High St, Carlisle, PA 17013-2606                                                $663.00
of 376




                    0065 4702 Carlisle Pike Ste 28, Mechanicsburg, PA 17050-3099                               $497.00
                    0066 570 W Washington St, Greenville, SC 29601-1923                                        $409.00
                    0067 9125 Riggs Rd, Adelphi, MD 20783-1637                                                 $405.00
24




                    0068 2230 Veirs Mill Rd, Rockville, MD 20851-1827                                          $405.00
                    0069 1052 MAIDEN CHOICE LANE, ARBUTUS, MD 21227                                            $405.00
                    0070 5284 Randolph Rd, Rockville, MD 20852-2116                                            $405.00
                    0071 4739 Westland Blvd, Arbutus, MD 21227-1320                                            $321.00
                    0072 820 Largo Center Dr, Upper Marlboro, MD 20774-3705                                    $405.00
                    0073 9 W Patapsco Ave, Baltimore, MD 21225-1604                                            $546.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 21 11 16
         11/15/16         57616446        N0164234    560                  OCAOPPNO              AGENT COPY     005687           PAGE   24   OF   376
                         Case 8:19-cv-02416-SDM-JSS   Document
                                                 Coverage           1 In:Filed 09/30/19 Page 29 ofPolicy
                                                          Is Provided                               524Number:
                                                                                                         PageID 29
                                                                   Ohio Security Insurance Company                   BZS      (17) 57 61 64 46
                                                                   9450 Seward Road, Fairfield, Ohio 45014           Policy Period:
                                                                                                                     From 11/02/2016 To 11/02/2017
                                                                                                                     12:01 am Standard Time
                                                                   Commercial      Protector    Common               at Insured Mailing Location
                                                                   Policy Declarations
                      Named Insured                                                           Agent

                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC



                      SUMMARY OF LOCATION(S) AND PREMIUM(S) - CONTINUED
57616446




                      0074 6776 Reisterstown Rd, Baltimore, MD 21215-2346                                            $546.00
                      0075 3765 Old Court Rd, Baltimore, MD 21208-3902                                               $405.00
                      0076 801 Hungerford Dr, Rockville, MD 20850-1727                                               $405.00
                      0077 807 Bowman St, Lebanon, PA 17046-8430                                                     $497.00
005687




                      0078 2701 Macarthur Rd, Whitehall, PA 18052-3632                                               $497.00
                      0079 1600 Lincoln Way E Unit C, Chambersburg, PA 17202-3346                                    $528.00
                      0080 2429 Easton-Nazareth Road, EASTON, PA 18045                                               $528.00
                      0081 1200 Market St Unit 368, Lemoyne, PA 17043-1417                                           $547.00
                      0082 1604 S 4th St, Allentown, PA 18103-4922                                                   $497.00
560




                      0083 9846 Liberty Rd, Randallstown, MD 21133-2007                                              $405.00
                      0084 5562 Silver Hill Rd, District Heights, MD 20747-1104                                      $405.00
                      0085 900 E Mccart St, Krum, TX 76249-7165                                                      $391.00
                      0086 4428 Youree Dr, Shreveport, LA 71105-3621                                                 $420.00

                      POLICY FORMS AND ENDORSEMENTS

                      This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                      information concerning your coverage.
                      FORM NUMBER                         TITLE
                      BP   00   03   07   13              Businessowners Coverage Form
of 376




                      BP   01   18   11   14              Texas Changes
                      BP   01   21   03   15              South Carolina Changes
                      BP   01   30   03   12              Louisana Changes
25




                      BP   01   32   10   15              Virginia Changes
                      BP   01   42   03   15              Pennsylvania Changes
                      BP   01   59   08   08              Water Exclusion Endorsement
                      BP   01   64   01   15              Maryland Changes
                      BP   01   82   07   02              District of Columbia Changes
                      BP   01   91   07   02              Pennsylvania Notice
                      BP   03   03   03   16              Florida Changes




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 21 11 16
           11/15/16         57616446           N0164234      560                  OCAOPPNO              AGENT COPY   005687           PAGE   25   OF   376
                       Case 8:19-cv-02416-SDM-JSS   Document
                                               Coverage           1 In:Filed 09/30/19 Page 30 ofPolicy
                                                        Is Provided                               524Number:
                                                                                                       PageID 30
                                                                 Ohio Security Insurance Company                      BZS      (17) 57 61 64 46
                                                                 9450 Seward Road, Fairfield, Ohio 45014              Policy Period:
                                                                                                                      From 11/02/2016 To 11/02/2017
                                                                                                                      12:01 am Standard Time
                                                                 Commercial      Protector    Common                  at Insured Mailing Location
                                                                 Policy Declarations
                    Named Insured                                                           Agent

                    CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                            INSURANCE INTERMEDIARIES INC



                    POLICY FORMS AND ENDORSEMENTS - CONTINUED

                    This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                    information concerning your coverage.
                    FORM NUMBER                         TITLE
                    BP   03   11   02   12              Florida - Sinkhole Loss Coverage
                    BP   03   12   01   06              Windstorm or Hail Percentage Deductibles
                    BP   03   12   01   10              Windstorm or Hail Percentage Deductibles
                    BP   03   16   01   10              South Carolina Windstorm or Hail Percentage Deductibles
                    BP   04   02   07   13              Additional Insured - Managers or Lessors of Premises
                    BP   04   04   01   06              Hired Auto and Non-Owned Auto Liability
                    BP   04   04   01   10              Hired Auto and Non-Owned Auto Liability
                    BP   04   17   01   10              Employment - Related Practices Exclusion
                    BP   04   51   07   13              Additional Insured - Owners, Lessees Or Contractors - With Additional Insured
                                                        Required In Construction Contract
                    BP   04   97   01   06              Waiver Of Transfer Of Rights Of Recovery Against Others To Us
                    BP   05   23   01   15              Cap On Losses From Certified Acts Of Terrorism
                    BP   05   77   01   06              Fungi or Bacteria Exclusion (Liability)
                    BP   05   90   01   06              Fungi or Bacteria Exclusion (Liability)
                    BP   12   03   01   10              Loss Payable Clauses
                    BP   12   16   07   02              Virginia - Effective Time Changes - Replacement of 12 Noon
                    BP   12   17   07   02              Virginia Changes - Time Period
                    BP   14   88   07   13              Primary And Noncontributory - Other Insurance Condition
                    BP   15   04   05   14              Exclusion - Access Or Disclosure Of Confidential Or Personal Information And
of 376




                                                        Data-Related Liability - With Limited Bodily Injury Exception
                    BP   17   02   07   13              Condominium Commercial Unit-Owners Coverage
                    BP   70   02   01   01              General Endorsement
26




                    BP   79   74   02   08              Amendment of Pollution Exclusion (Premises)
                    BP   79   74   07   13              Amendment of Pollution Exclusion (Premises)
                    BP   79   96   07   10              Businessowners Liability Extension Endorsement
                    BP   79   96   07   13              Businessowners Liability Extension Endorsement
                    BP   79   96   09   16              Businessowners Liability Extension Endorsement
                    BP   80   79   01   07              Texas Equipment Breakdown Amendatory Endorsement
                    BP   81   15   03   11              Exclusion - Asbestos
                    BP   81   18   01   07              Medical Expense At Your Request Endorsement
                    BP   82   37   08   15              Equipment Breakdown Coverage Endorsement


                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 21 11 16
         11/15/16         57616446           N0164234      560                  OCAOPPNO              AGENT COPY      005687           PAGE   26   OF   376
                         Case 8:19-cv-02416-SDM-JSS   Document
                                                 Coverage           1 In:Filed 09/30/19 Page 31 ofPolicy
                                                          Is Provided                               524Number:
                                                                                                         PageID 31
                                                                   Ohio Security Insurance Company                      BZS      (17) 57 61 64 46
                                                                   9450 Seward Road, Fairfield, Ohio 45014              Policy Period:
                                                                                                                        From 11/02/2016 To 11/02/2017
                                                                                                                        12:01 am Standard Time
                                                                   Commercial      Protector    Common                  at Insured Mailing Location
                                                                   Policy Declarations
                      Named Insured                                                           Agent

                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC



                      POLICY FORMS AND ENDORSEMENTS - CONTINUED
57616446




                      This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                      information concerning your coverage.
                      FORM NUMBER                         TITLE
                      BP   82   85   07   13              Virginia - Businessowners Liability Extension Endorsement
005687




                      BP   88   02   06   09              Limitation - Time Element Coverage (Windstorm or Hail)
                      BP   88   04   03   12              Exclusion - Professional Services
                      BP   88   04   03   14              Exclusion - Professional Services (Real Estate Agents, Insurance Agents, Travel
                                                          Agents, Financial Services, Computer Software, Insurance Operations)
                      BP   88   04   06   09              Exclusion - Professional Services
                      BP   88   12   03   14              Data Compromise Coverage
560




                      BP   88   16   06   09              Business Income Changes - 24 Hour Time Period
                      BP   88   19   07   10              Businessowners Property Endorsement
                      BP   88   19   07   13              Businessowners Property Endorsement
                      BP   88   19   09   16              Businessowners Property Endorsement
                      BP   88   55   07   15              Virginia Changes Amendment
                      BP   88   77   07   13              Identity Theft Administrative Services and Expense Coverage
                      BP   88   78   07   13              Business Personal Property Limit - Automatic Increase
                      BP   88   90   03   14              CyberOne Coverage
                      BP   89   03   08   15              Maryland Equipment Breakdown Coverage Endorsement
                      BP   89   08   06   16              Louisiana Uninsured Motorists Coverage (Includes Underinsured Motorist) - Bodily
                                                          Injury
                      NP 89 48 10 13                      Louisiana - Uninsured/Underinsured Motorists Bodily Injury Coverage Form
of 376
27




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 21 11 16
           11/15/16         57616446           N0164234      560                  OCAOPPNO              AGENT COPY      005687           PAGE   27   OF   376
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 32 of 524 PageID 32




                                   This page intentionally left blank.
of 376
28
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 33 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 33
                                                              Ohio Security Insurance Company                   BZS (17) 57 61 64 46
                                                                                                                Policy Period:
                                                                                                                From 11/02/2016 To 11/02/2017
                                                                                                                12:01 am Standard Time
                                                              Commercial      Protector                         at Insured Mailing Location
                                                              Policy Declarations
                      Named Insured                                                        Agent

                      CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                      SUMMARY OF LIMITS AND CHARGES

                      Businessowners         DESCRIPTION                                                                                LIMIT
57616446




                      Liability
                                             Liability and Medical Expenses - Occurrence                                          1,000,000
                      Limits of
                                             Aggregate Limits of Insurance
                      Insurance
                                                         Products-Completed Operations                                            2,000,000
                                                         Other than Products-Completed Operations                                 2,000,000
                                             Broadened Coverage For Damage To Premises Rented To You                              1,000,000
005687




                                             Medical Expenses (Any One Person)                                                           15,000


                      Explanation of         DESCRIPTION                                                                                PREMIUM
                      Charges
                                             Businessowners Location(s) Total                                                    $59,674.00
                                             Businessowners Other Coverage(s) Total                                                     $533.00
560




                                             FL Emergency Management, Preparedness & Assistance Trust Fund Surcharge                      $4.00
                                             FL Fire College Trust Fund Assessment                                                       $19.82
                                             LA FAIR Plan 2005 Emergency Assessment                                                       $7.39
                                             Certified Acts of Terrorism Coverage                                                       $301.00
                                                                                            Total Charges:                   $60,539.21
                                                                                                                 Note: This is not a bill
of 376
29




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 22 01 08
           11/15/16         57616446        N0164234    560                     OCAOPPNO           AGENT COPY   005687           PAGE    29     OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 34 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 34
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION

                    0001   3909 14th St NW, Washington, DC 20011-5438


                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible


                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                      $1,337.00

                    Additional             DESCRIPTION
                    Insured                Managers or Lessors of Premises
of 376




                                           See Endorsement


                                                                                                       Premium                           $135.00
30




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    30   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 35 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 35
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0002   2305 Benning Rd NE, Washington, DC 20002-4826
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%
                                             Automatic Increase Business Personal Property                                                      2%

                                                                                                         Premium                      $1,337.00

                      0003   1346 Good Hope Rd SE, Washington, DC 20020-6910
of 376




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
31




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   31   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 36 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 36
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0003 1346 Good Hope Rd SE, Washington, DC 20020-6910

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%
                                           Automatic Increase Business Personal Property                                                      2%

                                                                                                       Premium                      $1,337.00

                    0004   1410 N Capitol St NW 1sf Flr, WASHINGTON,DC 20002

                    Property               Description:
                    Characteristics

                                           Construction: Joisted Masonry
of 376
32




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   32   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 37 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 37
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0004 1410 N Capitol St NW 1sf Flr, WASHINGTON, DC 20002
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%
560




                                             Automatic Increase Business Personal Property                                                      2%

                                                                                                         Premium                      $1,493.00

                      0005   1903A Michigan Ave NE, Washington, DC 20018-3334

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
33




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   33   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 38 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 38
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0005 1903A Michigan Ave NE, Washington, DC 20018-3334

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%
                                           Automatic Increase Business Personal Property                                                      2%

                                                                                                       Premium                      $1,337.00

                    0006   3232 Georgia Ave NW Suite102, WASHINGTON,DC 20010

                    Property               Description:
                    Characteristics

                                           Construction: Fire Resistive
of 376
34




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   34   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 39 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 39
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0006 3232 Georgia Ave NW Suite102, WASHINGTON,DC 20010
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%
560




                                             Automatic Increase Business Personal Property                                                      2%

                                                                                                         Premium                      $1,185.00

                      0007   6638 Reisterstown Rd Ste 12, Baltimore, MD 21215-2305

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
35




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   35   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 40 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 40
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0007 6638 Reisterstown Rd Ste 12, Baltimore, MD 21215-2305

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $479.00

                    0008   7730 Wise Ave, Dundalk, MD 21222-3200

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
36




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    36   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 41 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 41
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0008 7730 Wise Ave, Dundalk, MD 21222-3200
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $378.00

                      0009   6846 Liberty Rd, RANDALLSTOWN,MD 21133

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
37




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    37   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 42 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 42
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0009 6846 Liberty Rd, RANDALLSTOWN, MD 21133

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0010   5403 East Dr, Arbutus, MD 21227-2605

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
38




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    38   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 43 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 43
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0010 5403 East Dr, Arbutus, MD 21227-2605
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0011   7000 Arundel Mills Circle 55, HANOVER,MD 21076

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
39




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    39   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 44 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 44
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0011 7000 Arundel Mills Circle 55, HANOVER,MD 21076

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $368.00

                    0012   1134 S Charles St, Baltimore, MD 21230-4240

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
40




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    40   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 45 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 45
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0012 1134 S Charles St, Baltimore, MD 21230-4240
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0013   10300 Little Patuxent Parkway 65, COLUMBIA, MD 21044

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
41




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    41   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 46 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 46
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0013 10300 Little Patuxent Parkway 65, COLUMBIA, MD 21044

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $368.00

                    0014   7553 Ritchie Hwy, Glen Burnie, MD 21061-3716

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
42




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    42   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 47 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 47
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0014 7553 Ritchie Hwy, Glen Burnie, MD 21061-3716
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0015   6000 Greenbelt Rd Ste 52, Greenbelt, MD 20770-1018

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
43




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    43   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 48 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 48
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0015 6000 Greenbelt Rd Ste 52, Greenbelt, MD 20770-1018

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $368.00

                    0016   3222 Greenmount Ave, Baltimore, MD 21218-3438

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
44




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    44   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 49 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 49
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0016 3222 Greenmount Ave, Baltimore, MD 21218-3438
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0017   229 N Howard St, Baltimore, MD 21201-3555

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
45




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    45   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 50 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 50
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0017 229 N Howard St, Baltimore, MD 21201-3555

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $546.00

                    0018   8610 Washington Blvd Ste 106, Jessup, MD 20794-9601

                    Property               Description:
                    Characteristics

                                           Construction: Joisted Masonry
of 376
46




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    46   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 51 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 51
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0018 8610 Washington Blvd Ste 106, Jessup, MD 20794-9601
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $522.00

                      0019   400 West Lexington St E LM 10/11
                             1-74-CU
                             BALTIMORE, MD 21201

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
47




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    47   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 52 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 52
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0019400 West Lexington St E LM 10/11
                                    1-74-CU
                                    BALTIMORE, MD 21201

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $546.00

                    0020   5138 Park Heights Ave, Baltimore, MD 21215-5817

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
48




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    48   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 53 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 53
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0020 5138 Park Heights Ave, Baltimore, MD 21215-5817
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0021   114 E Patapsco Ave, Brooklyn, MD 21225-1745

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
49




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    49   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 54 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 54
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0021 114 E Patapsco Ave, Brooklyn, MD 21225-1745

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $546.00

                    0022   1640-1642 Pennsylvania Ave, Baltimore, MD 21217-3115

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
50




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    50   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 55 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 55
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0022 1640-1642 Pennsylvania Ave, Baltimore, MD 21217-3115
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0023   6901 Security Blvd Ste 885, Windsor Mill, MD 21244-8415

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
51




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    51   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 56 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 56
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0023 6901 Security Blvd Ste 885, Windsor Mill, MD 21244-8415

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $368.00

                    0024   41 Shipping Pl Ste 1ST, Dundalk, MD 21222-4393

                    Property               Description:
                    Characteristics

                                           Construction: Joisted Masonry
of 376
52




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    52   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 57 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 57
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0024 41 Shipping Pl Ste 1ST, Dundalk, MD 21222-4393
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $522.00

                      0025   10610 Baltimore Ave Unit B, Beltsville, MD 20705-2142

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
53




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    53   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 58 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 58
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0025 10610 Baltimore Ave Unit B, Beltsville, MD 20705-2142

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0026   8200 Perrry Hall Blvd 5517-5518, NOTTINGHAM, MD 21236

                    Property               Description:
                    Characteristics

                                           Construction: Fire Resistive
of 376
54




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    54   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 59 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 59
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0026 8200 Perrry Hall Blvd 5517-5518, NOTTINGHAM, MD 21236
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $368.00

                      0027   7387A Baltimore-Annaplois Blvd, Glen Burnie, MD 21061-3222

                      Property               Description:
                      Characteristics

                                             Construction: Fire Resistive
of 376
55




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    55   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 60 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 60
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0027 7387A Baltimore-Annaplois Blvd, Glen Burnie, MD 21061-3222

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                       $130,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $730.00

                    0028   224 N Eutaw St, Baltimore, MD 21201-1709

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
56




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    56   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 61 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 61
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0028 224 N Eutaw St, Baltimore, MD 21201-1709
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0029   2463 Chillum Rd A-15, HYATTSVILLE, MD 20782

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
57




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    57   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 62 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 62
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0029 2463 Chillum Rd A-15, HYATTSVILLE,MD 20782

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0030   950 Largo Town Center Dr No 2, UPPER MARLBORO,MD 20774

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
58




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    58   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 63 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 63
                                                                 Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                    Policy Period:
                                                                                                                    From 11/02/2016 To 11/02/2017
                                                                                                                    12:01 am Standard Time
                                                                 Commercial      Protector                          at Insured Mailing Location
                                                                 Declarations     Schedule
                      Named Insured                                                           Agent

                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0030 950 Largo Town Center Dr No 2, UPPER MARLBORO, MD 20774
57616446




                      Business
                                              Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                              DESCRIPTION
005687




                                              Limit of Insurance                                                                        $60,000
                                              Covered Causes of Loss
                                              Special Form
                                              Deductible                                                                                    $1,000
                                              Deductible - Windstorm or Hail                                                                      5%
560




                                              Automatic Increase Business Personal Property                                                       2%

                                                                                                          Premium                           $405.00

                      0031   14312 Spring Hill Dr, Spring Hill, FL 34609-5263

                      Property                Description:
                      Characteristics

                                              Construction: Masonry Non-Combustible
of 376
59




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446        N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    59   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 64 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 64
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0031 14312 Spring Hill Dr, Spring Hill, FL 34609-5263

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,012.00

                    0032   1801 NW Us Highway 19, Crystal River, FL 34428-6133

                    Property               Description:
                    Characteristics

                                           Construction: Fire Resistive


                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
60




                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,024.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   60   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 65 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 65
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0033   4548 S Suncoast Blvd, Homosassa, FL 34446-1103
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%

                                                                                                         Premium                      $1,072.00

                      0034   210 US HWY 41 S, INVERNESS, FL 34450


                      Property               Description:
of 376




                      Characteristics

                                             Construction: Masonry Non-Combustible
61




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   61   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 66 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 66
                                                               Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                  Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                                                                                  12:01 am Standard Time
                                                               Commercial      Protector                          at Insured Mailing Location
                                                               Declarations     Schedule
                    Named Insured                                                           Agent

                    CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                            INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0034 210 US HWY 41 S, INVERNESS,FL 34450

                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                     5%

                                                                                                        Premium                      $1,072.00

                    0035   5480 Spring Hill Dr, Spring Hill, FL 34606-4559

                    Property                Description:
                    Characteristics

                                            Construction: Joisted Masonry


                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
62




                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                     5%

                                                                                                        Premium                      $1,401.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446        N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   62   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 67 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 67
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0036   8482 Lockwood Ridge Rd, Sarasota, FL 34243-2920
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%

                                                                                                         Premium                      $1,072.00

                      0037   4033 Mariner Blvd, Spring Hill, FL 34609-2467


                      Property               Description:
of 376




                      Characteristics

                                             Construction: Masonry Non-Combustible
63




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446        N0164234     560                     OCAOPPNO           AGENT COPY    005687           PAGE   63   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 68 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 68
                                                               Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                  Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                                                                                  12:01 am Standard Time
                                                               Commercial      Protector                          at Insured Mailing Location
                                                               Declarations     Schedule
                    Named Insured                                                           Agent

                    CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                            INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0037 4033 Mariner Blvd, Spring Hill, FL 34609-2467

                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                     5%

                                                                                                        Premium                      $1,072.00

                    0038   11051 Spring Hill Dr, Spring Hill, FL 34608-5049

                    Property                Description:
                    Characteristics

                                            Construction: Joisted Masonry


                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
64




                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                     5%

                                                                                                        Premium                      $1,401.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446        N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   64   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 69 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 69
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0039   3780 Tampa Rd, Oldsmar, FL 34677-3041
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%

                                                                                                         Premium                      $1,072.00

                      0040   3386 Tampa Rd, Palm Harbor, FL 34684-3425


                      Property               Description:
of 376




                      Characteristics

                                             Construction: Masonry Non-Combustible
65




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   65   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 70 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 70
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0040 3386 Tampa Rd, Palm Harbor, FL 34684-3425

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,072.00

                    0041   6581 102nd Ave, PINELLASPARK, FL 33782

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible


                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
66




                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,072.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   66   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 71 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 71
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0042   10091 Us Highway 19, Port Richey, FL 34668-3742
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%

                                                                                                         Premium                      $1,072.00

                      0043   1611 SE Us Highway 19, Crystal River, FL 34429-4830


                      Property               Description:
of 376




                      Characteristics

                                             Construction: Masonry Non-Combustible
67




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   67   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 72 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 72
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0043 1611 SE Us Highway 19, Crystal River, FL 34429-4830

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,171.00

                    0044   4385 Commercial Way, Weeki Wachee, FL 34606-1963

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible


                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                       $130,000
68




                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $2,096.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   68   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 73 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 73
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0045   1100 N Tuttle Ave Unit 4, Sarasota, FL 34237-3012
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%

                                                                                                         Premium                      $1,032.00

                      0046   6224 Commercial Way, Weeki Wachee, FL 34613-6325


                      Property               Description:
of 376




                      Characteristics

                                             Construction: Masonry Non-Combustible
69




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   69   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 74 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 74
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0046 6224 Commercial Way, Weeki Wachee, FL 34613-6325

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,072.00

                    0047   36948 State Road 54, Zephyrhills, FL 33541-6915

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible


                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
of 376




                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
70




                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                     5%

                                                                                                       Premium                      $1,072.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   70   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 75 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 75
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      0048   3023 Wade Hampton Blvd, Taylors, SC 29687-2700
57616446




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
005687




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
560




                                             Limit of Insurance                                                                       $130,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $849.00

                      0049   201 Mauldin St, Greenville, SC 29601
of 376




                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
71




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    71   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 76 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 76
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0049 201 Mauldin St, Greenville, SC 29601

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $458.00

                    0050   1779 Woodruff Rd SteB, GREENVILLE,SC 29607

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
72




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    72   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 77 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 77
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0050 1779 Woodruff Rd SteB, GREENVILLE,SC 29607
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $458.00

                      0051   1170 Woodruff Rd, Greenville, SC 29607-4154

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
73




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    73   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 78 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 78
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0051 1170 Woodruff Rd, Greenville, SC 29607-4154

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $458.00

                    0052   609 White Horse Rd, Greenville, SC 29605-3531

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
74




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    74   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 79 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 79
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0052 609 White Horse Rd, Greenville, SC 29605-3531
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $409.00

                      0053   704 Easley Bridge Rd, Greenville, SC 29611-5124

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
75




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    75   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 80 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 80
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0053 704 Easley Bridge Rd, Greenville, SC 29611-5124

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $458.00

                    0054   2501 Paxton St, Harrisburg, PA 17111-1034

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
76




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    76   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 81 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 81
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0054 2501 Paxton St, Harrisburg, PA 17111-1034
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                       $130,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%
560




                                             Automatic Increase Business Personal Property                                                      2%

                                                                                                         Premium                      $1,037.00

                      0055   921 N 3rd St, Harrisburg, PA 17102-2064

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
77




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   77   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 82 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 82
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0055 921 N 3rd St, Harrisburg, PA 17102-2064

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $497.00

                    0056   4600 Jonestown Rd, Harrisburg, PA 17109-6214

                    Property               Description:
                    Characteristics

                                           Construction: Fire Resistive
of 376
78




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    78   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 83 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 83
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0056 4600 Jonestown Rd, Harrisburg, PA 17109-6214
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $446.00

                      0057   910 Great Bridge Blvd, Chesapeake, VA 23320-6642

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
79




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    79   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 84 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 84
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0057 910 Great Bridge Blvd, Chesapeake,VA 23320-6642

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $601.00

                    0058   810 High St, Portsmouth, VA 23704-3334

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
80




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    80   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 85 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 85
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0058 810 High St, Portsmouth, VA 23704-3334
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                       $130,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                     5%
560




                                             Automatic Increase Business Personal Property                                                      2%

                                                                                                         Premium                      $1,190.00

                      0059   43 Hidenwood Shopping Ctr, Newport News, VA 23606-2200

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
81




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE   81   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 86 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 86
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0059 43 Hidenwood Shopping Ctr, Newport News, VA 23606-2200

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $576.00

                    0060   1075 George Washington Hwy S, Chesapeake, VA 23323-6339

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
82




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    82   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 87 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 87
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0060 1075 George Washington Hwy S, Chesapeake,VA 23323-6339
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $601.00

                      0061   4200 Portsmouth Blvd, Chesapeake, VA 23321-2100

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
83




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    83   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 88 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 88
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0061 4200 Portsmouth Blvd, Chesapeake,VA 23321-2100

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $601.00

                    0062   171 W Ocean View Ave, Norfolk, VA 23503-1502

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
84




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    84   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 89 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 89
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0062 171 W Ocean View Ave, Norfolk, VA 23503-1502
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $615.00

                      0063   1241 Frederick Blvd, Portsmouth, VA 23707-4124

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
85




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    85   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 90 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 90
                                                               Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                  Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                                                                                  12:01 am Standard Time
                                                               Commercial      Protector                          at Insured Mailing Location
                                                               Declarations     Schedule
                    Named Insured                                                           Agent

                    CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                            INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0063 1241 Frederick Blvd, Portsmouth, VA 23707-4124

                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                      5%
                                            Automatic Increase Business Personal Property                                                       2%

                                                                                                        Premium                           $601.00

                    0064   404 E High St, Carlisle, PA 17013-2606

                    Property                Description:
                    Characteristics

                                            Construction: Joisted Masonry
of 376
86




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446        N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    86   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 91 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 91
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0064 404 E High St, Carlisle, PA 17013-2606
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       8%

                                                                                                         Premium                           $663.00

                      0065   4702 Carlisle Pike Ste 28, Mechanicsburg, PA 17050-3099

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
87




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    87   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 92 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 92
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0065 4702 Carlisle Pike Ste 28, Mechanicsburg, PA 17050-3099

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $497.00

                    0066   570 W Washington St, Greenville, SC 29601-1923

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
88




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    88   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 93 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 93
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0066 570 W Washington St, Greenville, SC 29601-1923
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $409.00

                      0067   9125 Riggs Rd, Adelphi, MD 20783-1637

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
89




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    89   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 94 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 94
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0067 9125 Riggs Rd, Adelphi, MD 20783-1637

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0068   2230 Veirs Mill Rd, Rockville, MD 20851-1827

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
90




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    90   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 95 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 95
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0068 2230 Veirs Mill Rd, Rockville, MD 20851-1827
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0069   1052 MAIDEN CHOICELANE, ARBUTUS, MD 21227

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
91




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    91   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 96 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 96
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0069 1052 MAIDEN CHOICELANE, ARBUTUS, MD 21227

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0070   5284 Randolph Rd, Rockville, MD 20852-2116

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
92




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    92   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 97 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 97
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0070 5284 Randolph Rd, Rockville, MD 20852-2116
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0071   4739 Westland Blvd, Arbutus, MD 21227-1320

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
93




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    93   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage              1 Filed 09/30/19 Page 98 ofPolicy
                                                       Is Provided In:                           524Number:
                                                                                                      PageID 98
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0071 4739 Westland Blvd, Arbutus, MD 21227-1320

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $321.00

                    0072   820 Largo Center Dr, Upper Marlboro, MD 20774-3705

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
94




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    94   OF   376
                         Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage              1 Filed 09/30/19 Page 99 ofPolicy
                                                         Is Provided In:                           524Number:
                                                                                                        PageID 99
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0072 820 Largo Center Dr, Upper Marlboro, MD 20774-3705
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0073   9 W Patapsco Ave, Baltimore, MD 21225-1604

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
95




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    95   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 100 of 524Number:
                                                                                                Policy PageID 100
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0073 9 W Patapsco Ave, Baltimore, MD 21225-1604

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $546.00

                    0074   6776 Reisterstown Rd, Baltimore, MD 21215-2346

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
96




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    96   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 101 of 524Number:
                                                                                                  Policy PageID 101
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0074 6776 Reisterstown Rd, Baltimore, MD 21215-2346
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $546.00

                      0075   3765 Old Court Rd, Baltimore, MD 21208-3902

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
97




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    97   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 102 of 524Number:
                                                                                                Policy PageID 102
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0075 3765 Old Court Rd, Baltimore, MD 21208-3902

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                      5%
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                           $405.00

                    0076   801 Hungerford Dr, Rockville, MD 20850-1727

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
98




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    98   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 103 of 524Number:
                                                                                                  Policy PageID 103
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0076 801 Hungerford Dr, Rockville, MD 20850-1727
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                      5%
560




                                             Automatic Increase Business Personal Property                                                       2%

                                                                                                         Premium                           $405.00

                      0077   807 Bowman St, Lebanon, PA 17046-8430

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
99




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    99   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 104 of 524Number:
                                                                                                Policy PageID 104
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0077 807 Bowman St, Lebanon, PA 17046-8430

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                       5%
                                           Automatic Increase Business Personal Property                                                        2%

                                                                                                       Premium                           $497.00

                    0078   2701 Macarthur Rd, Whitehall, PA 18052-3632

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
100




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    100   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 105 of 524Number:
                                                                                                  Policy PageID 105
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0078 2701 Macarthur Rd, Whitehall, PA 18052-3632
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                       5%
560




                                             Automatic Increase Business Personal Property                                                        2%

                                                                                                         Premium                           $497.00

                      0079   1600 Lincoln Way E Unit C, Chambersburg, PA 17202-3346

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
101




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    101   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 106 of 524Number:
                                                                                                Policy PageID 106
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0079 1600 Lincoln Way E Unit C, Chambersburg, PA 17202-3346

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                       5%
                                           Automatic Increase Business Personal Property                                                        2%

                                                                                                       Premium                           $528.00

                    0080   2429 Easton-Nazareth Road, EASTON,PA 18045

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
102




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    102   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 107 of 524Number:
                                                                                                  Policy PageID 107
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0080 2429 Easton-Nazareth Road, EASTON,PA 18045
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                       5%
560




                                             Automatic Increase Business Personal Property                                                        2%

                                                                                                         Premium                           $528.00

                      0081   1200 Market St Unit 368, Lemoyne, PA 17043-1417

                      Property               Description:
                      Characteristics

                                             Construction: Non-Combustible
of 376
103




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    103   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 108 of 524Number:
                                                                                                Policy PageID 108
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0081 1200 Market St Unit 368, Lemoyne, PA 17043-1417

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                       5%
                                           Automatic Increase Business Personal Property                                                        2%

                                                                                                       Premium                           $547.00

                    0082   1604 S 4th St, Allentown, PA 18103-4922

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
104




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    104   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 109 of 524Number:
                                                                                                  Policy PageID 109
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0082 1604 S 4th St, Allentown, PA 18103-4922
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                       5%
560




                                             Automatic Increase Business Personal Property                                                        2%

                                                                                                         Premium                           $497.00

                      0083   9846 Liberty Rd, Randallstown, MD 21133-2007

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
105




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    105   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 110 of 524Number:
                                                                                                Policy PageID 110
                                                               Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                  Policy Period:
                                                                                                                  From 11/02/2016 To 11/02/2017
                                                                                                                  12:01 am Standard Time
                                                               Commercial      Protector                          at Insured Mailing Location
                                                               Declarations     Schedule
                    Named Insured                                                           Agent

                    CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                            INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0083 9846 Liberty Rd, Randallstown, MD 21133-2007

                    Business
                                            Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                            DESCRIPTION
                                            Limit of Insurance                                                                        $60,000
                                            Covered Causes of Loss
                                            Special Form
                                            Deductible                                                                                    $1,000
                                            Deductible - Windstorm or Hail                                                                       5%
                                            Automatic Increase Business Personal Property                                                        2%

                                                                                                        Premium                           $405.00

                    0084   5562 Silver Hill Rd, District Heights, MD 20747-1104

                    Property                Description:
                    Characteristics

                                            Construction: Masonry Non-Combustible
of 376
106




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446        N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    106   OF   376
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 111 of 524Number:
                                                                                                  Policy PageID 111
                                                                Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                   Policy Period:
                                                                                                                   From 11/02/2016 To 11/02/2017
                                                                                                                   12:01 am Standard Time
                                                                Commercial      Protector                          at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0084 5562 Silver Hill Rd, District Heights, MD 20747-1104
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                        $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                    $1,000
                                             Deductible - Windstorm or Hail                                                                       5%
560




                                             Automatic Increase Business Personal Property                                                        2%

                                                                                                         Premium                           $405.00

                      0085   900 E Mccart St, Krum, TX 76249-7165

                      Property               Description:
                      Characteristics

                                             Construction: Masonry Non-Combustible
of 376
107




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    107   OF   376
                      Case 8:19-cv-02416-SDM-JSS    Document
                                              Coverage Is Provided1In: Filed 09/30/19 Page 112 of 524Number:
                                                                                                Policy PageID 112
                                                              Ohio Security Insurance Company                    BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                              Commercial      Protector                          at Insured Mailing Location
                                                              Declarations     Schedule
                    Named Insured                                                          Agent

                    CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC


                    SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                    Continuation of 0085 900 E Mccart St, Krum, TX 76249-7165

                    Business
                                           Occupancy: Phone Stores - No Auto Installation - Retail
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                        $60,000
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                    $1,000
                                           Deductible - Windstorm or Hail                                                                       5%
                                           Automatic Increase Business Personal Property                                                        2%

                                                                                                       Premium                           $391.00

                    0086   4428 Youree Dr, Shreveport, LA 71105-3621

                    Property               Description:
                    Characteristics

                                           Construction: Masonry Non-Combustible
of 376
108




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16          57616446       N0164234      560                     OCAOPPNO           AGENT COPY    005687           PAGE    108   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                               Coverage Is Provided1In: Filed 09/30/19 Page 113 of 524Number:
                                                                                                 Policy PageID 113
                                                                Ohio Security Insurance Company                      BZS (17) 57 61 64 46
                                                                                                                     Policy Period:
                                                                                                                     From 11/02/2016 To 11/02/2017
                                                                                                                     12:01 am Standard Time
                                                                Commercial      Protector                            at Insured Mailing Location
                                                                Declarations     Schedule
                      Named Insured                                                          Agent

                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0086 4428 Youree Dr, Shreveport, LA 71105-3621
57616446




                      Business
                                             Occupancy: Phone Stores - No Auto Installation - Retail
                      Personal
                      Property Coverage
                                             DESCRIPTION
005687




                                             Limit of Insurance                                                                          $60,000
                                             Covered Causes of Loss
                                             Special Form
                                             Deductible                                                                                      $1,000
                                             Deductible - Windstorm or Hail                                                                          5%
560




                                                                                                         Premium                             $420.00


                      SUMMARY OF OTHER COVERAGES

                      Employee               DESCRIPTION
                      Dishonesty             Limit of Insurance                                                                          $25,000
                      Including              Number of Employees                                                                                    262
                      Forgery and
                                             Deductible                                                                                         $500
                      Alteration

                                                                                                         Premium                         Included
of 376




                      Hired and              DESCRIPTION
                      Non-Owned              Hired and Non-Owned Liability
                      Auto                   Coverage Characteristics                                             See Endorsement
                      Liability
109




                                                                                                         Premium                             $230.00




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16         57616446        N0164234      560                     OCAOPPNO           AGENT COPY      005687           PAGE    109   OF    376
                     Case 8:19-cv-02416-SDM-JSS    Document
                                             Coverage Is Provided1In: Filed 09/30/19 Page 114 of 524Number:
                                                                                               Policy PageID 114
                                                            Ohio Security Insurance Company                      BZS (17) 57 61 64 46
                                                                                                                 Policy Period:
                                                                                                                 From 11/02/2016 To 11/02/2017
                                                                                                                 12:01 am Standard Time
                                                            Commercial      Protector                            at Insured Mailing Location
                                                            Declarations     Schedule
                    Named Insured                                                        Agent

                    CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
                                                                                         INSURANCE INTERMEDIARIES INC


                    SUMMARY OF OTHER COVERAGES - continued

                    Additional             DESCRIPTION
                    Insured                Owners, Lessees or Contractors with Additional
                                           Insured Required for Other Parties in Construction Contract

                                           See Endorsement


                                                                                                     Premium                             $42.00

                    Additional             DESCRIPTION
                    Insured                Primary and Noncontributory
                                           Other Insurance Condition

                                           See Endorsement


                                                                                                     Premium                             $42.00

                    Identity Recovery      DESCRIPTION
                    Coverage for           See Endorsement
                    Defined Individuals

                                                                                                     Premium                             $12.00

                    Data Compromise        DESCRIPTION
                    Coverage               See Endorsement
                                                                                                       Premium                       Included
of 376




                                           CyberOne Coverage
                                           DESCRIPTION
                                           See Endorsement
                                                                                                       Premium                       Included
110




                                                                                                 Total Premium                           $207.00




                    To report a claim, call your Agent or 1-800-362-0000

                    DS 70 23 01 08
         11/15/16         57616446        N0164234    560                     OCAOPPNO           AGENT COPY      005687           PAGE    110   OF   376
                       Case 8:19-cv-02416-SDM-JSS    Document
                                               Coverage Is Provided1In: Filed 09/30/19 Page 115 of 524Number:
                                                                                                 Policy PageID 115
                                                              Ohio Security Insurance Company                   BZS (17) 57 61 64 46
                                                                                                                Policy Period:
                                                                                                                From 11/02/2016 To 11/02/2017
                                                                                                                12:01 am Standard Time
                                                              Commercial      Protector                         at Insured Mailing Location
                                                              Declarations     Schedule
                      Named Insured                                                        Agent

                      CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
                                                                                           INSURANCE INTERMEDIARIES INC

                      Businessowners Location(s) Total                                                                             $59,674.00
                      Businessowners Other Coverage(s) Total                                                                            $533.00
                      Businessowners Schedule Total                                                                                $60,207.00
57616446
005687
560
of 376
111




                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 23 01 08
           11/15/16         57616446        N0164234    560                     OCAOPPNO           AGENT COPY   005687           PAGE   111   OF   376
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 116 of 524 PageID 116




                                    This page intentionally left blank.
of 376
112
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 117 of 524 PageID 117
                                                                       POLICY NUMBER
                                                                       BZS    (17) 57 61 64 46
                                                                       Policy Period:
                              Named Insured Endorsement                From 11/02/2016 To 11/02/2017
                                                                       12:01 am Standard Time
                                                                       at Insured Mailing Location




                            This Endorsement Changes The Policy. Please Read it Carefully.

                            The complete Named Insured reads as follows:
57616446




                            CLEARCOMM OF TAMPABAY, INC.

                            CLEARCOMM NC INC

                            WIRELESS WORKS LLC
005687




                            CLEARCOMM BAWA INC

                            CLEARCOMM PENN INC

                            CLEARCOMM NA INC
560




                            METROPAY INC

                            CLEARCOMM OF TEXAS, INC

                            CLEARCOMM SOVA, INC
of 376
113




           DS 88 04 03 15                                                                    PAGE 1 OF 1
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 118 of 524 PageID 118




                                    This page intentionally left blank.
of 376
114
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 119 of 524 PageID 119
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
115




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 120 of 524 PageID 120
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
116




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 121 of 524 PageID 121
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
117




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 122 of 524 PageID 122
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
118




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 123 of 524 PageID 123
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
119




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 124 of 524 PageID 124
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
120




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 125 of 524 PageID 125
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
121




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 126 of 524 PageID 126
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
122




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 127 of 524 PageID 127
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
123




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 128 of 524 PageID 128
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
124




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 129 of 524 PageID 129
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
125




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 130 of 524 PageID 130
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
126




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 131 of 524 PageID 131
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
127




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 132 of 524 PageID 132
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
128




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 133 of 524 PageID 133
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
129




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 134 of 524 PageID 134
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
130




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 135 of 524 PageID 135
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
131




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 136 of 524 PageID 136
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
132




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 137 of 524 PageID 137
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
133




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 138 of 524 PageID 138
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
134




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 139 of 524 PageID 139
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
135




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 140 of 524 PageID 140
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
136




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 141 of 524 PageID 141
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
137




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 142 of 524 PageID 142
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
138




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 143 of 524 PageID 143
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
139




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 144 of 524 PageID 144
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
140




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 145 of 524 PageID 145
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
141




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 146 of 524 PageID 146
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
142




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 147 of 524 PageID 147
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
143




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 148 of 524 PageID 148
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
144




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 149 of 524 PageID 149
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
145




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 150 of 524 PageID 150
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
146




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 151 of 524 PageID 151
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
147




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 152 of 524 PageID 152
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
148




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 153 of 524 PageID 153
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
149




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 154 of 524 PageID 154
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
150




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 155 of 524 PageID 155
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
151




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 156 of 524 PageID 156
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
152




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 157 of 524 PageID 157
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
153




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 158 of 524 PageID 158
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
154




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 159 of 524 PageID 159
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
155




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 160 of 524 PageID 160
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
156




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 161 of 524 PageID 161
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
157




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 162 of 524 PageID 162
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
158




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 163 of 524 PageID 163
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
159




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 164 of 524 PageID 164
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 03 11 02 12

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    FLORIDA - SINKHOLE LOSS COVERAGE

         This endorsement modifies insurance provided under the following:

                  BUSINESSOWNERS COVERAGE FORM

                                                           SCHEDULE

                            Premises Number                                        Building Number




         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
         Schedule, the following provisions apply.                            grouting or any other repair technique
         A.   The following is added to this policy as a Cov-                 performed below the existing foundation
              ered Cause of Loss and as a "specified cause                    of the building; and
              of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
              loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
              ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
              Sinkhole Loss, meaning loss or damage to                        erty.
              Covered Property when "structural damage"                  You must enter into a contract for the
              to the covered building, including the founda-             performance of building stabilization and/or
              tion, is caused by settlement or systematic                foundation repair in accordance with the
              weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
              ered building, only if the settlement or sys-              days after we notify you that there is cover-
              tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
              neous movement        or raveling    of soils,             tered into such contract, we will pay the
              sediments, or rock materials into subterra-                amounts necessary to begin and perform
              nean voids created by the effect of water on a             such repairs as the work is performed and the
              limestone or similar rock formation.                       expenses are incurred.
of 376




              Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
              tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
              tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
              such work is in accordance with the require-               pair work, that the repairs will exceed the
160




              ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
              dance with the recommendation of a profes-                 complete the recommended repairs or pay
              sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
              professional engineer must be selected or ap-              tion. If the aforementioned determination is
              proved by us. However, until you enter into a              made during the course of repair work and
              contract for performance of building stabiliza-            we have begun making payments for the
              tion or foundation repair in accordance with               work performed, we must either complete the
              the recommendations of the professional en-                recommended repairs or pay only the remain-
              gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                         ance upon such determination. The most we
                                                                         will pay for the total of all Sinkhole Loss, in-
                                                                         cluding building and land stabilization and
                                                                         foundation repair, is the applicable Limit of
                                                                         Insurance on the affected building.
         BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 165 of 524 PageID 165
                The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
                Covered Property must be completed with 12                       dorsement does not increase the applicable
                months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
                performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
                1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                     you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                                 one Limit of Insurance will apply to such loss
                2.   The claim is involved         with the neutral
                                                                                 or damage.
                     evaluation process;
                                                                            F.   The following provision is added to the Sec-
                3.   The claim is in litigation;   or
                                                                                 tion I - Duties In The Event Of Loss Or Dam-
                4.   The claim is under appraisal or media-                      age Property Loss Condition:
                     tion.
                                                                                      A claim for Sinkhole Loss, including but
           B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
                1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
57616446




                     made underground cavities; or                                    of claim is provided to us in accordance
                2.   Earthquake.                                                      with the terms of this policy within two
                                                                                      years after you knew or reasonably
           C.   With respect to coverage provided by this en-
                                                                                      should have known about the Sinkhole
                dorsement, the Earth Movement Exclusion
                                                                                      Loss.
                and the Collapse Exclusion do not apply.
                                                                            G.   For the purposes of this endorsement, the fol-
005687




           D.   With respect to a claim for alleged Sinkhole
                                                                                 lowing is added to the Definitions in Section I
                Loss, the following provision is added:
                                                                                 - Property:
                Following receipt by us of a report from a pro-
                                                                                 1.   "Structural damage" means a covered
                fessional engineer or professional geologist
                                                                                      building, regardless of the date of its con-
                on the cause of loss and recommendations
                                                                                      struction, has experienced the following:
                for land stabilization and repair of property,
                or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
560




                your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
                ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
                Department of Financial Services (hereinafter                              Florida Building Code, which results
                referred to as the Department). For alleged                                in settlement related damage to the
                Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
                erties, this program applies instead of any                                ing structure or members become
                mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
                this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
                praisal Condition.                                                         ida Building Code;
                You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
                ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
                must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
                reasonable costs associated with the neutral                               the Florida Building Code, which re-
                evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




                the request. But, if a party chooses to hire a                             the "primary structural members" or
                court reporter or stenographer to contempo-                                "primary    structural systems" that
                raneously record and document the neutral                                  prevents those members or systems
                evaluation, that party must bear the costs of                              from supporting the loads and forces
161




                those services. The neutral evaluator will be                              they were designed to support to the
                selected from a list maintained by the Depart-                             extent that stresses in those "prima-
                ment. The recommendation of the neutral                                    ry structural members" or "primary
                evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                           one-third the nominal strength al-
                Participation in the neutral evaluation pro-
                                                                                           lowed under the Florida Building
                gram does not change your right to file suit
                                                                                           Code for new buildings of similar
                against us in accordance with the Legal Ac-
                                                                                           structure, purpose, or location;
                tion Against Us Condition in this policy; ex-
                cept that the time for filing suit is extended
                for a period of 60 days following the conclu-
                sion of the neutral evaluation process or five
                years, whichever is later.


           Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 166 of 524 PageID 166
                   c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                        ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                        bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                        mary structural members" to such                     bate, coverage under this endorsement is
                        an extent that a plumb line passing                  void and you must refund the amount of the
                        through the center of gravity does                   rebate to us.
                        not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                        the base as defined within the Flor-                 receipt of written certification from a profes-
                        ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                   d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                        or any portion of the building con-                  that the cause of the damage was not
                        taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                        bers" or "primary     structural sys-                was submitted without good faith grounds for
                        tems", being significantly likely to                 submitting such claim, you shall reimburse
                        imminently collapse because of the                   us for 50% of the actual costs of the analyses
                        movement     or instability    of the                and services      provided      under   sections
                        ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                        the supporting ground within the                     is less. You are not required to pay such re-
                        sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                        pose of supporting such building as                  sis and services and we, before ordering the
                        defined within the Florida Building                  analysis, informed you in writing of the po-
                        Code; or                                             tential for reimbursement and gave you the
                   e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                        ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                        stantial structural     damage" as de-               sinkhole loss, you must file with the county
                        fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
              2.   "Primary structural member" means a                       regarding your property which was prepared
                   structural element designed to provide                    on behalf or at your request. You will bear the
                   support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                   lateral loads of the overall structure.                   port.
              3.   "Primary structural system" means an
                   assemblage of "primary structural mem-
                   bers".
         H.   If we deny your claim for Sinkhole Loss with-
              out     performing     testing   under   section
              627.7072, Florida Statutes, you may demand
              testing by communicating such demand to us
              in writing within 60 days after you receive our
              denial of the claim. You are responsible for
              50% of the testing costs, or $2,500, whichever
of 376




              is less. If our professional engineer or geolo-
              gist provides written certification, pursuant to
              section 627.7073, that there is sinkhole loss,
              we will reimburse you for the testing costs.
162




         BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 167 of 524 PageID 167
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 03 11 02 12

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      FLORIDA - SINKHOLE LOSS COVERAGE

           This endorsement modifies insurance provided under the following:

                    BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

                              Premises Number                                        Building Number
57616446
005687




           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           With respect to the location(s) indicated in the                1.   We will not pay for underpinning or
           Schedule, the following provisions apply.                            grouting or any other repair technique
           A.   The following is added to this policy as a Cov-                 performed below the existing foundation
                ered Cause of Loss and as a "specified cause                    of the building; and
                of loss". However, as a "specified cause of                2.   Our payment for Sinkhole Loss to Cov-
560




                loss", the following does not apply to the Ad-                  ered Property may be limited to the ac-
                ditional Coverage - Collapse.                                   tual cash value of the loss to such prop-
                Sinkhole Loss, meaning loss or damage to                        erty.
                Covered Property when "structural damage"                  You must enter into a contract for the
                to the covered building, including the founda-             performance of building stabilization and/or
                tion, is caused by settlement or systematic                foundation repair in accordance with the
                weakening of the earth supporting the cov-                 aforementioned recommendations, within 90
                ered building, only if the settlement or sys-              days after we notify you that there is cover-
                tematic weakening results from contempora-                 age for your sinkhole loss. After you have en-
                neous movement        or raveling    of soils,             tered into such contract, we will pay the
                sediments, or rock materials into subterra-                amounts necessary to begin and perform
                nean voids created by the effect of water on a             such repairs as the work is performed and the
                limestone or similar rock formation.                       expenses are incurred.
of 376




                Coverage for Sinkhole Loss includes stabiliza-             However, if the professional engineer deter-
                tion of the building (including land stabiliza-            mines, prior to your entering into the afore-
                tion) and repair to the foundation provided                mentioned contract or prior to the start of re-
                such work is in accordance with the require-               pair work, that the repairs will exceed the
163




                ments of Florida Insurance Law and in accor-               applicable Limit of Insurance, we must either
                dance with the recommendation of a profes-                 complete the recommended repairs or pay
                sional engineer and with notice to you. The                that Limit of Insurance upon such determina-
                professional engineer must be selected or ap-              tion. If the aforementioned determination is
                proved by us. However, until you enter into a              made during the course of repair work and
                contract for performance of building stabiliza-            we have begun making payments for the
                tion or foundation repair in accordance with               work performed, we must either complete the
                the recommendations of the professional en-                recommended repairs or pay only the remain-
                gineer as set forth in a report from us:                   ing portion of the applicable Limit of Insur-
                                                                           ance upon such determination. The most we
                                                                           will pay for the total of all Sinkhole Loss, in-
                                                                           cluding building and land stabilization and
                                                                           foundation repair, is the applicable Limit of
                                                                           Insurance on the affected building.
           BP 03 11 02 12                         Insurance Services Office, Inc., 2011                        Page 1 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 168 of 524 PageID 168
              The stabilization and all other repairs to the              E.   Coverage for Sinkhole Loss under this en-
              Covered Property must be completed with 12                       dorsement does not increase the applicable
              months after entering into the contract for the                  Limit of Insurance. Even if loss or damage
              performance of these repairs, unless:                            qualifies under, or includes, both Catastroph-
              1.   There is a mutual agreement            between              ic Ground Cover Collapse (addressed else-
                   you and us;                                                 where in this policy) and Sinkhole Loss, only
                                                                               one Limit of Insurance will apply to such loss
              2.   The claim is involved         with the neutral
                                                                               or damage.
                   evaluation process;
                                                                          F.   The following provision is added to the Sec-
              3.   The claim is in litigation;   or
                                                                               tion I - Duties In The Event Of Loss Or Dam-
              4.   The claim is under appraisal or media-                      age Property Loss Condition:
                   tion.
                                                                                    A claim for Sinkhole Loss, including but
         B.   Sinkhole Loss does not include:                                       not limited to initial, supplemental and
              1.   Sinking or collapse of land into man-                            reopened claims is barred unless notice
                   made underground cavities; or                                    of claim is provided to us in accordance
              2.   Earthquake.                                                      with the terms of this policy within two
                                                                                    years after you knew or reasonably
         C.   With respect to coverage provided by this en-
                                                                                    should have known about the Sinkhole
              dorsement, the Earth Movement Exclusion
                                                                                    Loss.
              and the Collapse Exclusion do not apply.
                                                                          G.   For the purposes of this endorsement, the fol-
         D.   With respect to a claim for alleged Sinkhole
                                                                               lowing is added to the Definitions in Section I
              Loss, the following provision is added:
                                                                               - Property:
              Following receipt by us of a report from a pro-
                                                                               1.   "Structural damage" means a covered
              fessional engineer or professional geologist
                                                                                    building, regardless of the date of its con-
              on the cause of loss and recommendations
                                                                                    struction, has experienced the following:
              for land stabilization and repair of property,
              or if we deny your claim, we will notify you of                       a.   Interior floor displacement or deflec-
              your right to participate in a neutral evalu-                              tion in excess of acceptable vari-
              ation program administered by the Florida                                  ances as defined in ACI 117-90 or the
              Department of Financial Services (hereinafter                              Florida Building Code, which results
              referred to as the Department). For alleged                                in settlement related damage to the
              Sinkhole Loss to commercial residential prop-                              interior such that the interior build-
              erties, this program applies instead of any                                ing structure or members become
              mediation procedure set forth elsewhere in                                 unfit for service or represents a safe-
              this policy, but does not invalidate the Ap-                               ty hazard as defined within the Flor-
              praisal Condition.                                                         ida Building Code;
              You or we may file a request with the Depart-                         b.   Foundation displacement or deflec-
              ment for neutral evaluation; the other party                               tion    in    excess   of   acceptable
              must comply with such request. We will pay                                 variances as defined in ACI 318-95 or
              reasonable costs associated with the neutral                               the Florida Building Code, which re-
              evaluation, regardless of which party makes                                sults in settlement related damage to
of 376




              the request. But, if a party chooses to hire a                             the "primary structural members" or
              court reporter or stenographer to contempo-                                "primary    structural systems" that
              raneously record and document the neutral                                  prevents those members or systems
              evaluation, that party must bear the costs of                              from supporting the loads and forces
164




              those services. The neutral evaluator will be                              they were designed to support to the
              selected from a list maintained by the Depart-                             extent that stresses in those "prima-
              ment. The recommendation of the neutral                                    ry structural members" or "primary
              evaluator will not be binding on you or us.                                structural systems" exceeds one and
                                                                                         one-third the nominal strength al-
              Participation in the neutral evaluation pro-
                                                                                         lowed under the Florida Building
              gram does not change your right to file suit
                                                                                         Code for new buildings of similar
              against us in accordance with the Legal Ac-
                                                                                         structure, purpose, or location;
              tion Against Us Condition in this policy; ex-
              cept that the time for filing suit is extended
              for a period of 60 days following the conclu-
              sion of the neutral evaluation process or five
              years, whichever is later.


         Page 2 of 3                                  Insurance Services Office, Inc., 2011                     BP 03 11 02 12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 169 of 524 PageID 169
                     c.   Damage that results in listing, lean-           I.   You may not accept a rebate from any person
                          ing, or buckling of the exterior load                performing repairs for Sinkhole Loss covered
                          bearing walls or other vertical "pri-                under this endorsement. If you receive a re-
                          mary structural members" to such                     bate, coverage under this endorsement is
                          an extent that a plumb line passing                  void and you must refund the amount of the
                          through the center of gravity does                   rebate to us.
                          not fall inside the middle one-third of         J.   If we deny your claim for Sinkhole Loss upon
                          the base as defined within the Flor-                 receipt of written certification from a profes-
                          ida Building Code;                                   sional engineer or geologist, pursuant to sec-
                     d.   Damage that results in the building,                 tion 627.7073, that there is no sinkhole loss or
                          or any portion of the building con-                  that the cause of the damage was not
                          taining "primary   structural mem-                   sinkhole activity, and if the sinkhole claim
                          bers" or "primary     structural sys-                was submitted without good faith grounds for
                          tems", being significantly likely to                 submitting such claim, you shall reimburse
                          imminently collapse because of the                   us for 50% of the actual costs of the analyses
57616446




                          movement     or instability    of the                and services      provided      under   sections
                          ground within the influence zone of                  627.7072 and 627.7073, or $2,500, whichever
                          the supporting ground within the                     is less. You are not required to pay such re-
                          sheer plane necessary for the pur-                   imbursement unless you requested the analy-
                          pose of supporting such building as                  sis and services and we, before ordering the
005687




                          defined within the Florida Building                  analysis, informed you in writing of the po-
                          Code; or                                             tential for reimbursement and gave you the
                     e.   Damage occurring        on or after Octo-            opportunity to withdraw the claim.
                          ber 15, 2005, that     qualifies as "sub-       K.   As a precondition to accepting payment for
                          stantial structural     damage" as de-               sinkhole loss, you must file with the county
                          fined in the Florida   Building Code.                clerk of court, a copy of any sinkhole report
                2.   "Primary structural member" means a                       regarding your property which was prepared
560




                     structural element designed to provide                    on behalf or at your request. You will bear the
                     support and stability for the vertical or                 cost of filing and recording the sinkhole re-
                     lateral loads of the overall structure.                   port.
                3.   "Primary structural system" means an
                     assemblage of "primary structural mem-
                     bers".
           H.   If we deny your claim for Sinkhole Loss with-
                out     performing     testing   under   section
                627.7072, Florida Statutes, you may demand
                testing by communicating such demand to us
                in writing within 60 days after you receive our
                denial of the claim. You are responsible for
                50% of the testing costs, or $2,500, whichever
of 376




                is less. If our professional engineer or geolo-
                gist provides written certification, pursuant to
                section 627.7073, that there is sinkhole loss,
                we will reimburse you for the testing costs.
165




           BP 03 11 02 12                             Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 170 of 524 PageID 170
         POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                          BP 04 02 07 13

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              ADDITIONAL INSURED-MANAGERS                           OR LESSORS
                                             OF PREMISES

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

         Designation Of Premises (Part Leased To You):
              3909 14th St NW

              Washington
              DC
              20011-5438
         Name Of Person(s) Or Organization(s) (Additional Insured):
              AVIVA LIFE AND ANNUITY COMPANY

              7700 MILLS CIVIC PKWY

              WEST DES MOINES, IA 50266
         Additional Premium:       $

         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         Section II - Liability is amended as follows:                     1.   Any "occurrence" that takes place after
         A.   The following is added to Paragraph C. Who                        you cease to be a tenant in the premises
              Is An Insured:                                                    described in the Schedule.
              3.   The person(s) or organization(s) shown                  2.   Structural alterations, new construction
                   in the Schedule is also an additional in-                    or demolition operations performed by or
                   sured, but only with respect to liability                    for the person(s) or organization(s) des-
                   arising out of the ownership, mainten-                       ignated in the Schedule.
                   ance or use of that part of the premises           C.   With respect to the insurance afforded to
                   leased to you and shown in the Schedule.                these additional insureds, the following is
of 376




                   However:                                                added to Paragraph D. Liability And Medical
                                                                           Expenses Limits Of Insurance:
                   a.   The insurance afforded to such addi-
                        tional insured only applies to the ex-             If coverage provided to the additional insured
                        tent permitted by law; and                         is required by a contract or agreement, the
                                                                           most we will pay on behalf of the additional
166




                   b.   If coverage provided to the addition-
                                                                           insured is the amount of insurance:
                        al insured is required by a contract or
                        agreement, the insurance afforded to               1.   Required by the contract or agreement;
                        such additional insured will not be                     or
                        broader than that which you are re-                2.   Available under the applicable Limits Of
                        quired by the contract or agreement                     Insurance shown in the Declarations;
                        to provide for such additional in-                 whichever is less.
                        sured.
                                                                           This endorsement shall not increase the ap-
         B.   With respect to the insurance afforded to                    plicable Limits Of Insurance shown in the
              these additional insureds the following addi-                Declarations.
              tional exclusions apply:
              This insurance does not apply to:


         BP 04 02 07 13                           Insurance Services Office, Inc., 2012                       Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 171 of 524 PageID 171
           POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                            BP 04 02 07 13

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                ADDITIONAL INSURED-MANAGERS                           OR LESSORS
                                               OF PREMISES

           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM

                                                               SCHEDULE

           Designation Of Premises (Part Leased To You):
57616446




                3909 14th St NW

                Washington
                DC
                20011-5438
005687




           Name Of Person(s) Or Organization(s) (Additional Insured):
                ROSENFELD INVESTMENT LLC

                7101 WISCONSIN AVE

                BETHESDA, MD 20814
560




           Additional Premium:       $

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Section II - Liability is amended as follows:                     1.   Any "occurrence" that takes place after
           A.   The following is added to Paragraph C. Who                        you cease to be a tenant in the premises
                Is An Insured:                                                    described in the Schedule.
                3.   The person(s) or organization(s) shown                  2.   Structural alterations, new construction
                     in the Schedule is also an additional in-                    or demolition operations performed by or
                     sured, but only with respect to liability                    for the person(s) or organization(s) des-
                     arising out of the ownership, mainten-                       ignated in the Schedule.
                     ance or use of that part of the premises           C.   With respect to the insurance afforded to
                     leased to you and shown in the Schedule.                these additional insureds, the following is
of 376




                     However:                                                added to Paragraph D. Liability And Medical
                                                                             Expenses Limits Of Insurance:
                     a.   The insurance afforded to such addi-
                          tional insured only applies to the ex-             If coverage provided to the additional insured
                          tent permitted by law; and                         is required by a contract or agreement, the
                                                                             most we will pay on behalf of the additional
167




                     b.   If coverage provided to the addition-
                                                                             insured is the amount of insurance:
                          al insured is required by a contract or
                          agreement, the insurance afforded to               1.   Required by the contract or agreement;
                          such additional insured will not be                     or
                          broader than that which you are re-                2.   Available under the applicable Limits Of
                          quired by the contract or agreement                     Insurance shown in the Declarations;
                          to provide for such additional in-                 whichever is less.
                          sured.
                                                                             This endorsement shall not increase the ap-
           B.   With respect to the insurance afforded to                    plicable Limits Of Insurance shown in the
                these additional insureds the following addi-                Declarations.
                tional exclusions apply:
                This insurance does not apply to:


           BP 04 02 07 13                           Insurance Services Office, Inc., 2012                       Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 172 of 524 PageID 172
         POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                          BP 04 02 07 13

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              ADDITIONAL INSURED-MANAGERS                           OR LESSORS
                                             OF PREMISES

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

                                                             SCHEDULE

         Designation Of Premises (Part Leased To You):
              3909 14th St NW

              Washington
              DC
              20011-5438
         Name Of Person(s) Or Organization(s) (Additional Insured):
              JBG/RETAIL MANAGEMENT LLC

              4445 WILLARD AVE STE 400

              CHEVY CHASE, MD 20815
         Additional Premium:       $

         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         Section II - Liability is amended as follows:                     1.   Any "occurrence" that takes place after
         A.   The following is added to Paragraph C. Who                        you cease to be a tenant in the premises
              Is An Insured:                                                    described in the Schedule.
              3.   The person(s) or organization(s) shown                  2.   Structural alterations, new construction
                   in the Schedule is also an additional in-                    or demolition operations performed by or
                   sured, but only with respect to liability                    for the person(s) or organization(s) des-
                   arising out of the ownership, mainten-                       ignated in the Schedule.
                   ance or use of that part of the premises           C.   With respect to the insurance afforded to
                   leased to you and shown in the Schedule.                these additional insureds, the following is
of 376




                   However:                                                added to Paragraph D. Liability And Medical
                                                                           Expenses Limits Of Insurance:
                   a.   The insurance afforded to such addi-
                        tional insured only applies to the ex-             If coverage provided to the additional insured
                        tent permitted by law; and                         is required by a contract or agreement, the
                                                                           most we will pay on behalf of the additional
168




                   b.   If coverage provided to the addition-
                                                                           insured is the amount of insurance:
                        al insured is required by a contract or
                        agreement, the insurance afforded to               1.   Required by the contract or agreement;
                        such additional insured will not be                     or
                        broader than that which you are re-                2.   Available under the applicable Limits Of
                        quired by the contract or agreement                     Insurance shown in the Declarations;
                        to provide for such additional in-                 whichever is less.
                        sured.
                                                                           This endorsement shall not increase the ap-
         B.   With respect to the insurance afforded to                    plicable Limits Of Insurance shown in the
              these additional insureds the following addi-                Declarations.
              tional exclusions apply:
              This insurance does not apply to:


         BP 04 02 07 13                           Insurance Services Office, Inc., 2012                       Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 173 of 524 PageID 173
           POLICY NUMBER:                                                                            BUSINESSOWNERS
                                                                                                          BP 04 97 01 06

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                              WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                        AGAINST OTHERS TO US

           This endorsement modifies insurance provided under the following:

               BUSINESSOWNERS COVERAGE FORM

                                                            SCHEDULE*
57616446




           Name Of Person Or Organization:
               T-MOBILE INC US
               ITS AFFILIATES & SUBSIDIARIES
               510 VIRGINIA DR
               FORT WASHINGTON, PA 19034
005687




           Paragraph K. Transfer Of Rights Of Recovery
           Against Others To Us in Section III - Common
           Policy Conditions is amended by the addition of
560




           the following:
           We waive any right of recovery we may have
           against the person or organization shown in the
           Schedule above because of payments we make
           for injury or damage arising out of your ongoing
           operations or "your work" done under a contract
           with that person or organization and included in
           the "products-completed     operations hazard".
           This waiver applies only to the person or organi-
           zation shown in the Schedule above.
of 376
169




           *Information   required to complete this Schedule, if not shown above, will be shown in the Declarations.




           BP 04 97 01 06                             ISO Properties, Inc., 2004                              Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 174 of 524 PageID 174
         POLICY NUMBER:                                                                            BUSINESSOWNERS
                                                                                                        BP 04 97 01 06

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                            WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                      AGAINST OTHERS TO US

         This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

                                                          SCHEDULE*
         Name Of Person Or Organization:
             SEE GENERAL ENDORSEMENT BP7002




         Paragraph K. Transfer Of Rights Of Recovery
         Against Others To Us in Section III - Common
         Policy Conditions is amended by the addition of
         the following:
         We waive any right of recovery we may have
         against the person or organization shown in the
         Schedule above because of payments we make
         for injury or damage arising out of your ongoing
         operations or "your work" done under a contract
         with that person or organization and included in
         the "products-completed     operations hazard".
         This waiver applies only to the person or organi-
         zation shown in the Schedule above.
of 376
170




         *Information   required to complete this Schedule, if not shown above, will be shown in the Declarations.




         BP 04 97 01 06                             ISO Properties, Inc., 2004                              Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 175 of 524 PageID 175
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                6846 Liberty Rd                                                                              A
57616446




                RANDALLSTOWN
                MD
                21133
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
171




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 176 of 524 PageID 176


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
172




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 177 of 524 PageID 177
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4600 Jonestown Rd                                                                            A
57616446




                Harrisburg
                PA
                17109-6214
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
173




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 178 of 524 PageID 178


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
174




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 179 of 524 PageID 179
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                570 W Washington St                                                                          A
57616446




                Greenville
                SC
                29601-1923
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
175




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 180 of 524 PageID 180


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
176




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 181 of 524 PageID 181
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7553 Ritchie Hwy                                                                             A
57616446




                Glen Burnie
                MD
                21061-3716
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
177




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 182 of 524 PageID 182


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
178




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 183 of 524 PageID 183
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                807 Bowman St                                                                                A
57616446




                Lebanon
                PA
                17046-8430
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
179




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 184 of 524 PageID 184


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
180




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 185 of 524 PageID 185
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                910 Great Bridge Blvd                                                                        A
57616446




                Chesapeake
                VA
                23320-6642
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
181




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 186 of 524 PageID 186


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
182




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 187 of 524 PageID 187
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                229 N Howard St                                                                              A
57616446




                Baltimore
                MD
                21201-3555
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
183




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 188 of 524 PageID 188


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
184




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 189 of 524 PageID 189
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                229 N Howard St                                                                              A
57616446




                Baltimore
                MD
                21201-3555
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
185




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 190 of 524 PageID 190


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
186




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 191 of 524 PageID 191
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7387A Baltimore-Annaplois Blvd                                                               A
57616446




                Glen Burnie
                MD
                21061-3222
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
187




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 192 of 524 PageID 192


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
188




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 193 of 524 PageID 193
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                8482 Lockwood Ridge Rd                                                                       A
57616446




                Sarasota
                FL
                34243-2920
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
189




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 194 of 524 PageID 194


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
190




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 195 of 524 PageID 195
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1779 Woodruff Rd SteB                                                                        A
57616446




                GREENVILLE
                SC
                29607
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
191




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 196 of 524 PageID 196


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
192




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 197 of 524 PageID 197
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2230 Veirs Mill Rd                                                                           A
57616446




                Rockville
                MD
                20851-1827
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
193




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 198 of 524 PageID 198


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
194




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 199 of 524 PageID 199
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                171 W Ocean View Ave                                                                         A
57616446




                Norfolk
                VA
                23503-1502
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
195




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 200 of 524 PageID 200


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
196




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 201 of 524 PageID 201
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5403 East Dr                                                                                 A
57616446




                Arbutus
                MD
                21227-2605
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
197




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 202 of 524 PageID 202


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
198




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 203 of 524 PageID 203
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                810 High St                                                                                  A
57616446




                Portsmouth
                VA
                23704-3334
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
199




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 204 of 524 PageID 204


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
200




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 205 of 524 PageID 205
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1052 MAIDEN CHOICE LANE                                                                      A
57616446




                ARBUTUS
                MD
                21227
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
201




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 206 of 524 PageID 206


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
202




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 207 of 524 PageID 207
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                224 N Eutaw St                                                                               A
57616446




                Baltimore
                MD
                21201-1709
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
203




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 208 of 524 PageID 208


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
204




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 209 of 524 PageID 209
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4702 Carlisle Pike Ste 28                                                                    A
57616446




                Mechanicsburg
                PA
                17050-3099
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
205




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 210 of 524 PageID 210


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
206




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 211 of 524 PageID 211
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1346 Good Hope Rd SE                                                                         A
57616446




                Washington
                DC
                20020-6910
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
207




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 212 of 524 PageID 212


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
208




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 213 of 524 PageID 213
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4548 S Suncoast Blvd                                                                         A
57616446




                Homosassa
                FL
                34446-1103
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
209




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 214 of 524 PageID 214


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
210




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 215 of 524 PageID 215
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                224 N Eutaw St                                                                               A
57616446




                Baltimore
                MD
                21201-1709
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
211




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 216 of 524 PageID 216


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
212




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 217 of 524 PageID 217
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2429 Easton-Nazareth Road                                                                    A
57616446




                EASTON
                PA
                18045
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
213




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 218 of 524 PageID 218


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
214




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 219 of 524 PageID 219
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1170 Woodruff Rd                                                                             A
57616446




                Greenville
                SC
                29607-4154
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
215




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 220 of 524 PageID 220


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
216




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 221 of 524 PageID 221
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4702 Carlisle Pike Ste 28                                                                    A
57616446




                Mechanicsburg
                PA
                17050-3099
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
217




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 222 of 524 PageID 222


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
218




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 223 of 524 PageID 223
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                210 US HWY 41 S                                                                              A
57616446




                INVERNESS
                FL
                34450
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
219




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 224 of 524 PageID 224


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
220




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 225 of 524 PageID 225
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1604 S 4th St                                                                                A
57616446




                Allentown
                PA
                18103-4922
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
221




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 226 of 524 PageID 226


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
222




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 227 of 524 PageID 227
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2501 Paxton St                                                                               A
57616446




                Harrisburg
                PA
                17111-1034
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
223




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 228 of 524 PageID 228


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
224




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 229 of 524 PageID 229
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2463 Chillum Rd A-15                                                                         A
57616446




                HYATTSVILLE
                MD
                20782
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
225




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 230 of 524 PageID 230


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
226




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 231 of 524 PageID 231
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1346 Good Hope Rd SE                                                                         A
57616446




                Washington
                DC
                20020-6910
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
227




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 232 of 524 PageID 232


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
228




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 233 of 524 PageID 233
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                8200 Perrry Hall Blvd 5517-5518                                                              A
57616446




                NOTTINGHAM
                MD
                21236
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
229




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 234 of 524 PageID 234


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
230




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 235 of 524 PageID 235
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1100 N Tuttle Ave Unit 4                                                                     A
57616446




                Sarasota
                FL
                34237-3012
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
231




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 236 of 524 PageID 236


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
232




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 237 of 524 PageID 237
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                41 Shipping Pl Ste 1ST                                                                       A
57616446




                Dundalk
                MD
                21222-4393
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
233




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 238 of 524 PageID 238


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
234




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 239 of 524 PageID 239
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1611 SE Us Highway 19                                                                        A
57616446




                Crystal River
                FL
                34429-4830
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
235




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 240 of 524 PageID 240


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
236




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 241 of 524 PageID 241
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4702 Carlisle Pike Ste 28                                                                    A
57616446




                Mechanicsburg
                PA
                17050-3099
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
237




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 242 of 524 PageID 242


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
238




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 243 of 524 PageID 243
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1134 S Charles St                                                                            A
57616446




                Baltimore
                MD
                21230-4240
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
239




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 244 of 524 PageID 244


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
240




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 245 of 524 PageID 245
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7553 Ritchie Hwy                                                                             A
57616446




                Glen Burnie
                MD
                21061-3716
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
241




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 246 of 524 PageID 246


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
242




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 247 of 524 PageID 247
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1241 Frederick Blvd                                                                          A
57616446




                Portsmouth
                VA
                23707-4124
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
243




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 248 of 524 PageID 248


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
244




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 249 of 524 PageID 249
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3780 Tampa Rd                                                                                A
57616446




                Oldsmar
                FL
                34677-3041
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
245




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 250 of 524 PageID 250


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
246




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 251 of 524 PageID 251
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3023 Wade Hampton Blvd                                                                       A
57616446




                Taylors
                SC
                29687-2700
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
247




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 252 of 524 PageID 252


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
248




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 253 of 524 PageID 253
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                704 Easley Bridge Rd                                                                         A
57616446




                Greenville
                SC
                29611-5124
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
249




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 254 of 524 PageID 254


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
250




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 255 of 524 PageID 255
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2701 Macarthur Rd                                                                            A
57616446




                Whitehall
                PA
                18052-3632
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
251




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 256 of 524 PageID 256


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
252




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 257 of 524 PageID 257
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                11051 Spring Hill Dr                                                                         A
57616446




                Spring Hill
                FL
                34608-5049
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
253




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 258 of 524 PageID 258


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
254




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 259 of 524 PageID 259
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                14312 Spring Hill Dr                                                                         A
57616446




                Spring Hill
                FL
                34609-5263
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
255




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 260 of 524 PageID 260


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
256




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 261 of 524 PageID 261
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4548 S Suncoast Blvd                                                                         A
57616446




                Homosassa
                FL
                34446-1103
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
257




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 262 of 524 PageID 262


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
258




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 263 of 524 PageID 263
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4548 S Suncoast Blvd                                                                         A
57616446




                Homosassa
                FL
                34446-1103
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
259




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 264 of 524 PageID 264


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
260




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 265 of 524 PageID 265
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5284 Randolph Rd                                                                             A
57616446




                Rockville
                MD
                20852-2116
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
261




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 266 of 524 PageID 266


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
262




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 267 of 524 PageID 267
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                114 E Patapsco Ave                                                                           A
57616446




                Brooklyn
                MD
                21225-1745
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
263




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 268 of 524 PageID 268


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
264




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 269 of 524 PageID 269
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                9846 Liberty Rd                                                                              A
57616446




                Randallstown
                MD
                21133-2007
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
265




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 270 of 524 PageID 270


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
266




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 271 of 524 PageID 271
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2501 Paxton St                                                                               A
57616446




                Harrisburg
                PA
                17111-1034
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
267




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 272 of 524 PageID 272


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
268




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 273 of 524 PageID 273
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                224 N Eutaw St                                                                               A
57616446




                Baltimore
                MD
                21201-1709
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
269




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 274 of 524 PageID 274


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
270




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 275 of 524 PageID 275
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3222 Greenmount Ave                                                                          A
57616446




                Baltimore
                MD
                21218-3438
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
271




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 276 of 524 PageID 276


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
272




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 277 of 524 PageID 277
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                10610 Baltimore Ave Unit B                                                                   A
57616446




                Beltsville
                MD
                20705-2142
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
273




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 278 of 524 PageID 278


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
274




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 279 of 524 PageID 279
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2463 Chillum Rd A-15                                                                         A
57616446




                HYATTSVILLE
                MD
                20782
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
275




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 280 of 524 PageID 280


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
276




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 281 of 524 PageID 281
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                820 Largo Center Dr                                                                          A
57616446




                Upper Marlboro
                MD
                20774-3705
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
277




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 282 of 524 PageID 282


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
278




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 283 of 524 PageID 283
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                6581 102nd Ave                                                                               A
57616446




                PINELLAS PARK
                FL
                33782
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
279




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 284 of 524 PageID 284


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
280




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 285 of 524 PageID 285
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                801 Hungerford Dr                                                                            A
57616446




                Rockville
                MD
                20850-1727
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
281




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 286 of 524 PageID 286


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
282




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 287 of 524 PageID 287
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                8200 Perrry Hall Blvd 5517-5518                                                              A
57616446




                NOTTINGHAM
                MD
                21236
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
283




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 288 of 524 PageID 288


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
284




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 289 of 524 PageID 289
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                404 E High St                                                                                A
57616446




                Carlisle
                PA
                17013-2606
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
285




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 290 of 524 PageID 290


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
286




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 291 of 524 PageID 291
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                6638 Reisterstown Rd Ste 12                                                                  A
57616446




                Baltimore
                MD
                21215-2305
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
287




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 292 of 524 PageID 292


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
288




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 293 of 524 PageID 293
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                10610 Baltimore Ave Unit B                                                                   A
57616446




                Beltsville
                MD
                20705-2142
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
289




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 294 of 524 PageID 294


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
290




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 295 of 524 PageID 295
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1241 Frederick Blvd                                                                          A
57616446




                Portsmouth
                VA
                23707-4124
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
291




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 296 of 524 PageID 296


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
292




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 297 of 524 PageID 297
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4033 Mariner Blvd                                                                            A
57616446




                Spring Hill
                FL
                34609-2467
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
293




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 298 of 524 PageID 298


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
294




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 299 of 524 PageID 299
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                36948 State Road 54                                                                          A
57616446




                Zephyrhills
                FL
                33541-6915
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
295




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 300 of 524 PageID 300


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
296




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 301 of 524 PageID 301
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7730 Wise Ave                                                                                A
57616446




                Dundalk
                MD
                21222-3200
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
297




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 302 of 524 PageID 302


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
298




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 303 of 524 PageID 303
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                704 Easley Bridge Rd                                                                         A
57616446




                Greenville
                SC
                29611-5124
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
299




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 304 of 524 PageID 304


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
300




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 305 of 524 PageID 305
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1903A Michigan Ave NE                                                                        A
57616446




                Washington
                DC
                20018-3334
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
301




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 306 of 524 PageID 306


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
302




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 307 of 524 PageID 307
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                6581 102nd Ave                                                                               A
57616446




                PINELLAS PARK
                FL
                33782
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
303




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 308 of 524 PageID 308


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
304




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 309 of 524 PageID 309
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                6224 Commercial Way                                                                          A
57616446




                Weeki Wachee
                FL
                34613-6325
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
305




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 310 of 524 PageID 310


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
306




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 311 of 524 PageID 311
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1611 SE Us Highway 19                                                                        A
57616446




                Crystal River
                FL
                34429-4830
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
307




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 312 of 524 PageID 312


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
308




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 313 of 524 PageID 313
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                807 Bowman St                                                                                A
57616446




                Lebanon
                PA
                17046-8430
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
309




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 314 of 524 PageID 314


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
310




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 315 of 524 PageID 315
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3765 Old Court Rd                                                                            A
57616446




                Baltimore
                MD
                21208-3902
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
311




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 316 of 524 PageID 316


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
312




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 317 of 524 PageID 317
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5284 Randolph Rd                                                                             A
57616446




                Rockville
                MD
                20852-2116
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
313




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 318 of 524 PageID 318


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
314




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 319 of 524 PageID 319
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1604 S 4th St                                                                                A
57616446




                Allentown
                PA
                18103-4922
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
315




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 320 of 524 PageID 320


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
316




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 321 of 524 PageID 321
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                921 N 3rd St                                                                                 A
57616446




                Harrisburg
                PA
                17102-2064
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
317




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 322 of 524 PageID 322


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
318




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 323 of 524 PageID 323
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5138 Park Heights Ave                                                                        A
57616446




                Baltimore
                MD
                21215-5817
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
319




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 324 of 524 PageID 324


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
320




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 325 of 524 PageID 325
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                921 N 3rd St                                                                                 A
57616446




                Harrisburg
                PA
                17102-2064
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
321




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 326 of 524 PageID 326


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
322




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 327 of 524 PageID 327
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                10091 Us Highway 19                                                                          A
57616446




                Port Richey
                FL
                34668-3742
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
323




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 328 of 524 PageID 328


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
324




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 329 of 524 PageID 329
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3023 Wade Hampton Blvd                                                                       A
57616446




                Taylors
                SC
                29687-2700
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
325




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 330 of 524 PageID 330


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
326




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 331 of 524 PageID 331
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7000 Arundel Mills Circle 55                                                                 A
57616446




                HANOVER
                MD
                21076
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
327




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 332 of 524 PageID 332


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
328




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 333 of 524 PageID 333
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                7387A Baltimore-Annaplois Blvd                                                               A
57616446




                Glen Burnie
                MD
                21061-3222
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
329




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 334 of 524 PageID 334


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
330




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 335 of 524 PageID 335
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                570 W Washington St                                                                          A
57616446




                Greenville
                SC
                29601-1923
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
331




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 336 of 524 PageID 336


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
332




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 337 of 524 PageID 337
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                11051 Spring Hill Dr                                                                         A
57616446




                Spring Hill
                FL
                34608-5049
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
333




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 338 of 524 PageID 338


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
334




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 339 of 524 PageID 339
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4385 Commercial Way                                                                          A
57616446




                Weeki Wachee
                FL
                34606-1963
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
335




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 340 of 524 PageID 340


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
336




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 341 of 524 PageID 341
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                10091 Us Highway 19                                                                          A
57616446




                Port Richey
                FL
                34668-3742
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
337




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 342 of 524 PageID 342


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
338




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 343 of 524 PageID 343
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                8610 Washington Blvd Ste 106                                                                 A
57616446




                Jessup
                MD
                20794-9601
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
339




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 344 of 524 PageID 344


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
340




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 345 of 524 PageID 345
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                4033 Mariner Blvd                                                                            A
57616446




                Spring Hill
                FL
                34609-2467
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
341




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 346 of 524 PageID 346


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
342




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 347 of 524 PageID 347
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1134 S Charles St                                                                            A
57616446




                Baltimore
                MD
                21230-4240
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
343




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 348 of 524 PageID 348


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
344




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 349 of 524 PageID 349
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1100 N Tuttle Ave Unit 4                                                                     A
57616446




                Sarasota
                FL
                34237-3012
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
345




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 350 of 524 PageID 350


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
346




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 351 of 524 PageID 351
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5562 Silver Hill Rd                                                                          A
57616446




                District Heights
                MD
                20747-1104
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
347




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 352 of 524 PageID 352


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
348




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 353 of 524 PageID 353
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1346 Good Hope Rd SE                                                                         A
57616446




                Washington
                DC
                20020-6910
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
349




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 354 of 524 PageID 354


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
350




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 355 of 524 PageID 355
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1903A Michigan Ave NE                                                                        A
57616446




                Washington
                DC
                20018-3334
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
351




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 356 of 524 PageID 356


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
352




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 357 of 524 PageID 357
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                2463 Chillum Rd A-15                                                                         A
57616446




                HYATTSVILLE
                MD
                20782
           Description of Property
005687




                Cellphone Store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
353




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 358 of 524 PageID 358


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
354




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 359 of 524 PageID 359
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                114 E Patapsco Ave                                                                           A
57616446




                Brooklyn
                MD
                21225-1745
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
355




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 360 of 524 PageID 360


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
356




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 361 of 524 PageID 361
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                3386 Tampa Rd                                                                                A
57616446




                Palm Harbor
                FL
                34684-3425
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
357




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 362 of 524 PageID 362


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
358




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 363 of 524 PageID 363
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                910 Great Bridge Blvd                                                                        A
57616446




                Chesapeake
                VA
                23320-6642
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
359




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 364 of 524 PageID 364


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
360




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 365 of 524 PageID 365
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                5562 Silver Hill Rd                                                                          A
57616446




                District Heights
                MD
                20747-1104
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                ROSENFELD INVESTMENT LLC
560




                7101 WISCONSIN AVE

                BETHESDA, MD 20814

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
361




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 366 of 524 PageID 366


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
362




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 367 of 524 PageID 367
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                201 Mauldin St                                                                               A
57616446




                Greenville
                SC
                29601
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
363




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 368 of 524 PageID 368


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
364




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 369 of 524 PageID 369
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1640-1642 Pennsylvania Ave                                                                   A
57616446




                Baltimore
                MD
                21217-3115
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                AVIVA LIFE AND ANNUITY COMPANY
560




                7700 MILLS CIVIC PKWY

                WEST DES MOINES, IA 50266

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
365




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 370 of 524 PageID 370


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
366




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 371 of 524 PageID 371
           POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                              BP 12 03 01 10
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               LOSS PAYABLE CLAUSES
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                                                              SCHEDULE
                                                                                                 Applicable Clause
            Premises        Building                                                            (Indicate Paragraph
            Number          Number                                                                  A, B, C or D):
                1611 SE Us Highway 19                                                                        A
57616446




                Crystal River
                FL
                34429-4830
           Description of Property
005687




                cellphone store


           Loss Payee (Name & Address)
                JBG/RETAIL MANAGEMENT LLC
560




                4445 WILLARD AVE STE 400

                CHEVY CHASE, MD 20815

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
           cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
           Payee more than their financial interest in the                       in the Declarations is a creditor, including
           Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
           the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
           Property.                                                             lished by such written instruments as:
           The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
           erty Loss Condition in Section I - Property , as
of 376




                                                                                 b.   A contract for deed;
           shown in the Declarations or in the Schedule:
                                                                                 c.   Bills of lading;
           A.   Loss Payable Clause
                                                                                 d.   Financing statements; or
                For Covered Property in which both you and a
                Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
367




                Declarations have an insurable interest, we                           rity agreements.
                will:                                                       2.   For Covered Property in which both you
                1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                                 est:
                2.   Pay any claim for loss or damage jointly
                     to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                     may appear.                                                      age to each Loss Payee in their order
                                                                                      of precedence, as interests may ap-
                                                                                      pear.




           BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 372 of 524 PageID 372


                 b.   The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                      ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                      Payee has started foreclosure for                      a.   10 days before the effective date of
                      similar action on the Covered Prop-                         cancellation if we cancel for your
                      erty.                                                       nonpayment of premium; or
                 c.   If we deny your claim because of                       b.   30 days before the effective date of
                      your acts or because you have failed                        cancellation if we cancel for any oth-
                      to comply with the terms of this poli-                      er reason.
                      cy, the Loss Payee will still have the
                                                                        4.   If we do not renew this policy, we will
                      right to receive loss payment if the
                                                                             give written notice to the Loss Payee at
                      Loss Payee:
                                                                             least 10 days before the expiration date
                      (1) Pays any premium due under                         of this policy.
                          this policy at our request if you
                                                                   C.   Contract Of Sale Clause
                          have failed to do so;
                                                                        1.   The Loss Payee shown in the Schedule or
                      (2) Submits a signed, sworn proof
                                                                             in the Declarations is a person or organi-
                          of loss within 60 days after re-
                                                                             zation you have entered a contract with
                          ceiving notice from us of your
                                                                             for the sale of Covered Property.
                          failure to do so; and; and
                                                                        2.   For Covered Property in which both you
                      (3) Has notified us of any change in
                                                                             and the Loss Payee have an insurable in-
                          ownership, occupancy or sub-
                                                                             terest, we will:
                          stantial change in risk known to
                          the Loss Payee.                                    a.   Adjust losses with you; and
                      All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                      erty will then apply directly to the                        jointly to you and the Loss Payee, as
                      Loss Payee.                                                 interests may appear.
                 d.   If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                      or damage and deny payment to you                      Other Insurance in Section III - Common
                      because of your acts or because you                    Policy Conditions:
                      have failed to comply with the terms                   For Covered Property that is the subject
                      of this policy:                                        of a contract of sale, the word "you" in-
                      (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                          transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                          the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                      (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                          the full amount of the Loss Pay-                   described building, in which you are a
                          ee’s claim will not be impaired.                   tenant.
                          At our option, we may pay to the              2.   We will adjust losses to the described
of 376




                          Loss Payee the whole principal                     building with the Loss Payee. Any loss
                          on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                          terest. In this event, you will pay                isfy your claims against us for the own-
                          your remaining debt to us.                         er’s property.
368




                                                                        3.   We will adjust losses to tenant’s im-
                                                                             provements and betterments with you,
                                                                             unless the lease provides otherwise.




         BP 12 03 01 10                        Insurance Services Office, Inc., 2009                         Page 2 of 2
             Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 373 of 524 PageID 373
                                                                                          POLICY NUMBER
                                                                                          BZS    (17) 57 61 64 46
                                                                                          Policy Period:
                                       General Endorsement                                From 11/02/2016 To 11/02/2017
                                                                                          12:01 am Standard Time
                                                                                          at Insured Mailing Location




                                    This Endorsement Changes The Policy. Please Read it Carefully.

                                    WAIVER OF TRANSFER OF RIGHTS OF
                                    RECOVERY AGAINST OTHERS TO US
57616446




                                    BP 0497

                                    "ANY PERSON OR OGANIZATION WHEN
                                    REQUIRED BY WRITTEN CONTRACT OR
005687




                                    AGREEMENT"
560
of 376
369




           To report a claim, call your Agent or 1-800-362-0000

           BP 70 02 01 01                                                                                               Page 1 of 2
           Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 374 of 524 PageID 374
                                                                    POLICY NUMBER
                                                                    BZS    (17) 57 61 64 46
                                                                    Policy Period:
                                     General Endorsement            From 11/02/2016 To 11/02/2017
                                                                    12:01 am Standard Time
                                                                    at Insured Mailing Location
of 376
370




         To report a claim, call your Agent or 1-800-362-0000

         BP 70 02 01 01                                                                           Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 375 of 524 PageID 375
                                                                                                          BUSINESSOWNERS
                                                                                                               BP 88 02 06 09

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     LIMITATION - TIME ELEMENT COVERAGE (WINDSTORM OR HAIL)

           This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS COVERAGE FORM

                                                                 SCHEDULE*

           Location(s)

           171 W Ocean View Ave
57616446




           Norfolk
           VA
           23503-1502
005687




           * Information required to completed this Schedule, if not shown on this endorsement,             will be shown in
560




           the Declarations.
           This endorsement applies only to the location(s) shown in Schedule, and applies only when loss or
           damage is caused directly or indirectly by Windstorm or Hail, regardless of any other cause or event
           that contributes concurrently or in any sequence to the loss or damage. If loss or damage from a
           covered weather condition other than Windstorm or Hail occurs, and that loss or damage would not
           have occurred but for Windstorm or Hail, such loss or damage shall be considered to be caused by
           Windstorm or Hail.
           The coverage provided by this endorsement is subject to the provisions of the SECTION I - PROPERTY,
           except as provided below.
           A.   Paragraph A. COVERAGE, 5. Additional Coverages, is amended as follows:
                5.   Additional Coverages
                     f.   Business Income - is replaced by the following:
of 376




                          (1) Business Income
                              (a) We will pay for the actual loss of Business Income you sustain due to the
                                  necessary suspension of your "operations" during the "period of restoration". The
                                  suspension must be caused by direct physical loss of or damage to property at the
371




                                  described premises. The loss or damage must be caused by or result from a
                                  Covered Cause of Loss. With respect to loss of or damage to personal property in
                                  the open or personal property in a vehicle, the described premises include the area
                                  within 1,000 feet of the site at which the described premises are located.
                                  With respect to the requirements set forth in the preceding paragraph, if you
                                  occupy only part of the site at which the described premises are located, your
                                  premises means:
                                  (i)   The portion of the building which you rent, lease, or occupy; and
                                  (ii) Any area within the building or on the site at which the described premises are
                                       located, if that area services, or is used to gain access to, the described
                                       premises.



           BP 88 02 06 09                   2009 Liberty Mutual Insurance Company. All rights reserved.           Page 1 of 4
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 376 of 524 PageID 376
                          (b) We will only pay for loss of Business Income that you sustain during the "period of
                              restoration" and that occurs within 2 consecutive months after the date of direct
                              physical loss or damage. We will only pay for ordinary payroll expenses for 60
                              days following the date of direct physical loss or damage, unless a greater number
                              of days is shown in the Declarations.
                          (c) Business Income means the:
                              (i)   Net Income (Net Profit or Loss before income taxes) that would have been
                                    earned or incurred if no physical loss or damage had occurred, but not
                                    including any Net Income that would likely have been earned as a result of any
                                    increase in the volume of business due to favorable business conditions caused
                                    by the impact of the Covered Cause of Loss on customers or on other
                                    businesses; and
                              (ii) Continuing normal operating expenses incurred, including payroll.
                          (d) Ordinary payroll expenses:
                              (i)   Mean payroll expenses for all your employees except:
                                    i.     Officers;
                                    ii.    Executives;
                                    iii.   Department Managers;
                                    iv.    Employees under contract; and
                                    v.     Additional    Exemptions shown in the Declarations as:
                                           Job Classification;    or
                                           Employees.
                              (ii) Include:
                                    i.     Payroll;
                                    ii.    Employee benefits, if directly related to payroll;
                                    iii.   FICA payments you pay;
                                    iv.    Union dues you pay; and
                                    v.     Worker’ s compensation        premiums.
                     (2) Extended Business Income
                          (a) If the necessary suspension of your "operations" produces a Business Income loss
                              payable under this policy, we will pay for the actual loss of Business Income you
                              incur during the period that:
                              (i)   Begins on the date property except finished stock is actually repaired, rebuilt or
                                    replaced and "operations" are resumed; and
                              (ii) Ends on the earlier of:
                                    i.     The date you could restore your "operations" with reasonable speed, to
of 376




                                           the level which would generate the Business Income amount that would
                                           have existed if no direct physical loss or damage had occurred; or
                                    ii     30 consecutive days after the date determined in paragraph (a)(i) above,
                                           unless a greater number of consecutive days is shown in the Declarations.
372




                              However, Extended Business Income does not apply to loss of Business Income
                              incurred as a result of unfavorable business conditions caused by the impact of the
                              Covered Cause of Loss in the area where the described premises are located.
                          (b) Loss of Business Income must be caused by direct physical loss or damage at the
                              described premises caused by or resulting from a Covered Cause of Loss.
                          The most we will pay under this Coverage Extension is $1,000 in any one occurrence.
                     (3) With respect to coverage provided in this Additional               Coverage, suspension means:
                          (a) The partial slowdown          or complete cessation of your business activities; and
                          (b) That a part or all of the described premises is rendered untenantable,              if coverage
                              for Business Income applies.




         BP 88 02 06 09                    2009 Liberty Mutual Insurance Company. All rights reserved.            Page 2 of 4
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 377 of 524 PageID 377
                        (4) This Additional       Coverage is not subject to the Limits              of Insurance of SECTION I -
                            PROPERTY.
                        (5) Business Income Coverage Extensions
                            (a) Newly Acquired Locations
                                (i)   You may extend your Business Income Coverage to apply to property                           at a
                                      location you acquire other than at fairs or exhibitions.
                                (ii) The most we will pay for loss or damage under this Extension is $10,000 at
                                     each location in any one occurrence.
                                (iii) Insurance under this Extension for each newly acquired location will end when
                                      any of the following first occurs:
                                      i.     This policy expires;
                                      ii.    60 days expire after you acquire or begin to construct the property;
                                      iii.   You report values to us; or
57616446




                                      iv.    The property is more specifically insured.
                            (b) Utility Services
                                We will pay for the actual loss of Business Income at the described premises
                                caused by the interruption of service to the described premises. The interruption
                                must result from direct physical loss or damage by a Covered Cause of Loss to the
005687




                                following types of property located outside of a covered building described in the
                                Declarations.
                                (i)   Water Supply Services, meaning                the following     types of property     supplying
                                      water to the described premises:
                                      i.     Pumping stations; and
                                      ii.    Water mains.
560




                                (ii) Communication Supply Services, meaning property supplying                      communication
                                     services, including telephone, radio, microwave or television                  services to the
                                     described premises, such as:
                                      i.     Communication       transmission    lines, including optic fiber transmission      lines;
                                      ii.    Coaxial cables; and
                                      iii.   Microwave radio relays except satellites.               It does not include    overhead
                                             transmission lines.
                                (iii) Power Supply Services, meaning the following types of property                        supplying
                                      electricity, steam or gas to the described premises:
                                      i.     Utility generating plants;
                                      ii.    Switching stations;
                                      iii.   Substations;
of 376




                                      iv.    Transformers;     and
                                      v.     Transmission     lines.
                                      It does not include overhead transmission             lines.
                   The most we will pay under this Coverage Extension is $1,000 in any one occurrence.
373




                   g.   Extra Expense - is replaced by the following:
                        (1) We will pay necessary and reasonable Extra Expense you incur during the "period of
                            restoration" that you would not have incurred if there had been no direct physical loss
                            or damage to property at the described premises. The loss or damage must be caused
                            by or result from a Covered Cause of Loss. With respect to loss of or damage to
                            personal property in the open or personal property in a vehicle, the described premises
                            include the area within 1,000 feet of the site at which the described premises are
                            located.




           BP 88 02 06 09                    2009 Liberty Mutual Insurance Company. All rights reserved.                   Page 3 of 4
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 378 of 524 PageID 378
                          With respect to the requirements set forth in the preceding paragraph, if you occupy
                          only part of the site at which the described premises are located, your premises means
                          (a) The portion of the building which you rent, lease, or occupy; and
                          (b) Any area within the building or on the site at which the described premises are
                              located, if that area services, or is used to gain access to the described premises.
                      (2) Extra Expense means expense incurred:
                          (a) To avoid or minimize the suspension of business and to continue "operations":
                              (i)   At the described premises; or
                              (ii) At replacement premises or at temporary locations, including relocation ex-
                                   penses and costs to equip and operate the replacement or temporary locations.
                          (b) To minimize the suspension of business if you cannot continue "operations".
                          (c) To:
                              (i)   Repair or replace any property; or
                              (ii) Research, replace or restore the lost information on damaged "valuable papers
                                   and records"; to the extent it reduces the amount of loss that otherwise would
                                   have been payable under this Additional Coverage or the Additional Coverage
                                   f. Business Income.
                      (3) With respect to the coverage provided in this Additional            Coverage, suspension means:
                          (a) The partial slowdown       or complete cessation of your business activities; and
                          (b) That a part or all of the described premises is rendered untenantable,             if coverage
                              for Business Income applies.
                      (4) We will only pay for Extra Expense that occurs within 2 consecutive months after the
                          date of direct physical loss or damage. This Additional Coverage is not subject to the
                          Limits of Insurance of SECTION I - PROPERTY.
                 i.   Civil Authority - is replaced by the following:
                      We will pay for the actual loss of Business Income you sustain and necessary Extra
                      Expense caused by action of civil authority that prohibits access to the described premises
                      due to direct physical loss of or damage to property, other than at the described premises,
                      caused by or resulting from a Covered Cause of Loss.
                      The coverage for Business Income will begin 72 hours after the time of that action and will
                      apply for a period of up to three consecutive weeks after coverage begins.
                      The coverage for necessary Extra Expense will begin immediately                 after the time of that
                      action and ends:
                      (1) 3 consecutive weeks after the time of that action; or
                      (2) When your Business Income coverage ends;
                      whichever is later.
of 376




                      The definition of Business Income and Extra Expense contained in the Business Income and
                      Extra Expense Additional Coverages also apply to this Civil Authority Additional Coverage.
                      The Civil Authority Additional Coverage is not subject to the Limits of Insurance of
                      SECTION I - PROPERTY.
374




         BP 88 02 06 09                 2009 Liberty Mutual Insurance Company. All rights reserved.              Page 4 of 4
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 379 of 524 PageID 379
                                                                                                                               NP 89 48 10 13

                                                              STATE OF LOUISIANA
                                                           This form may not be altered or modified

                               UNINSURED/UNDERINSURED                 MOTORIST BODILY INJURY COVERAGE FORM

           Uninsured/Underinsured Motorists Bodily Injury Coverage, referred to as "UMBI" in this form, is insurance
           that pays persons insured by your policy who are injured in an accident caused by an owner or operator of
           an uninsured or underinsured motor vehicle. Depending on the coverage purchased, UMBI Coverage can
           provide compensation for both economic and non-economic losses.
           Economic losses are those that can be measured in specific monetary terms including but not limited to
           medical costs, funeral expenses, lost wages, and out of pocket expenses.
           Non-economic losses are losses other than economic losses and include but are not limited to pain, suffer-
           ing, inconvenience, mental anguish and other non-economic damages otherwise recoverable under the
           laws of this state.
57616446




           By law, your policy will include UMBI Coverage at the same limits as your Bodily Injury Liability Coverage
           unless you request otherwise. If you wish to reject UMBI Coverage, select lower limits of UMBI Coverage,
           or select Economic-Only UMBI Coverage, you must complete this form and return it to your insurance agent
           or insurance company. (Economic-Only UMBI Coverage may not be available from your insurance com-
           pany. In this case, your company will have marked options 2 and 3 below as "Not Available" or "NA.")
005687




                                  UNINSURED/UNDERINSURED                  MOTORIST BODILY INJURY COVERAGE

           You may select one of the following UMBI Coverage options (initial only one option):
               1.                 I select UMBI Coverage which provides compensation for economic and non-economic
                    Initials      losses with limits lower than the Bodily Injury Liability Coverage limits indicated on the
                                  policy:
560




                                  $     NA       each person                           OR    $                 each accident/occurrence
                                  $     NA       each accident/occurrence
               2.                 I select Economic-Only UMBI Coverage, which provides compensation for economic
                    Initials      losses with the same limits as the Bodily Injury Liability Coverage indicated on the poli-
                                  cy.
               3.                 I select Economic-Only UMBI Coverage, which provides compensation for economic
                    Initials      losses with limits lower than the Bodily Injury Liability Coverage limits indicated on the
                                  policy:
                                  $     NA       each person                           OR    $                 each accident/occurrence
                                  $     NA       each accident/occurrence
               4.                 I do not want UMBI Coverage. I understand that I will not be compensated through UMBI
                    Initials      coverage for losses arising from an accident caused by an uninsured/underinsured motor-
of 376




                                  ist.
                                                                 SIGNATURE

           The choice indicated and initialed on this form will apply to all persons and/or entities insured under this
375




           policy. This choice shall apply to the motor vehicles described in this policy and to any replacement
           vehicles, to all renewals of this policy, and to all reinstatement, substitute or amended policies until a
           written request is made for a change to the Bodily Injury Liability Limits, the UMBI limits or UMBI Coverage.


                    Named Insured or Legal Representative (Please Print)


                    Signature of a Named Insured or Legal Representative

                                                                                                                BZS (17) 57616446
                               Date                                                                                   Policy Number

                                                                 Ohio Security Insurance Company
                                                                                              Insuring Company
                                                        2013 Liberty Mutual Insurance. All rights reserved.
           NP 89 48 10 13             Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 380 of 524 PageID 380




                                    This page intentionally left blank.
of 376
376
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 381 of 524 PageID 381
                                                                                                                       34 2992



           USO
           57616446
                                                                           INSURANCE INTERMEDIARIES INC
           11/02/2017
                                                                           280 N HIGH ST STE 300
                                                                           COLUMBUS, OH 43215-2535
57616446




           We strive to produce a quality product for our agents to deliver to the policyholder. In doing so,
           we ask that you assist us by taking time to review the enclosed policy accuracy. If there are any
           modifications that need to be made, we request that you return this letter to the Business Center
           outlining what is in error.

           Named Insured:         CLEARCOMM OF TAMPABAY, INC.
005686




           Corrections needed to be made on this policy (This form is not for routine change requests):
560




           Thank you for your assistance.


           Please send to:         Liberty Mutual Insurance
14
of




                                  ATTENTION: C.S.I. UNIT
1




           CAU:



           NONE
                                                                                                                       Exhibit
                                                                                                                                         exhibitsticker.com




                                                                                                                           2
                                                                                                                Ohio Security v. Clearcomm
     Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 382 of 524 PageID 382




                                This page intentionally left blank.
14
of
2
               Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 383 of 524 PageID 383

                                                      Policyholder       Information

           Named Insured & Mailing Address                                      Agent Mailing Address & Phone No.

           CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
           PO Box 10216                                                         INSURANCE INTERMEDIARIES INC
           C / O Bruce Kadoura                                                  280 N HIGH ST STE 300
           Largo, FL 33773                                                      COLUMBUS, OH 43215-2535




                                Dear Policyholder:
57616446




                                We know you work hard to build your business. We work together with your agent,
                                INSURANCE INTERMEDIARIES INC                    (800) 444-1744
                                to help protect the things you care about. Thank you for selecting us.
005686




                                Enclosed are your insurance documents consisting of:




                                         .   Commercial Umbrella
560




                                To find your limits of insurance and premium please refer to your Declarations
                                page(s). Please refer to your policy for specific coverages.

                                If you have any questions or changes that may affect your insurance needs, please
                                contact your Agent at (800) 444-1744
                                                                  .



                                                            .     Verify that all information is correct
                                                            .     If you have any changes, please contact your
                                                                  Agent at (800) 444-1744
                                         Reminders          .     In case of a claim, call your Agent or 1-800-362-0000
14
of




           You Need To Know
3




           .   CONTINUED ON NEXT PAGE




           To report a claim, call your Agent or 1-800-362-0000

           DS 70 20 01 08
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 384 of 524 PageID 384

     You Need To Know - continued

     .   NOTICE(S) TO POLICYHOLDER(S)
         The Important Notice(s) to Policyholder(s) provide a general explanation of changes in coverage to your policy. The
         Important Notice(s) to Policyholder(s) is not a part of your insurance policy and it does not alter policy provisions or
         conditions. Only the provisions of your policy determine the scope of your insurance protection. It is important that you
         read your policy carefully to determine your rights, duties and what is and is not covered.


         FORM NUMBER                   TITLE
         NP 73 12 01 15                Terrorism Insurance Premium Notice And Opportunity To Reject
         NP 89 69 11 10                Important Policyholder Information Concerning Billing Practices
         NP 99 99 02 16                Important Notice to Policyholders Amendment of Aircraft Exclusion

     .   This policy will be direct billed. You may choose to combine any number of policies on one bill with your billing
         account. Please contact your agent for more information.
14
of
4
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 385 of 524 PageID 385



                                                                    11/15/2016

           CLEARCOMM OF TAMPABAY, INC.                                    USO (17)    57 61 64 46
                                                                          From 11/02/2016 To 11/02/2017
           PO Box 10216
           Largo, FL 33773


           (800) 444-1744
           INSURANCE INTERMEDIARIES INC

           280 N HIGH ST STE 300
57616446




           COLUMBUS, OH 43215-2535

                                            TERRORISM INSURANCE PREMIUM DISCLOSURE
                                                   AND OPPORTUNITY TO REJECT
005686




           This notice contains important information about the Terrorism Risk Insurance Act and its effect on your
           policy. Please read it carefully.
           THE TERRORISM RISK INSURANCE ACT
           The Terrorism Risk Insurance Act, including all amendments ("TRIA" or the "Act"), establishes a program
           to spread the risk of catastrophic losses from certain acts of terrorism between insurers and the federal
           government. If an individual insurer’s losses from certified acts of terrorism exceed a specified deductible
           amount, the government will reimburse the insurer for a percentage of losses (the "Federal Share") paid in
560




           excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program Trig-
           ger". An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
           billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
           this amount. If aggregate insured losses exceed $100 billion, losses up to that amount may be pro-rated, as
           determined by the Secretary of the Treasury.
           The Federal Share and Program Trigger by calendar year are:


                             Calendar Year                  Federal Share                 Program Trigger
                                   2015                          85%                        $100,000,000
                                   2016                          84%                        $120,000,000
                                   2017                          83%                        $140,000,000
14




                                   2018                          82%                        $160,000,000
of




                                   2019                          81%                        $180,000,000
                                   2020                          80%                        $200,000,000
5




           MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE-
           MIUM
           TRIA requires insurers to make coverage available for any loss that occurs within the United States (or
           outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified
           act of terrorism" AND that is otherwise covered under your policy.
           A "certified act of terrorism"   means:
                A ny act that is certified by the Secretary of the Treasury , in consultation        with the Secretary of
               Homeland Security, and the Attorney General of the United States.
               (i)   to be an act of terrorism;



           NP 73 12 01 15                               2015 Liberty Mutual Insurance                           Page 1 of 2
      Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 386 of 524 PageID 386
         (ii) to be a violent act or an act that is dangerous to
              (I) human life;
              (II) property; or
              (III) infrastructure;
         (iii) to have resulted in damage within the United States, or outside of the United States in the case of
               (I) an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
                    vessel (or a vessel based principally in the United States, on which United States income tax is
                    paid and whose insurance coverage is subject to regulation in the United States); or
               (II) the premises of a United States mission; and
         (iv) to have been committed by an individual or individuals as part of an effort to coerce the civilian
              population of the United States or to influence the policy or affect the conduct of the United States
              Government by coercion.
     REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO
     We have included in your policy coverage for losses resulting from "certified acts of terrorism"       as defined
     above.
     THE PREMIUM CHARGE FOR THIS COVERAGE APPEARS ON THE DECLARATIONS PAGE OF THE POLICY
     AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
     ERNMENT UNDER THE ACT. If we are providing you with a quote, the premium charge will also appear on
     your quote as a separate line item charge.
     IF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
     EDGEMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any rejection is received
     within (30) days of the effective date of your policy.
     Before making a decision to reject terrorism      insurance, refer to the Underlying     Coverage Requirement
     located at the end of this Notice.

         I hereby reject this offer of coverage. I understand that by rejecting this offer, I will have no coverage for
         losses arising from a "certified acts of terrorism" and my policy will be endorsed accordingly.

     Policyholder/Applicant’s      Signature                   Print Name                         Date Signed



     Named Insured                                                       Policy Number
     CLEARCOMM OF TAMPABAY, INC.                                   USO    (17)     57 61 64 46


     Policy Effective/Expiration    Date
     From 11/02/2016 To 11/02/2017

     UNDERLYING COVERAGE REQUIREMENT
14
of




     This policy will apply to Terrorism Coverage only in excess of the total amounts stated as the applicable
     limits of the underlying policies listed in the Schedule of Underlying Insurance and the applicable limits of
     any other insurance providing coverage to you during the Policy Period.
6




     If you fail to comply with this Underlying Coverage Requirement and you do not maintain your underlying
     limits as scheduled, we will only be liable to the same extent that we would have been had you fully
     complied with this requirement.
     IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:
         Attn: Commercial Lines Division - Terrorism
         P.O. Box 66400
         London, KY 40742-6400
     The summary of the Act and the coverage under your policy contained in this notice is necessarily general
     in nature. Your policy contains specific terms, definitions, exclusions and conditions. In case of any
     conflict, your policy language will control the resolution of all coverages questions. Please read your
     policy carefully.
     If you have any questions regarding this notice, please contact your agent.

     NP 73 12 01 15                               2015 Liberty Mutual Insurance                            Page 2 of 2
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 387 of 524 PageID 387
                                                                                                        NP 89 69 11 10




                                 IMPORTANT POLICYHOLDER INFORMATION
                                     CONCERNING BILLING PRACTICES

           Dear Valued Policyholder: This insert provides you with important information about our policy billing
           practices that may affect you. Please review it carefully and contact your agent if you have any questions.

           Premium Notice: We will mail you a policy Premium Notice separately. The Premium Notice will provide
           you with specifics regarding your agent, the account and policy billed, the billing company, payment plan,
           policy number, transaction dates, description of transactions, charges/credits, policy amount balance, mini-
           mum amount, and payment due date. This insert explains fees that may apply to and be shown on your
           Premium Notice.
57616446




           Available Premium Payment Plans:
               Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
               balance shown on your Premium Notice in full. No installment billing fee applies when the Annual
               Payment Plan applies.
005686




               Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
               installments (e.g.: quarterly or monthly installments - Installment Payment Plans vary by state). As
               noted below, an installment fee may apply when the Installment Payment Plan applies.

           The Premium Payment Plan that applies to your policy is shown on the top of your Premium Notice. Please
           contact your agent if you want to change your Payment Plan election.

           Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Installment
560




           Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
           charge will not apply, however, if you pay the entire balance due when you receive the bill for the first
           installment. Because the amount of the installment charge varies from state to state, please consult your
           Premium Notice for the actual fee that applies.

           Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
           request you submit to us due to insufficient funds in your account or for some other reason. If that is the
           case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
           will apply. Because the amount of the return fee varies from state to state, please consult your Premium
           Notice for the actual fee that applies.

           Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
           is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
           future date that will also reflect a late payment fee charge. Issuance of the cancellation notice due to
           non-payment of a scheduled installment(s) may result in the billing and collection of all or part of any
14




           outstanding premiums due for the policy period. Late Payment Fees vary from state to state and are not
of




           applicable in some states.

           Special Note: Please note that some states do not permit the charging of certain fees. Therefore, if your
           state does not allow the charging of an Installment Payment Plan, Dishonored Payment or Late Payment
7




           Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

           EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
           Notices and, in most cases, will not be charged installment fees. For more information on our EFT-Auto-
           matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

           Once again, please contact your agent if you have any questions about the above billing practice informa-
           tion.

                                  Thank you for selecting us to service your insurance needs.




           NP 89 69 11 10                 2010 Liberty Mutual Insurance Company. All rights reserved.       Page 1 of 1
      Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 388 of 524 PageID 388
                                                                                                  NP 99 99 02 16

                             IMPORTANT NOTICE TO POLICYHOLDERS
                              AMENDMENT OF AIRCRAFT EXCLUSION

     Dear Valued Policyholder,

     Thank you for selecting us as your carrier for your excess liability insurance. This notice contains a brief
     summary of the coverage changes made to your policy.

     The changes outlined below are organized by individual endorsements. Please note that not all of the
     endorsements noted may apply to your specific policy. In addition, this notice does not reference every
     editorial change made to the endorsement or coverage form, only material (or significant) coverage
     changes.

     Please read your policy and review your Declarations page for complete coverage information. No coverage
     is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
     discrepancies between your policy and this notice, the provisions of the policy shall prevail.

     Should you have questions after reviewing the changes outlined below, please contact your independent
     agent. Thank you for your business.

                                          SUMMARY OF POLICY CHANGES

     If your renewal policy contains endorsement CU 89 21 07 15 AMENDMENT OF AIRCRAFT EXCLUSION and
     your prior policy contained endorsement CU 89 21 01 13 AMENDMENT OF AIRCRAFT EXCLUSION then the
     following changes apply to your policy:

         POTENTIAL RESTRICTION OF COVERAGE

         Coverage is potentially restricted in that the exclusionary wording is amended to exclude "bodily
         injury" and "property damage" arising out of the ownership, maintenance, use or entrustment to others
         of any aircraft, if such aircraft is owned or operated by or rented or loaned to any "insured".

         CLARIFYING, EDITORIAL AND PROCEDURAL CHANGES

         This endorsement has been revised to align more closely with the aircraft exclusionary language in
         your underlying liability insurance. Language was added for those aircraft operated by or rented or
         loaned to any "insured".

         Editorial changes are made throughout to achieve consistency among forms and improve readability .
14
of
8




     NP 99 99 02 16                             2015 Liberty Mutual Insurance                         Page 1 of 1
                       Case 8:19-cv-02416-SDM-JSS    Document
                                               Coverage Is Provided1In: Filed 09/30/19 Page 389 of 524Number:
                                                                                                 Policy PageID 389
                                                               The Ohio Casualty Insurance Company                        USO      (17) 57 61 64 46


                                                               Commercial          Umbrella
                                                               Policy Declarations
                                                               Basis: Occurrence

                      (ITEM 1) NAMED INSURED & MAILING ADDRESS                                 AGENT MAILING ADDRESS & PHONE NO.

                      CLEARCOMM OF TAMPABAY, INC.                                              (800) 444-1744
                      PO Box 10216                                                             INSURANCE INTERMEDIARIES INC
                      C / O Bruce Kadoura                                                      280 N HIGH ST STE 300
                      Largo, FL 33773                                                          COLUMBUS, OH 43215-2535


                      Named Insured Is: CORPORATION
57616446




                      Named Insured Business Is: CELL PHONE STORE


                      (ITEM 2) POLICY PERIOD
005686




                      From 11/02/2016 TO 11/02/2017 12:01 AM Standard Time at Insured Mailing Location


                      (ITEM 3) PREMIUM CHARGES
                      Explanation of      DESCRIPTION                                                                                           PREMIUM
                      Charges
                                          Commercial Umbrella                                                                             $4,733.00
                                             Certified Acts of Terrorism Coverage                                    $47.00              (Included)
560




                                  Total Advance Charges                                                                                  $4,733.00
                                                                                                                           Note: This is not a bill


                      BASIS OF PREMIUM:                  NON-AUDITABLE( X)                      AUDITABLE( )

                      IN THE EVENT OF CANCELLATION BY THE NAMED INSURED, THE COMPANY WILL RECEIVE AND
                      RETAIN NO LESS THAN ( 0% ) OF THE POLICY PREMIUM AS THE MINIMUM RETAINED PREMIUM
                      PLUS CERTIFIED ACTS OF TERRORISM COVERAGE AND ANY APPLICABLE TAXES AND SURCHARGES.


                      (ITEM 4) LIMITS OF INSURANCE

                                             DESCRIPTION                                                                                        LIMIT
14
of




                                             EACH OCCURRENCE                                                                             $5,000,000
                                             AGGREGATE (WHERE APPLICABLE)                                                                $5,000,000
                                             PRODUCTS-COMPLETED OPERATIONS AGGREGATE                                                     $5,000,000
9




                                             SELF-INSURED RETENTION                                                                             $10,000




                      Servicing Office    Ohio Regional Office
                      and Issue Date      11/15/16                                                       Authorized Representative

                      To report a claim, call your Agent or 1-800-362-0000

                      DS 70 22 01 08
           11/15/16          57616446       N0164234     560                        OCAOPPNO           AGENT COPY         005686         PAGE     9     OF   14
                 Case 8:19-cv-02416-SDM-JSS    Document
                                         Coverage Is Provided1In: Filed 09/30/19 Page 390 of 524Number:
                                                                                           Policy PageID 390
                                                         The Ohio Casualty Insurance Company                   USO      (17) 57 61 64 46




                (ITEM 5) SCHEDULE OF UNDERLYING INSURANCE:
                CARRIER, POLICY
                NUMBER AND PERIOD                                    TYPE OF COVERAGE            LIMITS OF INSURANCE

                OHIO SECURITY INSURANCE                              BUSINESSOWNERS              $1,000,000 LIABILITY AND
                COMPANY                                              LIABILITY                              MEDICAL EXPENSE
                                                                                                            LIMIT
                                                                                                 $2,000,000 OTHER THAN PRODUCTS
                                                                                                            - COMPLETED
                                                                                                            OPERATIONS AGGREGATE
                                                                                                 $2,000,000 PRODUCTS - COMPLETED
                                                                                                            OPERATIONS AGGREGATE
                                                                                                            LIMIT



                                                                     Includes Non-Owned and/or Hired Auto Liability


                BZS(17)57616446
                11/02/2016 - 11/02/2017


                OHIO SECURITY INSURANCE                              EMPLOYERS                   $1,000,000 BODILY INJURY EACH
                COMPANY                                              LIABILITY*                             ACCIDENT LIMIT

                                                                                                 $1,000,000 BODILY INJURY BY
                XWS(17)57616446                                                                             DISEASE AGGREGATE
                11/02/2016 - 11/02/2017                                                                     LIMIT
                                                                                                 $1,000,000 BODILY INJURY BY
                                                                                                            DISEASE EACH
                                                                                                            EMPLOYEE LIMIT
                *EMPLOYERS LIABILITY COVERAGE IS NOT PROVIDED FOR CLAIMS BY EMPLOYEES WHO ARE
                SUBJECT TO THE WORKERS COMPENSATION LAWS OF NEW YORK
14
of
10




                To report a claim, call your Agent or 1-800-362-0000

                DS 70 23 01 08
     11/15/16         57616446        N0164234     560                    OCAOPPNO             AGENT COPY      005686         PAGE   10    OF   14
                        Case 8:19-cv-02416-SDM-JSS    Document
                                                Coverage Is Provided1In: Filed 09/30/19 Page 391 of 524Number:
                                                                                                  Policy PageID 391
                                                                    The Ohio Casualty Insurance Company                  USO      (17) 57 61 64 46




                      POLICY FORMS AND ENDORSEMENTS

                      This section lists all the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                      information concerning your coverage.
                      FORM NUMBER                     TITLE
                      CU   60   02   06   97              Commercial Umbrella Coverage Form
                      CU   60   05   06   97              Named Insured
                      CU   60   30   06   97              Care, Custody or Control Exclusion - Real or Personal Property
57616446




                      CU   60   39   01   15              Cap On Losses From Certified Acts Of Terrorism
                      CU   60   40   01   15              Underlying Coverage Requirement For Certified Acts Of Terrorism
                      CU   61   06   01   13              Auto Liability - Following Form
                      CU   61   79   09   00              District of Columbia Changes - Cancellation
005686




                      CU   63   44   06   97              Foreign Liability - Following Form
                      CU   63   80   12   04              Fungi or Bacteria Exclusion
                      CU   64   79   05   09              Exclusion - Recording and Distribution of Material or Information in Violation
                                                          of the Law
                      CU   64   82   07   14              Amendment - Electronic Data
                      CU   64   87   10   05              Economic or Trade Sanctions Condition Endorsement
560




                      CU   64   92   01   13              Mobile Equipment - Following Form
                      CU   64   95   12   07              Waiver Transfer Rights of Recovery Against Others
                      CU   65   08   01   15              Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
                      CU   88   01   12   02              War Liability Exclusion
                      CU   88   03   12   07              Employment Related Practices Exclusion
                      CU   88   04   07   14              Professional Services Exclusion
                      CU   88   31   05   09              Personal and Advertising Injury - Following Form
                      CU   88   39   07   14              Amendment of Definition of Insured
                      CU   88   41   02   10              Amendment of Pollution Exclusion
                      CU   88   54   09   00              District of Columbia Changes - Suspension of Auto Coverage
                      CU   89   19   01   13              Amendment of Watercraft Exclusion
                      CU   89   21   07   15              Amendment of Aircraft Exclusion
14
of




                      CU   89   40   05   16              Crisis Management Coverage
                      CU   89   45   10   14              Access or Disclosure Of Confidential Or Personal Information And Data-Related -
                                                          Liability with Limited Bodily Injury Exception Exclusion
11




                       In witness whereof, we have caused this policy to be signed by our authorized officers.




                                      Mark Touhey                                            Paul Condrin
                                        Secretary                                             President

                       To report a claim, call your Agent or 1-800-362-0000
                       DS 70 23 01 08

           11/15/16             57616446       N0164234       560                    OCAOPPNO               AGENT COPY   005686         PAGE   11    OF   14
     Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 392 of 524 PageID 392




                                This page intentionally left blank.
14
of
12
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 393 of 524 CU
                                                                                 PageID
                                                                                    60 05 393
                                                                                          06 97


                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                                     NAMED INSURED
           The Named Insured listed in Item 1 of the Declarations is changed to the following:
           CLEARCOMM OF TAMPABAY, INC

           CLEARCOMM NC INC

           WIRELESS WORKS LLC
57616446




           CLEARCOMM BAWA INC

           CLEARCOMM PENN INC
005686




           CLEARCOMM NA INC

           METROPAY INC

           CLEARCOMM OF TEXAS, INC

           CLEARCOMM SOVA, INC
560
14
of
13




           This endorsement does not change any other provision of the policy.



           CU 60 05 06 97                                  (Page 1 of 1)
     Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 394 of 524 PageID 394




                                This page intentionally left blank.
14
of
14
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 395 of 524 PageID 395
                                                                                                                        34 2992



           XWS
           57616446
                                                                           INSURANCE INTERMEDIARIES INC
           11/02/2017
                                                                           280 N HIGH ST STE 300
                                                                           COLUMBUS, OH 43215-2535
57616446




           We strive to produce a quality product for our agents to deliver to the policyholder. In doing so,
           we ask that you assist us by taking time to review the enclosed policy accuracy. If there are any
           modifications that need to be made, we request that you return this letter to the Business Center
           outlining what is in error.

           Named Insured:         CLEARCOMM OF TAMPABAY, INC.
006428




           Corrections needed to be made on this policy (This form is not for routine change requests):
560




           Thank you for your assistance.


           Please send to:         Liberty Mutual Insurance
of 128




                                  ATTENTION: C.S.I. UNIT
1




           CAU:



           NONE

                                                                                                                   Exhibit
                                                                                                                                     exhibitsticker.com




                                                                                                                       3
                                                                                                            Ohio Security v. Clearcomm
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 396 of 524 PageID 396




                                    This page intentionally left blank.
of 128
2
               Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 397 of 524 PageID 397

                                                     Policyholder        Information

           Named Insured & Mailing Address                                      Agent Mailing Address & Phone No.

           CLEARCOMM OF TAMPABAY, INC.                                          (800) 444-1744
           PO Box 10216                                                         INSURANCE INTERMEDIARIES INC
           Largo, FL 33773                                                      280 N HIGH ST STE 300
                                                                                COLUMBUS, OH 43215-2535
57616446




                                Dear Policyholder:
                                We know you work hard to build your business. We work together with your agent,
                                INSURANCE INTERMEDIARIES INC                    (800) 444-1744
                                to help protect the things you care about. Thank you for selecting us.
006428




                                Enclosed are your insurance documents consisting of:




                                        .    Workers Compensation And Employers Liability Insurance
                                             Policy, Information Page, Endorsements and Other Documents
560




                                To find your specific coverages, limits of liability and premium, please refer to your
                                Workers Compensation and Employers Liability Insurance Policy Information Page,
                                extensions, the policy and endorsements.

                                If you have any questions or changes that may affect your insurance needs, please
                                contact your Agent at (800) 444-1744
                                                                  .

                                                            .     Verify that all information is correct
                                                            .     If you have any changes, please contact your
                                                                  Agent at (800) 444-1744
                                         Reminders          .     In case of a claim, call your Agent or 1-800-362-0000
of 128




           You Need To Know
3




           .   CONTINUED ON NEXT PAGE




           To report a claim, call your Agent or 1-800-362-0000

           DS 70 20 01 08
             Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 398 of 524 PageID 398

         You Need To Know - continued

         .   NOTICE(S) TO POLICYHOLDER(S)
             The Important Notice(s) to Policyholder(s) provide a general explanation of changes in coverage to your policy. The
             Important Notice(s) to Policyholder(s) is not a part of your insurance policy and it does not alter policy provisions or
             conditions. Only the provisions of your policy determine the scope of your insurance protection. It is important that you
             read your policy carefully to determine your rights, duties and what is and is not covered.


             FORM NUMBER                   TITLE
             DN E- 1A                      Deductible Notice of Election
             NP 70 04 07   16              Important Notice To Policyholders Drug-Free Workplace Premium Credit Program
             NP 70 53 01   00              Virginia Important Information Regarding Your Insurance
             NP 70 68 02   07              Texas Important Contact Information
             NP 70 81 06   01              Florida Notice
             NP 71 87 07   04              Application for Drug-Free Workplace Premium Credit Program
             NP 74 44 09   06              U.S. Treasury Department’s Office of Foreign Assets Control (OFAC) Advisory
                                           Notice to Policyholders
             NP 76 00 10 13                Texas Workers Compensation Policyholder Notice
             NP 88 61 04 10                Notice to Policyholders - South Carolina Workers’ Compensation Deductible
                                           Program
             NP 88 91 04 10                Florida Workers Compensation Deductible Program
             NP 89 69 11 10                Important Policyholder Information Concerning Billing Practices
             NP 90 69 07 06                Certification of Employer Workplace Safety Program Premium Credit
             NP 95 76 07 14                Louisiana Notice of Election/Revocation of Coverage
             OC 72 31 07 01                Certification of Drug-Free Workplace Premium Credit Program
             WC 34 45 11 99                Penalties For Illegally Hiring Minors

         .   This Workers Compensation and Employees Liability policy is auditable. Please refer to the conditions of the policy for
             details or contact your agent.

         .   This policy will be direct billed. You may choose to combine any number of policies on one bill with your billing
             account. Please contact your agent for more information.
of 128
4
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 399 of 524 PageID 399
                                                                                                                NP 95 76 07 14

                                                     LOUISIANA
                                  NOTICE OF ELECTION/REVOCATION OF COVERAGE
                                   Under the Louisiana Workers’ Compensation Act



           Federal Employer Identification   Number (FEIN)        Company Name


           Address                                                                          City, State            Zip Code


           Officer* / Sole Proprietor / Partner* / LLC Member*:
57616446




                I, the undersigned officer / sole proprietor / partner / LLC member of the above named entity,
           do hereby ELECTTO BE EXEMPT FROM COVERAGEunder the Louisiana Workers’ Compensation Act
           L.S.A.R.S.23:1035(A), effective on the date indicated below. It is further agreed that this election
           shall be in effect until the undersigned gives the carrier written notice to the contrary. I also certify
006428




           that I qualify for the election according to L.S.A.R.S. 23:1035 and 12:1301(A)(13).

               I, the undersigned officer / sole proprietor / partner / LLC member of the above named entity,
           do hereby REVOKETHE EXEMPTION FROM COVERAGEexecuted earlier and elect to be covered under the
           Louisiana Workers’ Compensation Act L.S.A.R.S. 23:1035(A), effective on the date indicated below.
                             *An Officer / Partner / LLC member electing to be exempt from coverage
                               must have at least 10% ownership in the company listed above. Each
560




                            Officer / Sole Proprietor / Partner / LLC member must sign a separate form.



           Signature                                                                 Date



           Print name and title                                                      Date of Birth or Social Security Number



           Address                                                                City, State                 Zip Code
of 128




           Agency name
5




           Address                                                                City, State                 Zip Code

                                  Please return the signed and completed form to the address below:

                                                      Liberty Mutual Insurance
                                                   1913 E Kentucky Avenue Suite 1
                                                          Ruston LA 71270

                                                       Telephone 1-800-551-5100



           NP 95 76 07 14                       2014 Liberty Mutual Insurance. All rights reserved.                 Page 1 of 1
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 400 of 524 PageID 400




                                    This page intentionally left blank.
of 128
6
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 401 of 524 PageID 401
                                                    DEDUCTIBLE NOTICE OF ELECTION

           Texas law permits an employer to obtain workers compensation insurance with a deductible. The insurance
           applies only to benefits payable under Texas workers compensation law. When a deductible is elected, the
           policyholder is required to reimburse the insurance carrier for benefits payable under the law up to the
           deductible amount and a credit is applied to the policy. Premium credits are determined based on the
           deductible selected and the hazard group. The hazard group is determined by the classification that pro-
           duces the largest amount of estimated Texas standard premium.

           You are not required to choose a deductible. If you do choose one, your insurance company will pay the
           deductible amount for you, but you must reimburse the insurance company within 30 days after they send
           you notice that payment is due. If you fail to reimburse the insurance company, they may cancel the policy
           upon ten days written notice, and any resulting premium may be applied to the deductible amount owed.

           If a deductible amount is desired, please indicate below.
57616446




                    Yes, I want a deductible of (select only one):
                    1.   $                                          per accident
                    2.   $                                          per claim
                    3.   $                                          medical-only
006428




                         applied to benefits payable under the Texas Workers Compensation Law. I understand that the
                         company will pay the deductible amount and seek reimbursement                                .
                                                                                         (monthly, quarterly or other)



                    No, I do not want a deductible applied to benefits payable under the Texas Workers Compensation
560




                    Law.

                    Yes, I do want a deductible policy, but am unable to obtain one for the following reason:




           The deductible plans have been explained to me.




                          Signature and Title                                                         Date
of 128




                   Employer Name (print or type)                                                     Address


           Ohio Security Insurance Company
7




                           Insurance Company

           XWS (17) 57616446                             11/02/2016
                 Policy No.                              Effective Date




           DNE-1A (Ed. 6-14)
              Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 402 of 524 PageID 402



                                                                                                      NP 70 04 07 16
                                               IMPORTANT NOTICE
                                               TO POLICYHOLDERS
                              Drug-Free Workplace Premium Credit Program

         To promote safety in the workplace, we will support our policyholders and, where legally allowed, reward
         you with a drug-testing credit. To be eligible for the credit, you must adopt and maintain a drug-free
         workplace program that meets our standard program rules and all relevant state and federal drug testing
         laws.

         Send us a copy of your substance abuse policy along with the completed certification form, which is
         attached to your insurance policy. This will give us an overview of your current drug-testin g program so we
         can contact you to determine eligibility for a credit.

         For assistance or questions, contact our Risk Control department for a Workplace Programs specialist at
         866-757-7324. We can provide general information about drug testing and also direct you to resources to
         help you qualify for state specific programs.

         We encourage you to protect the safety of your workers and take the responsibility   of developing a Drug-
         Free Workplace Program!

                                                   Risk Control Department
                                              Attn: Drug-Free Workplace Team
                                                       P.O. Box 188060
                                                      Fairfield, OH 45018
of 128
8




         NP 70 04 07 16                             2016 Liberty Mutual Insurance                        Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 403 of 524 PageID 403

                                                                                                       NP 70 53 01 00


                                                       VIRGINIA NOTICE



                                    IMPORTANT CONTACT INFORMATION


           In the event you need to contact someone about this insurance for any reason, please contact your agent. If
           you have additional questions you may contact Liberty Mutual Insurance at the following address:


                                                        P.O. Box 188060
57616446




                                                      Fairfield, Ohio 45018
                                                         1-800-843-6446



           If you have been unable to contact or obtain satisfaction from the company or agent, you may contact the
006428




           Virginia State Corporation Commission’s Bureau of Insurance at:


                                                 Property and Casualty Division
                                                 State Corporation Commission
                                                       Bureau of Insurance
                                                          P.O. Box 1157
560




                                                      Richmond, VA 23218


                                             In-state toll-free calls: 1-800-552-7945
                                                 Out-of-state calls: 804-371-9741



           Written correspondence is preferable so that a record of your inquiry is maintained. When contacting your
           agent, company or the Bureau of Insurance, have your policy number available.


                                           The Ohio Casualty Insurance Company
                                            West American Insurance Company
                                            American Fire & Casualty Company
of 128




                                             Ohio Security Insurance Company
9




           NP 70 53 01 00                                                                                  Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 404 of 524 PageID 404

                          TEXAS                                                   TEXAS
                     IMPORTANT NOTICE                                       AVISO IMPORTANTE
              IMPORTANT CONTACT INFORMATION                            INFORMACION IMPORTANTE DE
                                                                              COMUNICARSE

         To obtain information   or make a complaint:          Para obtener informacion    o para someter una
                                                               queja:

         You may call Liberty Mutual Insurance’s toll-free     Usted puede llamar al numero de telefono gratis
         telephone number for information or to make a         de Liberty Mutual Insurance para informacion o
         complaint at                                          para someter una queja al

                          1-800-443-2534                                        1-800-443-2534

         You may also write to Liberty Mutual Insurance        Usted tambien puede escribir a Liberty Mutual
         at:                                                   Insurance:
         Liberty Mutual Insurance                              Liberty Mutual Insurance
         P.O. Box 833906                                       P.O. Box 833906
         Richardson, Texas 75083-3906                          Richardson, Texas 75083-3906

         You may contact the Texas Department of Insur-        Puede comunicarse con el Departamento de
         ance to obtain information on companies, cov-         Seguros de Texas para obtener informacion
         erages, rights or complaints at                       acerca de companias, coberturas, derechos o
                                                               quejas al

                          1-800-252-3439                                        1-800-252-3439

         You may write the Texas Department        of Insur-   Puede escribir al Departamento     de Seguros de
         ance                                                  Texas
         P.O. Box 149104                                       P.O. Box 149104
         Austin, TX 78714-9104                                 Austin, TX 78714-9104
         FAX# (512) 475-1771                                   FAX # (512) 475-1771

         Web: http://www.tdi.state.tx.us                       Web: http://www.tdi.state.tx.us
         E-mail: ConsumerProtection@tdi.state.tx.us            E-mail: ConsumerProtection@tdi.state.tx.us

         PREMIUM OR CLAIM DISPUTES:                            DISPUTAS SOBRE PRIMAS O RECLAMOS:
of 128




         Should you have a dispute concerning your             Si tiene una disputa concerniente a su prima o a
         premium or about a claim you should contact           un reclamo, debe comunicarse con el agente o
         the agent or Liberty Mutual Insurance first. If the   Liberty Mutual Insurance primero. Si no se
         dispute is not resolved, you may contact the          resuelve     la    disputa,   puede     entonces
         Texas Department of Insurance.                        comunicarse con el departmento (TDI).
10




         ATTACH THIS NOTICE TO YOUR POLICY:                    UNA ESTE AVISO A SU POLIZA:

         This notice is for information only and does not      Este aviso     es solo   para    proposito de
         become a part or condition of the attached doc-       informacion   y no se convierte en parte o
         ument.                                                condicion del documento adjunto.




         NP 70 68 02 07                                                                               Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 405 of 524 PageID 405
                                                                                NP 70 81 06 01
                                                     FLORIDA NOTICE


           The following statement is added to the policy:

           Any questions or problems concerning your policy, please contact:

           A.   Your agent,

           B.   Your local Liberty Mutual Insurance Servicing Office

                MAILING ADDRESS:
                P.O. Box 49130
57616446




                Charlotte, NC 28277-9130
                704-759-7661
006428
560
of 128
11




           NP 70 81 06 01                                                          Page 1 of 1
              Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 406 of 524 PageID  406
                                                                                    NP 71 87 07 04


                                                                  FORM 09-1
         NOTICE TO EMPLOYER: If you have a Drug-Free Workplace Program established and maintained in accor-
         dance with Florida law, and you would like to apply for the 5% premium credit that is available, please
         complete this form for each policy period in which you would like to receive the credit and forward it to
         your insurer.
                          APPLICATION FOR DRUG-FREE WORKPLACE PREMIUM CREDIT PROGRAM

         Name of Employer:
         Date Program Implemented:
         Testing:
         Procedures for drug testing have been established and/or drug testing has been conducted in the following
         areas:
                Job applicant                                                 Routine fitness for duty
                Reasonable suspicion                                          Follow-up testing to Employee Assistance Pro-
                                                                              gram
         Notice of Employer’s Drug Testing Policy:
                Copy to all employees prior to                                Show notice of drug testing on vacancy
                testing                                                       announcements
                Posted on employer’s premises                                 Copies available in personnel office or other suit-
                                                                              able locations
                Copy to job applicants prior to testing
                                                                              No notice required because the employer
                General notice given 60 days prior to                         had a drug testing program in place prior
                testing                                                       to July 1, 1990
         Education:
                Resource file on providers
                Employee Assistance Program
                Education
         Name of Medical Review Officer:
         A.     Name of approved Agency for Health Care Administration           Lab or United States Department of Health and
                Human Services Certified Laboratory:
         B.     Phone #: (         )
         C.     Address:
         Your certification is subject to physical verification by the insurer. Your policy is subject to additional premium
of 128




         for reimbursement of premium credit, and cancellation provisions of the policy if it is determined that you
         misrepresented your compliance with Florida law. Any person who knowingly and with intent to injure, de-
         fraud, or deceive any insurer files a statement of claim or an application containing any false, incomplete, or
         misleading information is guilty of a felony of the third degree.
12




                               Employer Name                                         Officer/Owner Signature*


                                       Date                                                     Title
         * Application must be signed by an officer or owner.
         THE ABOVE SIGNED CERTIFIES THAT THIS INFORMATION IS A TRUE AND FACTUAL DEPICTION OF THEIR
         CURRENT PROGRAM.

              Notary Public’s Signature                            Date                          Exp. of Commission




          2004 National Council on Compensation Insurance, Inc.                                                    NC3010 (TB00002)

         NP 71 87 07 04
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 407 of 524 PageID 407


                                                                                                                          NP 74 44 09 06


                            U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
                                        ASSETS CONTROL ("OFAC")
                                   ADVISORY NOTICE TO POLICYHOLDERS

           No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
           your policy. You should read your policy and review your Declarations page for complete information on the
           coverages you are provided.

           This Notice provides information concerning possible impact on your insurance coverage due to directives
57616446




           issued by OFAC. Please read this Notice carefully.

           Please refer any questions you may have to your insurance agent.

           The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presiden-
006428




           tial declarations of "national emergency". OFAC has identified and listed numerous:
                   Foreign agents;
                   Front organizations;
                   Terrorists;
                   Terrorist organizations; and
                   Narcotics traffickers;
560




           as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
           Treasury’s web site - http//www.treas.gov/ofac.

           In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
           entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
           National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
           contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
           considered to be such a blocked or frozen contract, no payments nor premium refunds may be made
           without authorization from OFAC. Other limitations on the premiums and payments also apply.
of 128
13




                                                   2011 Liberty Mutual Insurance. All rights reserved.
           NP 74 44 09 06        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 408 of 524 PageID 408
                                                                                                    NP 76 00 10 13


                                                         Cover Page

                                     TEXAS WORKERS COMPENSATION
                                         POLICYHOLDER NOTICE

         Your policy is issued in one of the following companies:

         American Fire and Casualty Company
         Ohio Casualty Insurance Company
         Ohio Security Insurance Company
         West American Insurance Company

         Pursuant to Texas Labor Code 411.066, Liberty Mutual Insurance is required to notify its policyholders
         that accident prevention services are available from Liberty Mutual Insurance at no additional charge.
         These services may include surveys, recommendations, training programs, consultations, analyses of
         accident causes, industrial hygiene, and industrial health services. Liberty Mutual Insurance is also re-
         quired to provide return-to-work coordination services as required by Texas Labor Code 413.021 and to
         notify you of the availability of the return-to-work reimbursement program for employers under Texas
         Labor Code      413.022. If you would like more information, contact Liberty Mutual Insurance at
         1-866-757-7324 and RCConsultingCenter@LibertyMutual.com           for accident prevention services, or
         1-877-397-2255 and RTWTexas@LibertyMutual.com for return-to-work coordination services. For informa-
         tion about these requirements call the Texas Department of Insurance, Division of Workers’ Compensation
         (TDI-DWC) at 1-800-687-7080 or for information about the return-to-work reimbursement program for
         employers call the TDI-DWC at (512) 804-5000. If Liberty Mutual Insurance fails to respond to your request
         for accident prevention services or return-to-work coordination services, you may file a complaint with
         the TDI-DWC in writing at http://www.tdi.texas.gov or by mail to Texas Department of Insurance, Division
         of Workers’ Compensation, MS-8, at 7551 Metro Center Drive, Austin, Texas 78744-1645.
of 128
14




         NP 76 00 10 13               2013 Liberty Mutual Insurance. All rights reserved.               Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 409 of 524 PageID 409
                                                                                                          NP 88 61 04 10



                       South Carolina Workers Compensation Deductible Program

           South Carolina Law requires all insurers offering Workers Compensation insurance in South Carolina to
           offer employers the option of a deductible, subject to the insurer’s determination of the employer’s financial
           ability to pay the deductible. Deductibles are available for medical and indemnity benefits in the amounts of
           $100, $200, $300, $400, $500, $1,000, $1,500, $2,000 or $2,500, per claim. You may choose only one deduct-
           ible amount.

           As an employer, you can accept or reject this deductible offering. If a deductible has not been included in
           your quotation or on your policy and you are interested in a deductible option, please contact your indepen-
           dent agent.
57616446
006428
560
of 128
15




           NP 88 61 04 10                                                                                    Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 410 of 524 PageID 410
                                                                                                       NP 88 91 04 10



                          Florida Workers Compensation Deductible Program

         Florida Law requires all insurers offering Workers Compensation insurance in Florida to offer employers the
         option of a deductible, subject to the insurer’s determination of the employer’s financial ability to pay the
         deductible. A medical and indemnity benefit deductible option in the amount of $2,500 is available in
         Florida.

         As an employer, you can accept or reject this deductible offering. If a deductible has not been included in
         your quotation or on your policy and you are interested in a deductible option, please contact your indepen-
         dent agent.
of 128
16




         NP 88 91 04 10                                                                                   Page 1 of 1
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 411 of 524 PageID 411
                                                                                                        NP 89 69 11 10




                                 IMPORTANT POLICYHOLDER INFORMATION
                                     CONCERNING BILLING PRACTICES

           Dear Valued Policyholder: This insert provides you with important information about our policy billing
           practices that may affect you. Please review it carefully and contact your agent if you have any questions.

           Premium Notice: We will mail you a policy Premium Notice separately. The Premium Notice will provide
           you with specifics regarding your agent, the account and policy billed, the billing company, payment plan,
           policy number, transaction dates, description of transactions, charges/credits, policy amount balance, mini-
           mum amount, and payment due date. This insert explains fees that may apply to and be shown on your
           Premium Notice.
57616446




           Available Premium Payment Plans:
               Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
               balance shown on your Premium Notice in full. No installment billing fee applies when the Annual
               Payment Plan applies.
006428




               Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
               installments (e.g.: quarterly or monthly installments - Installment Payment Plans vary by state). As
               noted below, an installment fee may apply when the Installment Payment Plan applies.

           The Premium Payment Plan that applies to your policy is shown on the top of your Premium Notice. Please
           contact your agent if you want to change your Payment Plan election.

           Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Installment
560




           Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
           charge will not apply, however, if you pay the entire balance due when you receive the bill for the first
           installment. Because the amount of the installment charge varies from state to state, please consult your
           Premium Notice for the actual fee that applies.

           Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
           request you submit to us due to insufficient funds in your account or for some other reason. If that is the
           case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
           will apply. Because the amount of the return fee varies from state to state, please consult your Premium
           Notice for the actual fee that applies.

           Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
           is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
           future date that will also reflect a late payment fee charge. Issuance of the cancellation notice due to
           non-payment of a scheduled installment(s) may result in the billing and collection of all or part of any
of 128




           outstanding premiums due for the policy period. Late Payment Fees vary from state to state and are not
           applicable in some states.

           Special Note: Please note that some states do not permit the charging of certain fees. Therefore, if your
           state does not allow the charging of an Installment Payment Plan, Dishonored Payment or Late Payment
17




           Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

           EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
           Notices and, in most cases, will not be charged installment fees. For more information on our EFT-Auto-
           matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

           Once again, please contact your agent if you have any questions about the above billing practice informa-
           tion.

                                  Thank you for selecting us to service your insurance needs.




           NP 89 69 11 10                 2010 Liberty Mutual Insurance Company. All rights reserved.       Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 412 of 524 PageID 412
                                                                                                                         NP 90 69 07 06

                    CERTIFICATION OF EMPLOYER WORKPLACE SAFETY PROGRAM PREMIUM CREDIT


         Employer Name: CLEARCOMM OF TAMPABAY, INC.


         Name of Contact Person:                                                            Telephone No.:


         Policy No.: 57616446                                                     Effective Date of Policy:           11/02/2016

         I am submitting a copy of my workplace safety program which meets the requirements of Section 440.1025,
         Florida Statutes. I certify that this safety program has been implemented in my workplace and is being
         maintained as submitted to my carrier.

         This is to certify that my workplace safety program meets or exceeds the following provisions as provided
         for in Section 440.1025, Florida Statutes:
             1)   Written safety policy and safety rules                      5) First aid
             2)   Safety inspections                                          6) Accident investigation
             3)   Preventive maintenance                                      7) Necessary record keeping
             4)   Safety training

         The workplace safety program and application I am submitting for the purpose of obtaining a premium
         credit do not contain any false, incomplete, or misleading information. I attest to the accuracy of the
         information submitted. I am aware that I may be subject to an on-site inspection by my carrier, for the
         purpose of validating the accuracy of this information.

         I am aware that any person who submits an application that contains false, misleading, or incomplete
         information provided with the purpose of avoiding or reducing the amount of premiums for workers’
         compensation coverage is a felony of the second degree, punishable as provided in Sections 775.082,
         775.083 or 775.084 Florida Statutes, or as otherwise punishable as provided under the law.


                                                                       State of Florida
                                                                       County of

                                                                       Sworn to, or affirmed, and subscribed before me
                              (Signature)
                                                                       this                     day of

                                                                       20          , by
of 128




                         (Print Name and Title)



                                (Date)                                                        (Signature of Notary)
18




                                                                                          (Expiration Date and Number)




         (NC3011)
         Form SAFETY 09-3

                           Copyright 1994-2006 National Council on Compensation Insurance, Inc. All Rights Reserved.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 413 of 524 PageID 413
                                                                                                                NP 95 76 07 14

                                                     LOUISIANA
                                  NOTICE OF ELECTION/REVOCATION OF COVERAGE
                                   Under the Louisiana Workers’ Compensation Act



           Federal Employer Identification   Number (FEIN)        Company Name


           Address                                                                          City, State            Zip Code


           Officer* / Sole Proprietor / Partner* / LLC Member*:
57616446




                I, the undersigned officer / sole proprietor / partner / LLC member of the above named entity,
           do hereby ELECTTO BE EXEMPT FROM COVERAGEunder the Louisiana Workers’ Compensation Act
           L.S.A.R.S.23:1035(A), effective on the date indicated below. It is further agreed that this election
           shall be in effect until the undersigned gives the carrier written notice to the contrary. I also certify
006428




           that I qualify for the election according to L.S.A.R.S. 23:1035 and 12:1301(A)(13).

               I, the undersigned officer / sole proprietor / partner / LLC member of the above named entity,
           do hereby REVOKETHE EXEMPTION FROM COVERAGEexecuted earlier and elect to be covered under the
           Louisiana Workers’ Compensation Act L.S.A.R.S. 23:1035(A), effective on the date indicated below.
                             *An Officer / Partner / LLC member electing to be exempt from coverage
                               must have at least 10% ownership in the company listed above. Each
560




                            Officer / Sole Proprietor / Partner / LLC member must sign a separate form.



           Signature                                                                 Date



           Print name and title                                                      Date of Birth or Social Security Number



           Address                                                                City, State                 Zip Code
of 128




           Agency name
19




           Address                                                                City, State                 Zip Code

                                  Please return the signed and completed form to the address below:

                                                      Liberty Mutual Insurance
                                                   1913 E Kentucky Avenue Suite 1
                                                          Ruston LA 71270

                                                       Telephone 1-800-551-5100



           NP 95 76 07 14                       2014 Liberty Mutual Insurance. All rights reserved.                 Page 1 of 1
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 414 of 524 PageID 414
                                                                                                          OC 72 31 07 01




                                 CERTIFICATION OF DRUG-FREE WORKPLACE
                                        PREMIUM CREDIT PROGRAM

         Name of Employer:

         Address:

         Contact Person:                                                Phone Number:

         Date Drug Testing Began:                                       Insurance Policy Number:

         Testing:
         Use the following options for all tests that apply =      A = All Employees, S = Safety Sensitive
                                                                   D = DOT Only, V = Named Drivers, N = None
               Post-Job Offer (Pre- employment)                              Post-Accident
               Reasonable Suspicion or Cause                                 Random        % tested on an annual basis
               Follow-up to Rehabilitation                                   Other

         Notice Given To Employees: (Check all that apply)
               Each employee was given a copy of the company’s Drug-Free Workplace policy.
               Notice was given to job applicants prior to testing

                     ** Please attach a copy of your company’s Drug-Free Workplace Program policy **

         Education/Training:
               Training was conducted at commencement           of drug testing program for:
                      Employees                                                Supervisors on Reasonable Cause

               Annual Training is conducted for:
                     Employees                                               Supervisors on Reasonable Cause

               Other Training:
of 128




         Rehabilitation:
              Company-sponsored Employee Assistance Program
              List of rehabilitation providers or hotlines provided/posted    to employees
20




         Laboratory and MRO:
         Name of SAMHSA-certified     laboratory:

         Name of Medical Review Officer:


         Officer/Owner Name                             Officer/Owner Signature                    Date


                    THE ABOVE CERTIFIES THAT THIS INFORMATION IS A TRUE AND FACTUAL DEPICTION
                     OF THEIR CURRENT DRUG-FREE WORKPLACE PROGRAM AND AGREES TO ABIDE BY
                                               THE ATTACHED RULES
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 415 of 524 PageID 415


                               IMPORTANT NOTICE FOR MARYLAND

                            PENALTIES FOR ILLEGALLY HIRING MINORS

                                 WORKERS COMPENSATION AND
                                EMPLOYERS LIABILITY INSURANCE

           IN COMPLIANCE WITH MARYLAND LAW, YOU ARE HEREBY NOTIFIED OF THE FOLLOWING INFORMA-
           TION CONCERNING EMPLOYMENT OF MINORS:
57616446




              (1) THE EMPLOYER MUST HAVE A WORK PERMIT FOR EACH EMPLOYEE WHO IS A MINOR, AS
                  REQUIRED IN TITLE 3, SUBTITLE 2 OF THE LABOR AND EMPLOYMENT ARTICLE;

              (2) IF THE EMPLOYER DOES NOT HAVE A WORK PERMIT FOR AN EMPLOYEE WHO IS A MINOR,
                  THE STATE WORKERS’ COMPENSATION COMMISSION MAY AWARD TWICE THE COMPENSA-
006428




                  TION AND DEATH BENEFITS OTHERWISE ALLOWED UNDER TITLE 9, SUBTITLE 6 OF THE
                  LABOR AND EMPLOYMENT ARTICLE IN A CLAIM BY THAT EMPLOYEE OR THAT EMPLOYEE’S
                  DEPENDENT; AND

              (3) THE EMPLOYER IS SOLELY LIABLE FOR ANY INCREASE IN COMPENSATION OR DEATH
                  BENEFITS IN A CLAIM BY A MINOR EMPLOYEE FOR WHOM THE EMPLOYER DOES NOT HAVE
                  A WORK PERMIT OR A DEPENDENT OF THAT EMPLOYEE.
560
of 128
21




           WC 34 45 11 99
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 416 of 524 PageID 416




                                    This page intentionally left blank.
of 128
22
                                                        Workers Compensation And Employers Liability Insurance Policy                          WC 00 00 01 A
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 417 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 417
                                                                    Ohio Security Insurance Company                            XWS (17) 57 61 64 46
                                                                                                                               Prior Policy Number:
                                                                                                                                        NEW
                      NCCI Co. No.        19291                                                                                Risk ID           913819993

                                                                    Workers Compensation               and
                                                                    Employers Liability Insurance Policy
                                                                                                                               See Risk ID Extension Page
                                                                    Information       Page

                      ITEM 1: The Insured & Mailing Address                                       Agent Mailing Address & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                                 (800) 444-1744
                      PO Box 10216                                                                INSURANCE INTERMEDIARIES INC
                      Largo, FL 33773                                                             280 N HIGH ST STE 300
                                                                                                  COLUMBUS, OH 43215-2535
57616446




                      ___Individual ___Partnership
                       X Corporation or                                                                                     FEIN: 364743346          NAICS:713120
006428




                      Other workplaces not shown above:

                      ITEM 2        The policy period is from       11/02/2016 to 11/02/2017               12:01 am StandardTimeat the insured’smailingaddress.
                      ITEM 3        A. Workers Compensation Insurance: Part One of the policy applies to the Workers Compensation Law
                                    of the states listed here: TX DC LA MD PA VA SC FL

                                    B. Employers Liability Insurance: Part Two of the policy applies to work in each state listed in Item 3.A.
560




                                    The limits of our liability under Part Two are:           Bodily Injury by Accident         $1,000,000 each accident
                                                                                              Bodily Injury by Disease          $1,000,000 policy limit
                                                                                              Bodily Injury by Disease          $1,000,000 each employee
                                    C. Other States Insurance: Part Three of the policy applies to the states, if any, listed here: See
                                    Extension of Information Page
                                    D. This policy includes these endorsements and schedules: See Policy Forms and Endorsements Summary
                      ITEM 4        The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating
                                    Plans. All information required below is subject to verification and change by audit.
                                    Classifications                                      Code      Premium Basis - Total      Rate per     Estimated
                                                                                         No.       Estimated Annual           $100 of      Annual
                                                                                                   Remuneration               Remuneration Premium

                      See Extension of Information Page(s)
of 128




                                    Total Estimated Annual Premium                                                                            $39,747.00


                                    Total Surcharges and Assessments                                                                              $184.00
23




                      Minimum Premium               $755.00             DC                       Total Estimated Cost                         $39,931.00
                      If indicated below, interim adjustments of premiums shall be made.
                                                                                                 Deposit Premium                              $39,931.00




                      Servicing Office       Ohio Regional Office                         Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 00 00 01 A (WC 30 10 E)
                                                                                                     1987 National Council on Compensation Insurance, Inc.
           11/22/16            57616446           N0200579    560                     OCAOPPNO               AGENT COPY        006428         PAGE    23   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 418 of 524 PageID 418




                                    This page intentionally left blank.
of 128
24
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 419 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 419
                                                                   Ohio Security Insurance Company                     XWS (17) 57 61 64 46
                                                                                                                       Policy Period:
                                                                                                                       From 11/02/2016 To 11/02/2017
                                                                                                                       Endorsement Period:
                                                                                                                       From               To
                      NCCI Co. No.       19291                     Workers Compensation          and                   12:01 am StandardTime
                                                                   Employers Liability Insurance Policy                at Insured’sMailingAddress
                                                                   Information    Page

                      Named Insured                                                          Agent
                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                      NAME AND LOCATION SCHEDULE
                          Named Insured                                             CSN
                          001 CLEARCOMM OF TAMPABAY, INC.                           001 Entity: CORPORATION                FEIN: 364743346
006428




                          Additional Named Insured                                  CSN
                          002 CLEARCOMM BAWA INC                                    001 Entity: CORPORATION                FEIN: 364743346
                          Additional Named Insured                                  CSN
                          003 WIRELESS WORKS LLC                                    001 Entity: LIMITED LIABILITY CO       FEIN: 364743346
                          Additional Named Insured                                  CSN
                          004 CLEAR COMM PENN INC                                   001 Entity: CORPORATION                FEIN: 364743346
560




                          Additional Named Insured                                  CSN
                          005 CLEARCOMM NA INC                                      001 Entity: CORPORATION                FEIN: 364743346
                          Additional Named Insured                                  CSN
                          006 CLEARCOMM OF TEXAS, INC                               001 Entity: CORPORATION                FEIN: 364743346
                          Additional Named Insured                                  CSN
                          007 CLEARCOMM SOVA, INC                                   001 Entity: CORPORATION                FEIN: 364743346
                          Additional Named Insured                                  CSN
                          008 CLEARCOMM NC INC                                      001 Entity: CORPORATION                FEIN: 364743346
                          Additional Named Insured                                  CSN
                          009 METROPAY INC                                          001 Entity: CORPORATION                FEIN: 364743346
of 128
25




                      Servicing Office      Ohio Regional Office                       Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579   560                   OCAOPPNO             AGENT COPY      006428           PAGE   25   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 420 of 524 PageID 420




                                    This page intentionally left blank.
of 128
26
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 421 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 421
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation           and                       12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information     Page

                      Named Insured                                                              Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                (800) 444-1744
                                                                                                 INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       1346 Good Hope Rd SE                        00003                      2      NAICS: 713120
006428




                                                            Washington, DC 20020-6910


                                  001                       1903A Michigan Ave NE                       00004                      2      NAICS: 713120
                                                            Washington, DC 20018-3334


                                  001                       3232 Georgia Ave NW Suite102                00005                      2      NAICS: 713120
                                                            WASHINGTON, DC 20010
560




                                  001                       1410 N Capitol St NW 1sf Flr                00058                      2      NAICS: 713120
                                                            WASHINGTON, DC 20002


                                  001                       3909 14th St NW                             00060                      2      NAICS: 713120
                                                            Washington, DC 20011-5438


                                  001                       2305 Benning Rd NE                          00061                      2      NAICS: 713120
                                                            Washington, DC 20002-4826


                                  001                       4548 S Suncoast Blvd                        00034                      2      NAICS: 713120
                                                            Homosassa, FL 34446-1103
of 128




                                  001                       210 US HWY 41 S                             00035                      2      NAICS: 713120
                                                            INVERNESS, FL 34450
27




                      Servicing Office      Ohio Regional Office                           Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                   OCAOPPNO              AGENT COPY         006428           PAGE   27   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 422 of 524 PageID 422




                                    This page intentionally left blank.
of 128
28
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 423 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 423
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation             and                     12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information        Page

                      Named Insured                                                                 Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                   (800) 444-1744
                                                                                                    INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       5480 Spring Hill Dr                         00036                      2      NAICS: 713120
006428




                                                            Spring Hill, FL 34606-4559


                                  001                       8482 Lockwood Ridge Rd                      00038                      2      NAICS: 713120
                                                            Sarasota, FL 34243-2920


                                  001                       4033 Mariner Blvd                           00039                      2      NAICS: 713120
                                                            Spring Hill, FL 34609-2467
560




                                  001                       11051 Spring Hill Dr                        00040                      2      NAICS: 713120
                                                            Spring Hill, FL 34608-5049


                                  001                       3780 Tampa Rd                               00041                      2      NAICS: 713120
                                                            Oldsmar, FL 34677-3041


                                  001                       3386 Tampa Rd                               00042                      2      NAICS: 713120
                                                            Palm Harbor, FL 34684-3425


                                  001                       10091 Us Highway 19                         00043                      2      NAICS: 713120
                                                            Port Richey, FL 34668-3742
of 128




                                  001                       1611 SE Us Highway 19                       00044                      2      NAICS: 713120
                                                            Crystal River, FL 34429-4830


                                  001                       4385 Commercial Way                         00045                      2      NAICS: 713120
29




                                                            Weeki Wachee, FL 34606-1963


                                  001                       1100 N Tuttle Ave Unit 4                    00046                      2      NAICS: 713120
                                                            Sarasota, FL 34237-3012


                                  001                       6224 Commercial Way                         00047                      2      NAICS: 713120
                                                            Weeki Wachee, FL 34613-6325


                      Servicing Office      Ohio Regional Office                             Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                      OCAOPPNO            AGENT COPY        006428           PAGE   29   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 424 of 524 PageID 424




                                    This page intentionally left blank.
of 128
30
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 425 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 425
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation             and                     12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information        Page

                      Named Insured                                                                 Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                   (800) 444-1744
                                                                                                    INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       36948 State Road 54                         00048                      2      NAICS: 713120
006428




                                                            Zephyrhills, FL 33541-6915


                                  001                       6581 102nd Ave                              00059                      2      NAICS: 713120
                                                            PINELLAS PARK, FL 33782


                                  007                       14312 Spring Hill Dr                        00032                      2      NAICS: 713120
                                                            Spring Hill, FL 34609-5263
560




                                  009                       1801 NW Us Highway 19                       00033                      2      NAICS: 713120
                                                            Crystal River, FL 34428-6133


                                  001                       4428 Youree Dr                              00095                      2      NAICS: 713120
                                                            Shreveport, LA 71105-3621


                                  001                       638 Reisterstown Rd Ste 12                  00006                      2      NAICS: 713120
                                                            Baltimore, MD 21208-5112


                                  001                       7730 Wise Ave                               00007                      2      NAICS: 713120
                                                            Dundalk, MD 21222-3200
of 128




                                  001                       6846 Liberty Rd                             00008                      2      NAICS: 713120
                                                            RANDALLSTOWN, MD 21133


                                  001                       5403 East Dr                                00009                      2      NAICS: 713120
31




                                                            Arbutus, MD 21227-2605


                                  001                       7000 Arundel Mills Circle 55                00010                      2      NAICS: 713120
                                                            HANOVER, MD 21076


                                  001                       1134 S Charles St                           00011                      2      NAICS: 713120
                                                            Baltimore, MD 21230-4240


                      Servicing Office      Ohio Regional Office                             Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                      OCAOPPNO            AGENT COPY        006428           PAGE   31   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 426 of 524 PageID 426




                                    This page intentionally left blank.
of 128
32
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 427 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 427
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation           and                       12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information      Page

                      Named Insured                                                               Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                 (800) 444-1744
                                                                                                  INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       10300 Little Patuxent Parkway 65            00012                      2      NAICS: 713120
006428




                                                            COLUMBIA, MD 21044


                                  001                       6000 Greenbelt Rd Ste 52                    00014                      2      NAICS: 713120
                                                            Greenbelt, MD 20770-1018


                                  001                       3222 Greenmount Ave                         00015                      2      NAICS: 713120
                                                            Baltimore, MD 21218-3438
560




                                  001                       229 N Howard St                             00016                      2      NAICS: 713120
                                                            Baltimore, MD 21201-3555


                                  001                       8610 Washington Blvd Ste 106                00018                      2      NAICS: 713120
                                                            Jessup, MD 20794-9601


                                  001                       400 West Lexington St E LM 10/11            00019                      2      NAICS: 713120
                                                            1-74-CU
                                                            BALTIMORE, MD 21201

                                  001                       5138 Park Heights Ave                       00020                      2      NAICS: 713120
                                                            Baltimore, MD 21215-5817
of 128




                                  001                       114 E Patapsco Ave                          00021                      2      NAICS: 713120
                                                            Brooklyn, MD 21225-1745


                                  001                       1640-1642 Pennsylvania Ave                  00022                      2      NAICS: 713120
33




                                                            Baltimore, MD 21217-3115


                                  001                       41 Shipping Pl Ste 1ST                      00025                      2      NAICS: 713120
                                                            Dundalk, MD 21222-4393


                                  001                       224 N Eutaw St                              00029                      2      NAICS: 713120
                                                            Baltimore, MD 21201-1709


                      Servicing Office      Ohio Regional Office                           Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                    OCAOPPNO             AGENT COPY         006428           PAGE   33   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 428 of 524 PageID 428




                                    This page intentionally left blank.
of 128
34
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 429 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 429
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation             and                     12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information      Page

                      Named Insured                                                                Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                  (800) 444-1744
                                                                                                   INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       2463 Chillum Rd A-15                        00030                      2      NAICS: 713120
006428




                                                            HYATTSVILLE, MD 20782


                                  001                       950 Largo Town Center Dr No 2               00031                      2      NAICS: 713120
                                                            UPPER MARLBORO, MD 20774


                                  001                       6901 Security Blvd Ste 885                  00070                      2      NAICS: 713120
                                                            Windsor Mill, MD 21244-8415
560




                                  001                       8200 Perry Hall Blvd 5517-5518              00071                      2      NAICS: 713120
                                                            NOTTINGHAM, MD 21236


                                  001                       9125 Riggs Rd                               00076                      2      NAICS: 713120
                                                            Adelphi, MD 20783-1637


                                  001                       2230 Veirs Mill Rd                          00077                      2      NAICS: 713120
                                                            Rockville, MD 20851-1827


                                  001                       1052 MAIDEN CHOICELANE                      00078                      2      NAICS: 713120
                                                            ARBUTUS, MD 21227
of 128




                                  001                       5284 Randolph Rd                            00079                      2      NAICS: 713120
                                                            Rockville, MD 20852-2116


                                  001                       4739 Westland Blvd                          00080                      2      NAICS: 713120
35




                                                            Arbutus, MD 21227-1320


                                  001                       820 Largo Center Dr                         00081                      2      NAICS: 713120
                                                            Upper Marlboro, MD 20774-3705


                                  001                       9 W Patapsco Ave                            00082                      2      NAICS: 713120
                                                            Baltimore, MD 21225-1604


                      Servicing Office      Ohio Regional Office                             Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                    OCAOPPNO              AGENT COPY        006428           PAGE   35   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 430 of 524 PageID 430




                                    This page intentionally left blank.
of 128
36
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 431 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 431
                                                                      Ohio Security Insurance Company                           XWS (17) 57 61 64 46
                                                                                                                                Policy Period:
                                                                                                                                From 11/02/2016 To 11/02/2017
                                                                                                                                Endorsement Period:
                                                                                                                                From               To
                      NCCI Co. No.       19291                        Workers Compensation              and                     12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                      at Insured’sMailingAddress
                                                                      Information       Page

                      Named Insured                                                                 Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                   (800) 444-1744
                                                                                                    INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                         Exposure Record Link    No. of Employees

                                  001                       6776 Reisterstown Rd                         00083                      2      NAICS: 713120
006428




                                                            Baltimore, MD 21215-2346


                                  001                       3765 Old Court Rd                            00084                      2      NAICS: 713120
                                                            Pikesville, MD 21208-3902


                                  001                       801 Hungerford Dr                            00085                      2      NAICS: 713120
                                                            Rockville, MD 20850-1727
560




                                  001                       9846 Liberty Rd                              00092                      2      NAICS: 713120
                                                            Randallstown, MD 21133-2007


                                  001                       5562 Silver Hill Rd                          00093                      2      NAICS: 713120
                                                            District Heights, MD 20747-1104


                                  002                       7553 Ritchie Hwy                             00013                      2      NAICS: 713120
                                                            Glen Burnie, MD 21061-3716


                                  002                       10610 Baltimore Ave Unit B                   00026                      2      NAICS: 713120
                                                            Beltsville, MD 20705-2142
of 128




                                  005                       7387A Baltimore-Annaplois Blvd               00028                      2      NAICS: 713120
                                                            Glen Burnie, MD 21061-3222


                                  001                       921 N 3rd St                                 00056                      2      NAICS: 713120
37




                                                            Harrisburg, PA 17102-2064


                                  001                       4600 Jonestown Rd                            00057                      2      NAICS: 713120
                                                            Harrisburg, PA 17109-6214


                                  001                       404 E High St                                00069                      2      NAICS: 713120
                                                            Carlisle, PA 17013-2606


                      Servicing Office      Ohio Regional Office                              Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                     OCAOPPNO              AGENT COPY        006428           PAGE   37   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 432 of 524 PageID 432




                                    This page intentionally left blank.
of 128
38
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 433 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 433
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation            and                      12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information       Page

                      Named Insured                                                                Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                  (800) 444-1744
                                                                                                   INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       4702 Carlisle Pike Ste 28                   00074                      2      NAICS: 713120
006428




                                                            Mechanicsburg, PA 17050-3099


                                  001                       807 Bowman St                               00086                      2      NAICS: 713120
                                                            Lebanon, PA 17046-8430


                                  001                       2701 Macarthur Rd                           00087                      2      NAICS: 713120
                                                            Whitehall, PA 18052-3632
560




                                  001                       1600 Lincoln Way E Unit C                   00088                      2      NAICS: 713120
                                                            Chambersburg, PA 17202-3346


                                  001                       2429 EASTON-NAZARETHRD                      00089                      2      NAICS: 713120
                                                            EASTON, PA 18045


                                  001                       1200 Market St Unit 368                     00090                      2      NAICS: 713120
                                                            Lemoyne, PA 17043-1417


                                  001                       1604 S 4th St                               00091                      2      NAICS: 713120
                                                            Allentown, PA 18103-4922
of 128




                                  004                       2501 Paxton St                              00055                      2      NAICS: 713120
                                                            Harrisburg, PA 17111-1034


                                  001                       3023 Wade Hampton Blvd                      00049                      2      NAICS: 713120
39




                                                            Taylors, SC 29687-2700


                                  001                       201 Mauldin St                              00050                      2      NAICS: 713120
                                                            Greenville, SC 29601


                                  001                       1779 Woodruff Rd SteB                       00051                      2      NAICS: 713120
                                                            GREENVILLE, SC 29607


                      Servicing Office      Ohio Regional Office                            Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                     OCAOPPNO            AGENT COPY         006428           PAGE   39   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 434 of 524 PageID 434




                                    This page intentionally left blank.
of 128
40
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 435 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 435
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation            and                      12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information       Page

                      Named Insured                                                                Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                  (800) 444-1744
                                                                                                   INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  001                       1170 Woodruff Rd                            00052                      2      NAICS: 713120
006428




                                                            Greenville, SC 29607-4154


                                  001                       609 White Horse Rd                          00053                      2      NAICS: 713120
                                                            Greenville, SC 29605-3531


                                  001                       704 Easley Bridge Rd                        00054                      2      NAICS: 713120
                                                            Greenville, SC 29611-5124
560




                                  008                       570 W Washington St                         00075                      2      NAICS: 713120
                                                            Greenville, SC 29601-1923


                                  006                       900 E Mccart St                             00094                      2      NAICS: 713120
                                                            Krum, TX 76249-7165


                                  001                       910 Great Bridge Blvd                       00062                      2      NAICS: 713120
                                                            Chesapeake, VA 23320-6642


                                  001                       43 Hidenwood Shopping Ctr                   00064                      2      NAICS: 713120
                                                            Newport News, VA 23606-2200
of 128




                                  001                       1075 George Washington Hwy S                00065                      2      NAICS: 713120
                                                            Chesapeake, VA 23323-6339


                                  001                       1241 Frederick Blvd                         00068                      2      NAICS: 713120
41




                                                            111
                                                            Portsmouth, VA 23707-4113

                                  001                       4200 Portsmouth Blvd                        00072                      2      NAICS: 713120
                                                            Chesapeake, VA 23321-2100


                                  001                       1714 W Ocean View Ave                       00073                      2      NAICS: 713120
                                                            Norfolk, VA 23503-1502


                      Servicing Office      Ohio Regional Office                            Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                     OCAOPPNO            AGENT COPY         006428           PAGE   41   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 436 of 524 PageID 436




                                    This page intentionally left blank.
of 128
42
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 437 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 437
                                                                      Ohio Security Insurance Company                          XWS (17) 57 61 64 46
                                                                                                                               Policy Period:
                                                                                                                               From 11/02/2016 To 11/02/2017
                                                                                                                               Endorsement Period:
                                                                                                                               From               To
                      NCCI Co. No.       19291                        Workers Compensation          and                        12:01 am StandardTime
                                                                      Employers Liability Insurance Policy                     at Insured’sMailingAddress
                                                                      Information    Page

                      Named Insured                                                             Agent
                      CLEARCOMM OF TAMPABAY, INC.                                               (800) 444-1744
                                                                                                INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                                  Name Link Code            Location Description                        Exposure Record Link    No. of Employees

                                  003                       810 High St                                 00063                      2      NAICS: 713120
006428




                                                            Portsmouth, VA 23704-3334
560
of 128
43




                      Servicing Office      Ohio Regional Office                          Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579       560                  OCAOPPNO               AGENT COPY         006428           PAGE   43   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 438 of 524 PageID 438




                                    This page intentionally left blank.
of 128
44
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 439 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 439
                                                                   Ohio Security Insurance Company                  XWS (17) 57 61 64 46
                                                                                                                    Policy Period:
                                                                                                                    From 11/02/2016 To 11/02/2017
                                                                                                                    Endorsement Period:
                                                                                                                    From               To
                      NCCI Co. No.       19291                     Workers Compensation          and                12:01 am StandardTime
                                                                   Employers Liability Insurance Policy             at Insured’sMailingAddress
                                                                   Information    Page

                      Named Insured                                                          Agent
                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                      RISK IDENTIFICATION NUMBER EXTENSION - continued
                      This extension lists additional RISK ID Numbers that were not printed on the Information Page.
006428
560
of 128
45




                      Servicing Office      Ohio Regional Office                       Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16          57616446            N0200579   560                   OCAOPPNO             AGENT COPY   006428           PAGE   45   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 440 of 524 PageID 440




                                    This page intentionally left blank.
of 128
46
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 441 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 441
                                                                    Ohio Security Insurance Company                             XWS (17) 57 61 64 46
                                                                                                                                Policy Period:
                                                                                                                                From 11/02/2016 To 11/02/2017
                                                                                                                                Endorsement Period:
                                                                                                                                From               To
                      NCCI Co. No.        19291                     Workers Compensation              and                       12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                        at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                              Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                (800) 444-1744
                                                                                                 INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                      ITEM 3        C. Other States Insurance: Part Three of the policy applies to the states, if any, listed here:

                                    All states except North Dakota, Ohio, Washington, Wyoming and states designated in Item 3.A. on
006428




                                    the Information Page.
560
of 128
47




                      Servicing Office       Ohio Regional Office                         Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000
                      WC 99 06 42 A

           11/22/16            57616446           N0200579   560                    OCAOPPNO                AGENT COPY          006428           PAGE   47   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 442 of 524 PageID 442




                                    This page intentionally left blank.
of 128
48
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 443 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 443
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation           and                      12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                           Agent
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: DISTRICT OF COLUMBIA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      1346 Good Hope Rd SE
                      Washington, DC 20020-6910
                      NLC 001 CSN 001 state 08 exp rec link 00003
560




                      Store: Retail NOC
                                                                                      8017               25,000.00               1.18                      295.00



                      1903A Michigan Ave NE
                      Washington, DC 20018-3334
                      NLC 001 CSN 001 state 08 exp rec link 00004
                      Store: Retail NOC
                                                                                      8017               25,000.00               1.18                      295.00



                      3232 Georgia Ave NW Suite102
of 128




                      WASHINGTON, DC 20010
                      NLC 001 CSN 001 state 08 exp rec link 00005
                      Store: Retail NOC
                                                                                      8017               25,000.00               1.18                      295.00
49




                      1410 N Capitol St NW 1sf Flr
                      WASHINGTON, DC 20002
                      NLC 001 CSN 001 state 08 exp rec link 00058
                      Store: Retail NOC
                                                                                      8017               25,000.00               1.18                      295.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE    49   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 444 of 524 PageID 444




                                    This page intentionally left blank.
of 128
50
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 445 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 445
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: DISTRICT OF COLUMBIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      3909 14th St NW
                      Washington, DC 20011-5438
                      NLC 001 CSN 001 state 08 exp rec link 00060
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               1.18                      295.00



                      2305 Benning Rd NE
                      Washington, DC 20002-4826
                      NLC 001 CSN 001 state 08 exp rec link 00061
                      Store: Retail NOC
                                                                                       8017              25,000.00               1.18                      295.00



                      Waiver of Subrogation Premium                                    0930                                                                250.00
of 128




                      Premium for Increased Limits Part Two                            9812                                  1.1000%                           19.00
                      Total Subject Premium                                                                                                              2,039.00
                      Premium Modified to Reflect Experience Mod. Of                   9898                                     .820                     1,672.00
                      Price Point Modification                                         9732                  credit             .818 (                    304.00)
51




                      Total Estimated Annual Standard Premium                                                                                            1,368.00
                      Premium Discount, if applicable                                  0063                                  3.1000%(                      42.00)
                      Terrorism                                                        9740            150,000.00                .07                       105.00
                      Catastrophe (Other than Certified Acts of Terror.)               9741            150,000.00                .02                           30.00
                      Total Estimated Annual Premium                                                                                                     1,461.00
                      Workers’ Compensation Policyholder Surcharge                     0935                                  1.6600%                           23.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   51    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 446 of 524 PageID 446




                                    This page intentionally left blank.
of 128
52
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 447 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 447
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: DISTRICT OF COLUMBIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      Total Estimated Cost                                                                                                               1,484.00
560
of 128
53




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   53    OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 448 of 524 PageID 448




                                    This page intentionally left blank.
of 128
54
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 449 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 449
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation           and                      12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                            Agent
                      CLEARCOMM OF TAMPABAY, INC.                                              (800) 444-1744
                                                                                               INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: FLORIDA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      4548 S Suncoast Blvd
                      Homosassa, FL 34446-1103
                      NLC 001 CSN 001 state 09 exp rec link 00034
560




                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                      500.00



                      210 US HWY 41 S
                      INVERNESS, FL 34450
                      NLC 001 CSN 001 state 09 exp rec link 00035
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                      500.00



                      5480 Spring Hill Dr
of 128




                      Spring Hill, FL 34606-4559
                      NLC 001 CSN 001 state 09 exp rec link 00036
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                      500.00
55




                      8482 Lockwood Ridge Rd
                      Sarasota, FL 34243-2920
                      NLC 001 CSN 001 state 09 exp rec link 00038
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                      500.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE    55   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 450 of 524 PageID 450




                                    This page intentionally left blank.
of 128
56
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 451 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 451
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: FLORIDA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      4033 Mariner Blvd
                      Spring Hill, FL 34609-2467
                      NLC 001 CSN 001 state 09 exp rec link 00039
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               2.00                     500.00



                      11051 Spring Hill Dr
                      Spring Hill, FL 34608-5049
                      NLC 001 CSN 001 state 09 exp rec link 00040
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00



                      3780 Tampa Rd
of 128




                      Oldsmar, FL 34677-3041
                      NLC 001 CSN 001 state 09 exp rec link 00041
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00
57




                      3386 Tampa Rd
                      Palm Harbor, FL 34684-3425
                      NLC 001 CSN 001 state 09 exp rec link 00042
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   57   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 452 of 524 PageID 452




                                    This page intentionally left blank.
of 128
58
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 453 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 453
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: FLORIDA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      10091 Us Highway 19
                      Port Richey, FL 34668-3742
                      NLC 001 CSN 001 state 09 exp rec link 00043
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               2.00                     500.00



                      1611 SE Us Highway 19
                      Crystal River, FL 34429-4830
                      NLC 001 CSN 001 state 09 exp rec link 00044
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00



                      4385 Commercial Way
of 128




                      Weeki Wachee, FL 34606-1963
                      NLC 001 CSN 001 state 09 exp rec link 00045
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00
59




                      1100 N Tuttle Ave Unit 4
                      Sarasota, FL 34237-3012
                      NLC 001 CSN 001 state 09 exp rec link 00046
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   59   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 454 of 524 PageID 454




                                    This page intentionally left blank.
of 128
60
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 455 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 455
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: FLORIDA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      6224 Commercial Way
                      Weeki Wachee, FL 34613-6325
                      NLC 001 CSN 001 state 09 exp rec link 00047
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               2.00                     500.00



                      36948 State Road 54
                      Zephyrhills, FL 33541-6915
                      NLC 001 CSN 001 state 09 exp rec link 00048
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00



                      6581 102nd Ave
of 128




                      PINELLAS PARK, FL 33782
                      NLC 001 CSN 001 state 09 exp rec link 00059
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00
61




                      CLEARCOMM SOVA, INC

                      14312 Spring Hill Dr
                      Spring Hill, FL 34609-5263
                      NLC 007 CSN 001 state 09 exp rec link 00032
                      Store: Retail NOC
                                                                                       8017              25,000.00               2.00                     500.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   61   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 456 of 524 PageID 456




                                    This page intentionally left blank.
of 128
62
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 457 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 457
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: FLORIDA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      METROPAY INC

                      1801 NW Us Highway 19
                      Crystal River, FL 34428-6133
                      NLC 009 CSN 001 state 09 exp rec link 00033
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               2.00                      500.00



                      Waiver of Subrogation Premium                                    0930                                                                250.00
                      Premium for Increased Limits Part Two                            9812                                     .014%                      119.00
                      Total Subject Premium                                                                                                              8,869.00
                      Premium Modified to Reflect Experience Mod. Of                   9898                                     .820                     7,273.00
                      Total Estimated Annual Standard Premium                                                                                            7,273.00
                      Premium Discount, if applicable                                  0063                                     .038 (                    276.00)
                      Terrorism                                                        9740            425,000.00                .02                           85.00
                      Total Estimated Annual Premium                                                                                                     7,082.00
of 128
63




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   63    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 458 of 524 PageID 458




                                    This page intentionally left blank.
of 128
64
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 459 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 459
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation             and                    12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                            Agent
                      CLEARCOMM OF TAMPABAY, INC.                                              (800) 444-1744
                                                                                               INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: LOUISIANA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      4428 Youree Dr
                      Shreveport, LA 71105-3621
                      NLC 001 CSN 001 state 17 exp rec link 00095
560




                      Store: Retail NOC
                                                                                       8017                25,000.00             3.53                      883.00



                      Premium for Increased Limits Part Two                            9812                                   .0140%                           12.00
                      Total Subject Premium                                                                                                                895.00
                      Premium Modified to Reflect Experience Mod. Of                   9898                                     .820                       734.00
                      Price Point Modification                                         9732                   credit            .846 (                    113.00)
                      Total Estimated Annual Standard Premium                                                                                              621.00
                      Waiver of Subrogation Premium                                    9118                                                                250.00
                      Premium Discount, if applicable                                  0063                                   .0310%(                      27.00)
of 128




                      Terrorism                                                        9740                25,000.00             .02                            5.00
                      Catastrophe (Other than Certified Acts of Terror.)               9741                25,000.00             .02                            5.00
                      Total Estimated Annual Premium                                                                                                       854.00
65




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO                AGENT COPY       006428           PAGE    65   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 460 of 524 PageID 460




                                    This page intentionally left blank.
of 128
66
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 461 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 461
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation            and                     12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information    Page

                      Named Insured                                                           Agent
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: MARYLAND
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      638 Reisterstown Rd Ste 12
                      Baltimore, MD 21208-5112
                      NLC 001 CSN 001 state 19 exp rec link 00006
560




                      Store: Retail NOC
                                                                                      8017                25,000.00              2.27                      568.00



                      7730 Wise Ave
                      Dundalk, MD 21222-3200
                      NLC 001 CSN 001 state 19 exp rec link 00007
                      Store: Retail NOC
                                                                                      8017                25,000.00              2.27                      568.00



                      6846 Liberty Rd
of 128




                      RANDALLSTOWN, MD 21133
                      NLC 001 CSN 001 state 19 exp rec link 00008
                      Store: Retail NOC
                                                                                      8017                25,000.00              2.27                      568.00
67




                      5403 East Dr
                      Arbutus, MD 21227-2605
                      NLC 001 CSN 001 state 19 exp rec link 00009
                      Store: Retail NOC
                                                                                      8017                25,000.00              2.27                      568.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO               AGENT COPY        006428           PAGE    67   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 462 of 524 PageID 462




                                    This page intentionally left blank.
of 128
68
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 463 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 463
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      7000 Arundel Mills Circle 55
                      HANOVER, MD 21076
                      NLC 001 CSN 001 state 19 exp rec link 00010
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      1134 S Charles St
                      Baltimore, MD 21230-4240
                      NLC 001 CSN 001 state 19 exp rec link 00011
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      10300 Little Patuxent Parkway 65
of 128




                      COLUMBIA, MD 21044
                      NLC 001 CSN 001 state 19 exp rec link 00012
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
69




                      6000 Greenbelt Rd Ste 52
                      Greenbelt, MD 20770-1018
                      NLC 001 CSN 001 state 19 exp rec link 00014
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   69   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 464 of 524 PageID 464




                                    This page intentionally left blank.
of 128
70
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 465 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 465
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      3222 Greenmount Ave
                      Baltimore, MD 21218-3438
                      NLC 001 CSN 001 state 19 exp rec link 00015
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      229 N Howard St
                      Baltimore, MD 21201-3555
                      NLC 001 CSN 001 state 19 exp rec link 00016
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      8610 Washington Blvd Ste 106
of 128




                      Jessup, MD 20794-9601
                      NLC 001 CSN 001 state 19 exp rec link 00018
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
71




                      400 West Lexington St E LM 10/11
                      BALTIMORE, MD 21201
                      NLC 001 CSN 001 state 19 exp rec link 00019
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   71   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 466 of 524 PageID 466




                                    This page intentionally left blank.
of 128
72
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 467 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 467
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      5138 Park Heights Ave
                      Baltimore, MD 21215-5817
                      NLC 001 CSN 001 state 19 exp rec link 00020
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      114 E Patapsco Ave
                      Brooklyn, MD 21225-1745
                      NLC 001 CSN 001 state 19 exp rec link 00021
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      1640-1642 Pennsylvania Ave
of 128




                      Baltimore, MD 21217-3115
                      NLC 001 CSN 001 state 19 exp rec link 00022
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
73




                      41 Shipping Pl Ste 1ST
                      Dundalk, MD 21222-4393
                      NLC 001 CSN 001 state 19 exp rec link 00025
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   73   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 468 of 524 PageID 468




                                    This page intentionally left blank.
of 128
74
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 469 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 469
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      224 N Eutaw St
                      Baltimore, MD 21201-1709
                      NLC 001 CSN 001 state 19 exp rec link 00029
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      2463 Chillum Rd A-15
                      HYATTSVILLE, MD 20782
                      NLC 001 CSN 001 state 19 exp rec link 00030
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      950 Largo Town Center Dr No 2
of 128




                      UPPER MARLBORO, MD 20774
                      NLC 001 CSN 001 state 19 exp rec link 00031
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
75




                      6901 Security Blvd Ste 885
                      Windsor Mill, MD 21244-8415
                      NLC 001 CSN 001 state 19 exp rec link 00070
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   75   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 470 of 524 PageID 470




                                    This page intentionally left blank.
of 128
76
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 471 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 471
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      8200 Perry Hall Blvd 5517-5518
                      NOTTINGHAM, MD 21236
                      NLC 001 CSN 001 state 19 exp rec link 00071
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      9125 Riggs Rd
                      Adelphi, MD 20783-1637
                      NLC 001 CSN 001 state 19 exp rec link 00076
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      2230 Veirs Mill Rd
of 128




                      Rockville, MD 20851-1827
                      NLC 001 CSN 001 state 19 exp rec link 00077
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
77




                      1052 MAIDEN CHOICE LANE
                      ARBUTUS, MD 21227
                      NLC 001 CSN 001 state 19 exp rec link 00078
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   77   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 472 of 524 PageID 472




                                    This page intentionally left blank.
of 128
78
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 473 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 473
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      5284 Randolph Rd
                      Rockville, MD 20852-2116
                      NLC 001 CSN 001 state 19 exp rec link 00079
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      4739 Westland Blvd
                      Arbutus, MD 21227-1320
                      NLC 001 CSN 001 state 19 exp rec link 00080
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      820 Largo Center Dr
of 128




                      Upper Marlboro, MD 20774-3705
                      NLC 001 CSN 001 state 19 exp rec link 00081
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
79




                      9 W Patapsco Ave
                      Baltimore, MD 21225-1604
                      NLC 001 CSN 001 state 19 exp rec link 00082
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   79   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 474 of 524 PageID 474




                                    This page intentionally left blank.
of 128
80
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 475 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 475
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      6776 Reisterstown Rd
                      Baltimore, MD 21215-2346
                      NLC 001 CSN 001 state 19 exp rec link 00083
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00



                      3765 Old Court Rd
                      Pikesville, MD 21208-3902
                      NLC 001 CSN 001 state 19 exp rec link 00084
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      801 Hungerford Dr
of 128




                      Rockville, MD 20850-1727
                      NLC 001 CSN 001 state 19 exp rec link 00085
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
81




                      9846 Liberty Rd
                      Randallstown, MD 21133-2007
                      NLC 001 CSN 001 state 19 exp rec link 00092
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   81   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 476 of 524 PageID 476




                                    This page intentionally left blank.
of 128
82
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 477 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 477
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      5562 Silver Hill Rd
                      District Heights, MD 20747-1104
                      NLC 001 CSN 001 state 19 exp rec link 00093
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.27                     568.00
                      CLEARCOMM BAWA INC

                      7553 Ritchie Hwy
                      Glen Burnie, MD 21061-3716
                      NLC 002 CSN 001 state 19 exp rec link 00013
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00



                      10610 Baltimore Ave Unit B
of 128




                      Beltsville, MD 20705-2142
                      NLC 002 CSN 001 state 19 exp rec link 00026
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00
83




                      CLEARCOMM NA INC

                      7387A Baltimore-Annaplois Blvd
                      Glen Burnie, MD 21061-3222
                      NLC 005 CSN 001 state 19 exp rec link 00028
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.27                     568.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   83   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 478 of 524 PageID 478




                                    This page intentionally left blank.
of 128
84
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 479 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 479
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: MARYLAND - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      Waiver of Subrogation Premium                                   0930                                                                250.00
                      Premium for Increased Limits Part Two                           9812                                    .0110%                      225.00
                      Total Subject Premium                                                                                                          20,923.00
560




                      Premium Modified to Reflect Experience Mod. Of                  9898                                      .820                 17,157.00
                      Price Point Modification                                        9732                                      .836 (               2,814.00)
                      Total Estimated Annual Standard Premium                                                                                        14,343.00
                      Premium Discount, if applicable                                 0063                                    .0310%(                    445.00)
                      Foreign Terrorism                                               9740             900,000.00                .05                      450.00
                      Catastrophe Prov. Domestic Terror., EQ., Ind. Acc.              9741             900,000.00                .02                      180.00
                      Total Estimated Annual Premium                                                                                                 14,528.00
of 128
85




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   85   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 480 of 524 PageID 480




                                    This page intentionally left blank.
of 128
86
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 481 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 481
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation           and                      12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information    Page

                      Named Insured                                                           Agent
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: PENNSYLVANIA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      921 N 3rd St
                      Harrisburg, PA 17102-2064
                      NLC 001 CSN 001 state 37 exp rec link 00056
560




                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                      840.00



                      4600 Jonestown Rd
                      Harrisburg, PA 17109-6214
                      NLC 001 CSN 001 state 37 exp rec link 00057
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                      840.00



                      404 E High St
of 128




                      Carlisle, PA 17013-2606
                      NLC 001 CSN 001 state 37 exp rec link 00069
                      Store Retail NOC
                                                                                      0928               25,000.00               3.36                      840.00
87




                      4702 Carlisle Pike Ste 28
                      Mechanicsburg, PA 17050-3099
                      NLC 001 CSN 001 state 37 exp rec link 00074
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                      840.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE    87   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 482 of 524 PageID 482




                                    This page intentionally left blank.
of 128
88
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 483 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 483
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: PENNSYLVANIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      807 Bowman St
                      Lebanon, PA 17046-8430
                      NLC 001 CSN 001 state 37 exp rec link 00086
                      Retail Store NOC OC
560




                                                                                      0928               25,000.00               3.36                     840.00



                      2701 Macarthur Rd
                      Whitehall, PA 18052-3632
                      NLC 001 CSN 001 state 37 exp rec link 00087
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                     840.00



                      1600 Lincoln Way E Unit C
of 128




                      Chambersburg, PA 17202-3346
                      NLC 001 CSN 001 state 37 exp rec link 00088
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                     840.00
89




                      2429 EASTON-NAZARETH RD
                      EASTON, PA 18045
                      NLC 001 CSN 001 state 37 exp rec link 00089
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                     840.00

                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   89   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 484 of 524 PageID 484




                                    This page intentionally left blank.
of 128
90
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 485 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 485
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: PENNSYLVANIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      1200 Market St Unit 368
                      Lemoyne, PA 17043-1417
                      NLC 001 CSN 001 state 37 exp rec link 00090
                      Retail Store NOC OC
560




                                                                                      0928               25,000.00               3.36                      840.00



                      1604 S 4th St
                      Allentown, PA 18103-4922
                      NLC 001 CSN 001 state 37 exp rec link 00091
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                      840.00
                      CLEAR COMM PENN INC

                      2501 Paxton St
of 128




                      Harrisburg, PA 17111-1034
                      NLC 004 CSN 001 state 37 exp rec link 00055
                      Retail Store NOC OC
                                                                                      0928               25,000.00               3.36                      840.00
91




                      Premium for Increased Limits Part Two                           9812                                    .0140%                       129.00
                      Waiver of Subrogation Premium                                   0930                                                                 250.00
                      Total Subject Premium                                                                                                              9,619.00
                      Total Estimated Annual Standard Premium                                                                                            9,619.00
                      Premium Discount, if applicable                                 0063                                    .0310%(                     298.00)
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   91    OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 486 of 524 PageID 486




                                    This page intentionally left blank.
of 128
92
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 487 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 487
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: PENNSYLVANIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      Terrorism                                                       9740             275,000.00                .03                           83.00
                      Catastrophe (Other than Certified Acts of Terror.)              9741             275,000.00                .02                           55.00
                      Total Estimated Annual Premium                                                                                                     9,459.00
                      Employers Assessment PA                                         0938                                    .0170                        161.00
                      Total Estimated Cost                                                                                                               9,620.00
560
of 128
93




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   93    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 488 of 524 PageID 488




                                    This page intentionally left blank.
of 128
94
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 489 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 489
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation           and                      12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information    Page

                      Named Insured                                                           Agent
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: SOUTH CAROLINA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code    Premium Basis - Total        Rate per                Estimated
                                                                                       No.     Estimated Annual             $100 of                 Annual
006428




                                                                                               Remuneration                 Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      3023 Wade Hampton Blvd
                      Taylors, SC 29687-2700
                      NLC 001 CSN 001 state 39 exp rec link 00049
560




                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00



                      201 Mauldin St
                      Greenville, SC 29601
                      NLC 001 CSN 001 state 39 exp rec link 00050
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00



                      1779 Woodruff Rd SteB
of 128




                      GREENVILLE, SC 29607
                      NLC 001 CSN 001 state 39 exp rec link 00051
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00
95




                      1170 Woodruff Rd
                      Greenville, SC 29607-4154
                      NLC 001 CSN 001 state 39 exp rec link 00052
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO               AGENT COPY        006428           PAGE    95   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 490 of 524 PageID 490




                                    This page intentionally left blank.
of 128
96
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 491 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 491
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: SOUTH CAROLINA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      609 White Horse Rd
                      Greenville, SC 29605-3531
                      NLC 001 CSN 001 state 39 exp rec link 00053
                      Store: Retail NOC
560




                                                                                      8017               25,000.00               2.39                      598.00



                      704 Easley Bridge Rd
                      Greenville, SC 29611-5124
                      NLC 001 CSN 001 state 39 exp rec link 00054
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00
                      CLEARCOMM NC INC

                      570 W Washington St
of 128




                      Greenville, SC 29601-1923
                      NLC 008 CSN 001 state 39 exp rec link 00075
                      Store: Retail NOC
                                                                                      8017               25,000.00               2.39                      598.00
97




                      Waiver of Subrogation Premium                                   0930                                                                 250.00
                      Premium for Increased Limits Part Two                           9812                                    .0110%                           46.00
                      Total Subject Premium                                                                                                              4,482.00
                      Premium Modified to Reflect Experience Mod. Of                  9898                                      .820                     3,675.00
                      Price Point Modification                                        9732                   credit             .791 (                    768.00)
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   97    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 492 of 524 PageID 492




                                    This page intentionally left blank.
of 128
98
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 493 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 493
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                     Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                             (800) 444-1744
                                                                                              INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: SOUTH CAROLINA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      Total Estimated Annual Standard Premium                                                                                            2,907.00
                      Premium Discount, if applicable                                 0063                                    .0380%(                     110.00)
                      Terrorism                                                       9740             175,000.00                .02                           35.00
                      Catastrophe (Other than Certified Acts of Terror.)              9741             175,000.00                .02                           35.00
                      Total Estimated Annual Premium                                                                                                     2,867.00
560
of 128
99




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                   OCAOPPNO              AGENT COPY         006428           PAGE   99    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 494 of 524 PageID 494




                                    This page intentionally left blank.
of 128
100
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 495 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 495
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation            and                     12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                              Agent
                      CLEARCOMM OF TAMPABAY, INC.                                                (800) 444-1744
                                                                                                 INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: TEXAS
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                      Code      Premium Basis - Total      Rate per                Estimated
                                                                                       No.       Estimated Annual           $100 of                 Annual
006428




                                                                                                 Remuneration               Remuneration            Premium

                      CLEARCOMM OF TEXAS, INC

                      900 E Mccart St
                      Krum, TX 76249-7165
                      NLC 006 CSN 001 state 42 exp rec link 00094
560




                      Store: Retail NOC & Drivers
                                                                                       8017               25,000.00              1.51                       378.00



                      Blanket Waiver of Subrogation Premium                            0930                                                                      8.00
                      Premium for Increased Limits Part Two                            9812                                   .0140%                             5.00
                      Total Subject Premium                                                                                                                 391.00
                      Premium Modified to Reflect Experience Mod. Of                   9898                                     .820                        321.00
                      Price Point Modification                                         9732                                     .989 (                          4.00)
                      Total Estimated Annual Standard Premium                                                                                               317.00
                      Premium Discount, if applicable                                  0063                                   .0830%(                       26.00)
of 128




                      Terrorism                                                        9740               25,000.00              .02                             5.00
                      Total Estimated Annual Premium                                                                                                        296.00
101




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO               AGENT COPY        006428           PAGE    101   OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 496 of 524 PageID 496




                                    This page intentionally left blank.
of 128
102
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 497 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 497
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                                                                            From               To
                      NCCI Co. No.        19291                     Workers Compensation            and                     12:01 am StandardTime
                                                                    Employers Liability Insurance Policy                    at Insured’sMailingAddress
                                                                    Information     Page

                      Named Insured                                                             Agent
                      CLEARCOMM OF TAMPABAY, INC.                                               (800) 444-1744
                                                                                                INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               State: VIRGINIA
57616446




                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
                                  All information required below is subject to verification and change by audit.

                                  Classifications                                       Code    Premium Basis - Total       Rate per                Estimated
                                                                                        No.     Estimated Annual            $100 of                 Annual
006428




                                                                                                Remuneration                Remuneration            Premium

                      CLEARCOMM OF TAMPABAY, INC.

                      910 Great Bridge Blvd
                      Chesapeake, VA 23320-6642
                      NLC 001 CSN 001 state 45 exp rec link 00062
560




                      Store: Retail NOC
                                                                                       8017               25,000.00              1.90                       475.00



                      43 Hidenwood Shopping Ctr
                      Newport News, VA 23606-2200
                      NLC 001 CSN 001 state 45 exp rec link 00064
                      Store: Retail NOC
                                                                                       8017               25,000.00              1.90                       475.00



                      1075 George Washington Hwy S
of 128




                      Chesapeake, VA 23323-6339
                      NLC 001 CSN 001 state 45 exp rec link 00065
                      Store: Retail NOC
                                                                                       8017               25,000.00              1.90                       475.00
103




                      1241 Frederick Blvd
                      Portsmouth, VA 23707-4113
                      NLC 001 CSN 001 state 45 exp rec link 00068
                      Store: Retail NOC
                                                                                       8017               25,000.00              1.90                       475.00
                      Servicing Office       Ohio Regional Office                        Countersigned by:
                      and Issue Date         11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16            57616446           N0200579   560                   OCAOPPNO               AGENT COPY        006428           PAGE    103   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 498 of 524 PageID 498




                                    This page intentionally left blank.
of 128
104
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 499 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 499
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                      Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                              (800) 444-1744
                                                                                               INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: VIRGINIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      4200 Portsmouth Blvd
                      Chesapeake, VA 23321-2100
                      NLC 001 CSN 001 state 45 exp rec link 00072
                      Store: Retail NOC
560




                                                                                       8017              25,000.00               1.90                       475.00



                      1714 W Ocean View Ave
                      Norfolk, VA 23503-1502
                      NLC 001 CSN 001 state 45 exp rec link 00073
                      Store: Retail NOC
                                                                                       8017              25,000.00               1.90                       475.00
                      WIRELESS WORKS LLC

                      810 High St
of 128




                      Portsmouth, VA 23704-3334
                      NLC 003 CSN 001 state 45 exp rec link 00063
                      Store: Retail NOC
                                                                                       8017              25,000.00               1.90                       475.00
105




                      Waiver of Subrogation Premium                                    0930                                                                 250.00
                      Premium for Increased Limits Part Two                            9812                                   .0110%                            37.00
                      Total Subject Premium                                                                                                               3,612.00
                      Premium Modified to Reflect Experience Mod. Of                   9898                                     .820                      2,962.00
                      Total Estimated Annual Standard Premium                                                                                             2,962.00
                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                    OCAOPPNO             AGENT COPY         006428           PAGE   105    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 500 of 524 PageID 500




                                    This page intentionally left blank.
of 128
106
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 501 ofPOLICY
                                                                                                524 PageID
                                                                                                      NUMBER 501
                                                                    Ohio Security Insurance Company                         XWS (17) 57 61 64 46
                                                                                                                            Policy Period:
                                                                                                                            From: 11/02/2016 To 11/02/2017
                                                                                                                            Endorsement Period:
                                                                    Workers Compensation           and                      From:              To
                      NCCI Co. No.        19291                     Employers Liability Insurance Policy                    12:01 am StandardTime
                                                                                                                            at Insured’sMailingAddress
                                                                    Information     Page

                      ITEM 1: The Insured                                                      Agent & Phone No.
                      CLEARCOMM OF TAMPABAY, INC.                                              (800) 444-1744
                                                                                               INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE                               STATE: VIRGINIA - continued
                      ITEM 4      The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating Plans.
57616446




                                  All information required below is subject to verification and change by audit.
                                  Classifications                                      Code    Premium Basis - Total        Rate per     Estimated
                                                                                       No.     Estimated Annual             $100 of      Annual
                                                                                               Remuneration                 Remuneration Premium
006428




                      Premium Discount, if applicable                                  0063                                   .0310%(                       92.00)
                      Expense Constant                                                 0900                                                                 260.00
                      Terrorism                                                        9740            175,000.00                .04                            70.00
                      Total Estimated Annual Premium                                                                                                      3,200.00
560
of 128
107




                      Servicing Office       Ohio Regional Office                       Countersigned by:
                      and Issue Date         11/22/16


                      To report a claim, call your Agent or 1-800-362-0000

                      WC 99 06 48 B
           11/22/16            57616446           N0200579   560                    OCAOPPNO             AGENT COPY         006428           PAGE   107    OF    128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 502 of 524 PageID 502




                                    This page intentionally left blank.
of 128
108
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 503 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 503
                                                                   Ohio Security Insurance Company                  XWS (17) 57 61 64 46
                                                                                                                    Policy Period:
                                                                                                                    From 11/02/2016 To 11/02/2017
                                                                                                                    Endorsement Period:
                                                                                                                    From               To
                      NCCI Co. No.       19291                     Workers Compensation          and                12:01 am StandardTime
                                                                   Employers Liability Insurance Policy             at Insured’sMailingAddress
                                                                   Information    Page

                      Named Insured                                                          Agent
                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                      POLICY FORMS AND ENDORSEMENTS

                      This section lists all the Forms and Endorsements that make up your policy. Refer to these documents as needed for
006428




                      detailed information concerning your coverage.
                      FORM NUMBER         TITLE                                                                                STATE(S) Applicable
                      DNE-1A              Deductible Notice of Election                                                                                 TX
                      WC 00 03 10         Sole Proprietors, Partners, Officers and Others Coverage Endorsement           MD    DC      SC         LA    PA
                                                                                                                                                  VA    FL
560




                      WC 00 03 13         Waiver of Our Right to Recover from Others Endorsement                         MD    DC      SC         LA    PA
                                                                                                                                                  VA    FL
                      WC 00 04 06         Premium Discount Endorsement                                                   MD    DC      SC         LA    PA
                                                                                                                                                  VA    TX
                      WC 00 04 06 A Premium Discount Endorsement                                                                                        FL
                      WC 00 04 14         Notification of Change in Ownership Endorsement                                FL    MD      DC         SC    LA
                                                                                                                                                  VA    TX
                      WC 00 04 19         Premium Due Date Endorsement                                                   MD    DC      SC         LA    PA
                                                                                                                                                  VA    FL
                      WC 00 04 21 D Catastrophe (Other Than Certified Acts of Terrorism) Premium Endorsement             MD    DC      SC         LA    PA
                      WC 00 04 22 B Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement          MD    DC      SC         LA    PA
of 128




                                                                                                                                                  VA    TX
                      WC 08 06 01         District of Columbia Cancelation Endorsement                                                                  DC
                      WC 09 03 03         Florida Employers Liability Coverage Endorsement                                                              FL
109




                      WC 09 04 03 B Florida Terrorism Risk Insurance Program Reauthorization Act Endorsement                                            FL




                      Servicing Office      Ohio Regional Office                       Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16          57616446            N0200579   560                   OCAOPPNO             AGENT COPY   006428           PAGE   109    OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 504 of 524 PageID 504




                                    This page intentionally left blank.
of 128
110
                       Case 8:19-cv-02416-SDM-JSS  Document
                                                Coverage          1 In:
                                                         Is Provided Filed 09/30/19 Page 505 ofPolicy
                                                                                                 524Number:
                                                                                                      PageID 505
                                                                   Ohio Security Insurance Company                     XWS (17) 57 61 64 46
                                                                                                                       Policy Period:
                                                                                                                       From 11/02/2016 To 11/02/2017
                                                                                                                       Endorsement Period:
                                                                                                                       From               To
                      NCCI Co. No.       19291                     Workers Compensation          and                   12:01 am StandardTime
                                                                   Employers Liability Insurance Policy                at Insured’sMailingAddress
                                                                   Information    Page

                      Named Insured                                                          Agent
                      CLEARCOMM OF TAMPABAY, INC.                                            (800) 444-1744
                                                                                             INSURANCE INTERMEDIARIES INC


                      EXTENSION OF INFORMATION PAGE
57616446




                      POLICY FORMS AND ENDORSEMENTS                           - continued

                      This section lists all the Forms and Endorsements that make up your policy. Refer to these documents as needed for
006428




                      detailed information concerning your coverage.
                      FORM NUMBER         TITLE                                                                                   STATE(S) Applicable
                      WC 09 04 07         Florida Non-Cooperation With Premium Audit Endorsement                                                          FL
                      WC 09 06 06         Florida Employment and Wage Information Release Endorsement                                                     FL
                      WC 17 03 03         Louisiana Duty to Defend Endorsement                                                                            LA
560




                      WC 17 06 01 F Louisiana Amendatory Endorsement                                                                                      LA
                      WC 17 06 02 A Louisiana Cost Containment Act Endorsement                                                                            LA
                      WC 19 06 01 F Maryland Cancellation and Nonrenewal Endorsement                                                                      MD
                      WC 19 06 02         Maryland Notification of 45-Day Underwriting Period Endorsement                                                 MD
                      WC 37 04 05         Pennsylvania Merit Rating Plan Endorsement                                                                      PA
                      WC 37 06 01         Special Pennsylvania Endorsement--Inspection Of Manuals                                                         PA
                      WC 37 06 02         Pennsylvania Notice                                                                                             PA
                      WC 37 06 03 A Pennsylvania Act 86-1986 Endorsement                                                                                  PA
                      WC 37 06 04         Pennsylvania Employer Assessment Endorsement                                                                    PA
                      WC 42 03 01 H Texas Amendatory Endorsement                                                                                          TX
                      WC 42 03 04 B Texas Waiver of Our Right To Recover From Others Endorsement                                                          TX
of 128




                      WC 42 03 10         Texas Sole Proprietors, Partners, Officers and Others Coverage Endorsement                                      TX
                      WC 42 04 07         Texas - Audit Premium And Retrospective Premium Endorsement                                                     TX
                      WC 45 06 02         Virginia Amendatory Endorsement                                                                                 VA
111




                      WC 99 04 20         Texas Terrorism Premium Endorsement                                                                             TX
                      WC 99 06 14         Participating Provision Endorsement                                                                             FL




                      Servicing Office      Ohio Regional Office                       Countersigned by:
                      and Issue Date        11/22/16

                      To report a claim, call your Agent or 1-800-362-0000



           11/22/16          57616446            N0200579   560                   OCAOPPNO             AGENT COPY      006428           PAGE   111   OF   128
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 506 of 524 PageID 506




                                    This page intentionally left blank.
of 128
112
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 507 of 524 PageID 507
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                WC 00 03 10
                                                                                                          (Ed. 4-84)

                       SOLE PROPRIETORS, PARTNERS, OFFICERS AND OTHERS COVERAGE ENDORSEMENT

           An election was made by or on behalf of each person described in the Schedule to be subject to the workers
           compensation law of the state named in the Schedule. The premium basis for the policy includes the
           remuneration of such persons.

                                                                    Schedule

           Persons                                                                                      State

           Sole Proprietor:
                                                                                          DC
57616446
006428




           Partners:
                                                                                          DC




                                                                                          DC
560




           Officers:
           Yousef Sihweil                                                                 DC
           Omar Masir
           Noor Masri



                                                                                          DC
of 128
113




           Others:
                                                                                          DC




           WC 00 03 10
           (Ed. 4-84)                                                  1 of 2

           Copyright 1983 National Council on Compensation Insurance, Inc.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 508 of 524 PageID 508
         WC 00 03 10                      WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY
         (Ed. 4-84)




         This endorsement changes the policy to which it is attached and is effective on the date issued unless
         otherwise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)
of 128




         Endorsement Effective                                             Endorsement No. 0001

         Policy Effective    11/02/2016                                    Premium
114




         State

         Policy No. XWS (17) 57 61 64 46

         Insured    CLEARCOMM OF TAMPABAY, INC.


         Insurance Company         Ohio Security Insurance Company              19291

                                                            Countersigned by ___________________
         WC 00 03 10
         (Ed. 4-84)                                                  2 of 2

         Copyright 1983 National Council on Compensation Insurance, Inc.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 509 of 524 PageID 509
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                  WC 00 03 13
                                                                                                            (Ed. 4-84)

                                WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT


           We have the right to recover our payments from anyone liable for an injury covered by this policy. We will
           not enforce our right against the person or organization named in the Schedule. (This agreement applies
           only to the extent that you perform work under a written contract that requires you to obtain this agree-
           ment from us.)

           This agreement shall not operate directly or indirectly to benefit anyone not named in the Schedule.

                                                                    Schedule
57616446




           BLANKET
006428
560




           This endorsement changes the policy to which it is attached and is effective on the date issued unless
           otherwise stated.

           (The information below is required only when this endorsement is issued subsequent to preparation of
           the policy.)
of 128




           Endorsement Effective                                             Endorsement No. 0002

           Policy Effective    11/02/2016                                    Premium
115




           State

           Policy No. XWS (17) 57 61 64 46

           Insured    CLEARCOMM OF TAMPABAY, INC.


           Insurance Company         Ohio Security Insurance Company              19291

                                                              Countersigned by ___________________
           WC 00 03 13
           (Ed. 4-84)

           Copyright 1983 National Council on Compensation Insurance, Inc.
         Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 510 of 524 PageID 510




                                    This page intentionally left blank.
of 128
116
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 511 of 524 PageID 511
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                        WC 00 04 06
                                                                                                                  (Ed. 4-84)

                                                     PREMIUM DISCOUNT ENDORSEMENT

           The premium for this policy and the policies, if any, listed in Item 3 of the Schedule may be eligible for a
           discount. This endorsement shows your estimated discount in Items 1 or 2 of the Schedule. The final
           calculation of premium discount will be determined by our manuals and your premium basis as determined
           by audit. Premium subject to retrospective rating is not subject to premium discount.

                                                                        Schedule

           1.     State                                                     Estimated Eligible Premium
57616446




                                                    First                Next                   Next


                                                   $5,000               $95,000             $400,000     Balance

           TEXAS                                   Nil                  9.5%                11.9%        12.4%
006428




                                                   $5,000               $95,000             $400,000     Balance

           DISTRICT OF COLUMBIA                    Nil                  3.5%                5.0%         7.0%

           LOUISIANA

           MARYLAND
560




           PENNSYLVANIA

           VIRGINIA

                                                   $10,000              $190,000            $1,550,000   BALANCE

           SOUTH CAROLINA                          NIL                  5.1%                6.5%         7.5%
of 128
117




           2.     Average percentage discount:



           WC 00 04 06                                                             1   of   2
           (Ed. 4-84)
                1995 National Council on Compensation Insurance, Inc.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 512 of 524 PageID 512
         WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                  WC 00 04 06
                                                                                                          (Ed. 4-84)

                                                   PREMIUM DISCOUNT ENDORSEMENT



         3.     Other policies:




         4.     If there are no entries in Items 1, 2 and 3 of the Schedule, see the Premium Discount Endorsement
                attached to your policy number:




         This endorsement changes the policy to which it is attached and is effective on the date issued unless
         otherwise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)
of 128




         Endorsement Effective                                          Endorsement No. 0003

         Policy Effective      11/02/2016                               Premium

         State
118




         Policy No. XWS (17) 57 61 64 46

         Insured      CLEARCOMM OF TAMPABAY, INC.


         Insurance Company           Ohio Security Insurance Company              19291

                                                               Countersigned by ___________________
         WC 00 04 06
         (Ed. 4-84)                                                           2    of     2

              1995 National Council on Compensation Insurance, Inc.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 513 of 524 PageID 513
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                   WC 00 04 06 A
                                                                                                               (Ed. 8-95)

                                                     PREMIUM DISCOUNT ENDORSEMENT

           The premium for this policy and the policies, if any, listed in Item 3 of the Schedule may be eligible for a
           discount. This endorsement shows your estimated discount in Items 1 or 2 of the Schedule. The final
           calculation of premium discount will be determined by our manuals and your premium basis as determined
           by audit. Premium subject to retrospective rating is not subject to premium discount.

                                                                        Schedule

           1.     State                                                     Estimated Eligible Premium
57616446




                                                    First                Next                   Next


                                                   $10,000              $190,000            $1,550,000   BALANCE

           FLORIDA                                 NIL                  5.1%                6.5%         7.5%
006428
560
of 128
119




           2.     Average percentage discount:

           WC 00 04 06 A                                                           1   of   2
           (Ed. 8-95)
                1995 National Council on Compensation Insurance, Inc.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 514 of 524 PageID 514
         WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                WC 00 04 06 A
                                                                                                          (Ed. 8-95)

                                                   PREMIUM DISCOUNT ENDORSEMENT



         3.     Other policies:




         4.     If there are no entries in Items 1, 2 and 3 of the Schedule, see the Premium Discount Endorsement
                attached to your policy number:




         This endorsement changes the policy to which it is attached and effective on the date issued unless other-
         wise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)
of 128




         Endorsement Effective                                          Endorsement No. 0004

         Policy Effective      11/02/2016                               Premium

         State
120




         Policy No. XWS (17) 57 61 64 46

         Insured      CLEARCOMM OF TAMPABAY, INC.


         Insurance Company           Ohio Security Insurance Company              19291

                                                               Countersigned by ___________________
         WC 00 04 06 A
         (Ed. 8-95)                                                           2    of     2

              1995 National Council on Compensation Insurance, Inc.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 515 of 524 PageID 515
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                      WC 00 04 21 D
                                                                                                                  (Ed. 1-15)

                    CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORISM) PREMIUM ENDORSEMENT

           This endorsement is notification that your insurance carrier is charging premium to cover the losses that
           may occur in the event of a Catastrophe (other than Certified Acts of Terrorism) as that term is defined
           below. Your policy provides coverage for workers compensation losses caused by a Catastrophe (other than
           Certified Acts of Terrorism). This premium charge does not provide funding for Certified Acts of Terrorism
           contemplated under the Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement
           (WC 00 04 22 B), attached to this policy.
           For purposes of this endorsement, the following definitions apply:
               Catastrophe (other than Certified Acts of Terrorism): Any single event, resulting from an Earthquake,
               Noncertified Act of Terrorism, or Catastrophic Industrial Accident, which results in aggregate workers
               compensation losses in excess of $50 million.
57616446




               Earthquake: The shaking and vibration at the surface of the earth resulting from underground           move-
               ment along a fault plane or from volcanic activity.
               Noncertified Act of Terrorism: An event that is not certified as an Act of Terrorism by the Secretary of
               Treasury pursuant to the Terrorism Risk Insurance Act of 2002 (as amended) but that meets all of the
               following criteria:
006428




               a.    It is an act that is violent or dangerous to human life, property, or infrastructure;
               b.    The act results in damage within the United States, or outside of the United States in the case of the
                     premises of United States missions or air carriers or vessels as those terms are defined in the
                     Terrorism Risk Insurance Act of 2002 (as amended); and
               c.    It is an act that has been committed by an individual or individuals as part of an effort to coerce the
                     civilian population of the United States or to influence the policy or affect the conduct of the United
                     States Government by coercion.
560




               Catastrophic Industrial Accident: A chemical release, large explosion, or small blast that is localized in
               nature and affects workers in a small perimeter the size of a building.
           The premium charge for the coverage your policy provides for workers compensation losses caused by a
           Catastrophe (other than Certified Acts of Terrorism) is shown in Item 4 of the Information Page or in the
           Schedule below.
                                                                    Schedule

                         State                                       Rate                           Premium

           This endorsement changes the policy to which it is attached and is effective on the date issued unless
           otherwise stated.

           (The information below is required only when this endorsement is issued subsequent to preparation of
of 128




           the policy.)

           Endorsement Effective                                            Endorsement No. 0004

           Policy Effective   11/02/2016                                    Premium
121




           State

           Policy No. XWS (17) 57 61 64 46

           Insured   CLEARCOMM OF TAMPABAY, INC.


           Insurance Company        Ohio Security Insurance Company                 19291

                                                              Countersigned by ___________________
           WC 00 04 21 D
           (Ed. 1-15)
                                                                   Page 1 of 2
             Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 516 of 524 PageID 516
         WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                   WC 00 04 22 B
                                                                                                             (Ed. 1-15)

                TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT DISCLOSURE ENDORSEMENT

         This endorsement addresses the requirements of the Terrorism Risk Insurance Act of 2002 as amended and
         extended by the Terrorism Risk Insurance Program Reauthorization Act of 2015. It serves to notify you of
         certain limitations under the Act, and that your insurance carrier is charging premium for losses that may
         occur in the event of an Act of Terrorism.
         Your policy provides coverage for workers compensation losses caused by Acts of Terrorism, including
         workers compensation benefit obligations dictated by state law. Coverage for such losses is still subject to
         all terms, definitions, exclusions, and conditions in your policy, and any applicable federal and/or state
         laws, rules, or regulations.
         Definitions
         The definitions provided in this endorsement are based on and have the same meaning as the definitions in
         the Act. If words or phrases not defined in this endorsement are defined in the Act, the definitions in the Act
         will apply.
         "Act" means the Terrorism Risk Insurance Act of 2002, which took effect on November 26, 2002, and any
         amendments thereto, including any amendments resulting from the Terrorism Risk Insurance Program
         Reauthorization Act of 2015.
         "Act of Terrorism" means any act that is certified by the Secretary of the Treasury, in consultation with the
         Secretary of Homeland Security, and the Attorney General of the United States as meeting all of the
         following requirements:
         a.     The act is an act of terrorism.
         b.     The act is violent or dangerous to human life, property or infrastructure.
         c.     The act resulted in damage within the United States, or outside of the United States in the case of the
                premises of United States missions or certain air carriers or vessels.
         d.     The act has been committed by an individual or individuals as part of an effort to coerce the civilian
                population of the United States or to influence the policy or affect the conduct of the United States
                Government by coercion.
         "Insured Loss" means any loss resulting from an act of terrorism (and, except for Pennsylvan ia, including
         an act of war, in the case of workers compensation) that is covered by primary or excess property and
         casualty insurance issued by an insurer if the loss occurs in the United States or at the premises of United
         States missions or to certain air carriers or vessels.
         "Insurer Deductible" means, for the period beginning on January 1, 2015, and ending on December 31,
         2020, an amount equal to 20% of our direct earned premiums, during the immediately preceding calendar
         year.
         Limitation of Liability
of 128




         The Act limits our liability to you under this policy. If aggregate Insured Losses exceed $100,000,000,000 in a
         calendar year and if we have met our Insurer Deductible, we are not liable for the payment of any portion of
         the amount of Insured Losses that exceeds $100,000,000,000; and for aggregate Insured Losses up to
         $100,000,000,000, we will pay only a pro rata share of such Insured Losses as determined by the Secretary
122




         of the Treasury.
         Policyholder Disclosure Notice
         1.     Insured Losses would be partially reimbursed by the United States Government. If the aggregate in-
                dustry Insured Losses exceed:
                a.   $100,000,000, with respect to such Insured Losses occurring in calendar year 2015, the United
                     States Government would pay 85% of our Insured Losses that exceed our Insurer Deductible.
                b.   $120,000,000, with respect to such Insured Losses occurring in calendar year 2016, the United
                     States Government would pay 84% of our Insured Losses that exceed our Insurer Deductible.


         WC 00 04 22 B
         (Ed. 1-15)
                                                                    Page 1 of 2
              Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 517 of 524 PageID 517
           WC 00 04 22 B                      WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY
           (Ed. 1-15)


                  c.   $140,000,000, with respect to such Insured Losses occurring in calendar year 2017, the United
                       States Government would pay 83% of our Insured Losses that exceed our Insurer Deductible.
                  d.   $160,000,000, with respect to such Insured Losses occurring in calendar year 2018, the United
                       States Government would pay 82% of our Insured Losses that exceed our Insurer Deductible.
                  e.   $180,000,000, with respect to such Insured Losses occurring in calendar year 2019, the United
                       States Government would pay 81% of our Insured Losses that exceed our Insurer Deductible.
                  f.   $200,000,000, with respect to such Insured Losses occurring in calendar year 2020, the United
                       States Government would pay 80% of our Insured Losses that exceed our Insurer Deductible.
           2.     Notwithstanding item 1 above, the United States Government will not make any payment under the Act
                  for any portion of Insured Losses that exceed $100,000,000,000.
57616446




           3.     The premium charge for the coverage your policy provides for Insured Losses is included in the amount
                  shown in Item 4 of the Information Page or in the Schedule below.


                                                                       Schedule
006428




                            State                                         Rate                         Premium
560




           This endorsement changes the policy to which it is attached and is effective on the date issued unless
           otherwise stated.

           (The information below is required only when this endorsement is issued subsequent to preparation of
           the policy.)

           Endorsement Effective                                               Endorsement No. 0004
of 128




           Policy Effective      11/02/2016                                    Premium

           State
123




           Policy No. XWS (17) 57 61 64 46

           Insured      CLEARCOMM OF TAMPABAY, INC.


           Insurance Company           Ohio Security Insurance Company                 19291

                                                                 Countersigned by ___________________


           WC 00 04 22 B
           (Ed. 1-15)
                                                                      Page 2 of 2
                Copyright 2015 National Council on Compensation Insurance, Inc. All Rights Reserved.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 518 of 524 PageID 518
         WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                  WC 37 06 04
                                                                                                         (Ed. 10-99)

                                                            PENNSYLVANIA

                                             EMPLOYER ASSESSMENT ENDORSEMENT



         Act 57 of 1997 requires that "...the assessments for the maintenance of the Subsequent Injury Fund, the
         Workmen’s Compensation Supersedes Fund and the Workmen’s Compensation Administration Fund under
         sections 306.2, 443 and 446 of the act of June 2, 1915 (P.L. 736, No. 338), known as the "Workers’ Compensa-
         tion Act, shall be imposed, collected and remitted through insurers in accordance with regulations promul-
         gated by the Department of Labor and Industry."

                                                EMPLOYER ASSESSMENT FORMULA:

                       Employer           = Act 57 of 1997 Employer X         Employer Assessment
                       Assessment           Assessment Factor                 Premium Base

         Act 57 of 1997 Employer Assessment Factor
         A factor expressed to four decimal places proposed by the Pennsylvania Compensation Rating Bureau and
         approved by the Pennsylvania Insurance Commissioner.

         Employer Assessment Premium Base
         Calculation of Employer Assessment Premium Base proceeds by adding back to the total policy premium
         the amount of any Small Deductible Premium Credit or Large Deductible Premium Credit.

                                                               CODE 0938

         EMPLOYER ASSESSMENT                                                  EMPLOYER ASSESSMENT
         FACTOR

         0.017                                                                161.00



         This endorsement changes the policy to which it is attached and is effective on the date issued unless
         otherwise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)
of 128




         Endorsement Effective                                      Endorsement No. 0004

         Policy Effective   11/02/2016                              Premium
124




         State

         Policy No. XWS (17) 57 61 64 46

         Insured   CLEARCOMM OF TAMPABAY, INC.


         Insurance Company        Ohio Security Insurance Company          19291

                                                          Countersigned by ___________________

         WC 37 06 04
         (Ed. 10-99)
         Copyright, 1999 Pennsylvania Compensation Rating Bureau
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 519 of 524 PageID 519
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                 WC 42 03 04 B
                                                                                                             (Ed. 6-14)



                             TEXAS WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT


           This endorsement applies only to the insurance provided by the policy because Texas is shown in Item 3.A.
           of the Information Page.

           We have the right to recover our payments from anyone liable for an injury covered by this policy. We will
           not enforce our right against the person or organization named in the Schedule, but this waiver applies only
           with respect to bodily injury arising out of the operations described in the Schedule where you are required
           by a written contract to obtain this waiver from us.
57616446




           This endorsement shall not operate directly or indirectly to benefit anyone not named in the Schedule.

           The premium for this endorsement is shown in the Schedule.

                                                                      Schedule
006428




           1.         Specific Waiver

                      Name of person or organization
560




                 X    Blanket Waiver

                      Any person or organization for whom the Named Insured has agreed by written contract to furnish
                      this waiver.

           2.    Operations:
                 All Texas Operations
of 128




           3.    Premium
125




                 The premium charge for this endorsement shall be 2               percent of the premium developed
                 on payroll in connection with work performed for the above person(s) or organization(s) arising out of
                 the operations described.

           4.    Advance Premium




           WC 42 03 04 B
           (Ed. 6-14)
                                                                        1 of 2

                Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 520 of 524 PageID 520
         WC 42 03 04 B                   WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY
         (Ed. 6-14)




         This endorsement changes the policy to which it is attached and is effective on the date issued unless
         otherwise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)
of 128




         Endorsement Effective                                           Endorsement No. 0004

         Policy Effective   11/02/2016                                   Premium
126




         State

         Policy No. XWS (17) 57 61 64 46

         Insured   CLEARCOMM OF TAMPABAY, INC.


         Insurance Company        Ohio Security Insurance Company                 19291

         WC 42 03 04 B                                      Countersigned by ___________________
         (Ed. 6-14)
                                                                    2 of 2

            Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.
            Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 521 of 524 PageID 521
           WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                      WC 42 03 10
                                                                                                                (Ed. 1-97)

                       SOLE PROPRIETORS, PARTNERS, OFFICERS AND OTHERS COVERAGE ENDORSEMENT


           Pursuant to Section 406.097, Labor Code, sole proprietors, partner(s) or corporate executive officer(s) of the
           named insured are covered under this workers’ compensation policy, unless specifically excluded from
           coverage through an endorsement to the policy. Such persons may be named in the Schedule below and
           the premium basis for the policy shall include their remuneration.

           For employees excluded from workers’ compensation coverage by law, an election has been made by or on
           behalf of each person described in "Others" in the Schedule to be subject to the workers’ compensation law
           of the state named in the Schedule. Such persons shall be named in the Schedule below and the premium
           basis for the policy shall include their remuneration.
57616446




                                                             Schedule


           Persons                                                                                    State
           Sole Proprietors:
006428
560




           Partners:
of 128




           Officers:
           Yousef Sihweil
           Omar Masir
           Noor Masri
127




           WC 42 03 10
           (Ed. 1-97)                                          1 of 2
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 522 of 524 PageID 522
         WC 42 03 10                     WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY
         (Ed. 1-97)


         Others:




         This endorsement changes the policy to which it is attached and is effective on the date issued unless
         otherwise stated.

         (The information below is required only when this endorsement is issued subsequent to preparation of
         the policy.)

         Endorsement Effective                                  Endorsement No. 0004
of 128




         Policy Effective   11/02/2016                          Premium

         State
128




         Policy No. XWS (17) 57 61 64 46

         Insured   CLEARCOMM OF TAMPABAY, INC.


         Insurance Company       Ohio Security Insurance Company       19291

                                                     Countersigned by ___________________




         WC 42 03 10
         (Ed. 1-97)                                         2 of 2
                                        OUTSTANDING
          Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 523 of 524 PageID 523
                                                            BALANCE DUE
   701976650                              02


   CLEARCOMM OF TAMPABAY, I N C .                          04/27/2018                $97,105.76                  62 Maple Avenue
                                                                                                                 Keene, NH 03431
 Ã Please reference your account number on all correspondence   Member Companies:
 Ã Return this stub with your payment                            OHIO SECURITY INSURANCE COMPANY
 Ã Make check payable and remit to:                              THE OHIO CASUALTY INSURANCE COMPANY




          LIBERTY MUTUAL INSURANCE
          PO BOX 2 0 5 1
          KEENE NH 0 3 4 3 1 7 0 5 1

                                                           02701976650 000000000 0009710576 0009710576 4 0



   CLEARCOMM OF TAMPABAY, I N C .                               02         701976650          AGENT CODE: 0024902
   119 ROESLER RD                                                                             TELEPHONE: ( 8 0 0 ) 4 4 4 - 1 7 4 4
   GLEN BURNIE MD 21060                                                                       INSURANCE INTERMEDIARIES INC
                                                                                              280 N HIGH ST STE 300
                                                                                              COLUMBUS OH 4 3 2 1 5 - 2 5 3 5
                                                      For Billing Inquiries: 1-866-290-2920
                                                      mybusinessonline.libertymutual.com

             Please be advised that this is second notification of balance due. Our records indicate that the amount
             due as indicated has not been paid. if the balance is still unpaid after 15 days, the account may be
             placed in collections.

             If payment has been sent, please disregard this notice.


             Customer Accounting - Direct Bill




  BZS57616446                               77,885.86                       48,773.10-                                            29,112.76
  USO57616446                                3,248.00                        2,029.00-                                             1,219.00
  XWS57616446                              115,525.00                                                  48,758.00-                 66,767.00

  SERVICE FEES                                      7.00                                                                                   7.00

  ACCOUNT SUMMARY                          196,665.86                       50,802.10-                 48,758.00-                 97,105.76




                                                                                                                            Exhibit
                                                                                                                                              exhibitsticker.com




         CLEARCOMM OF TAMPABAY, I N C .
         119 ROESLER RD                                                                                                         4
         GLEN BURNIE MD 21060                                                                                        Ohio Security v. Clearcomm




I14310
Case 8:19-cv-02416-SDM-JSS Document 1 Filed 09/30/19 Page 524 of 524 PageID 524




      ADDRESS CHANGE:      NAME

                         STREET

                   CITY/STATE/ZIP

                   ACCOUNT NO.




                                                                         ILBL22
